Exhibit 10.3

 

REVOLVING
CREDIT AGREEMENT

 

dated as of

 

September 30, 2013

 

among

 

JOE’S JEANS INC.,

 

JOE’S JEANS SUBSIDIARY INC.

 

AND CERTAIN OF ITS SUBSIDIARIES PARTY HERETO,

 

each as a Borrower or Guarantor,

 

EACH OF THE LENDERS PARTY HERETO,

 

THE CIT GROUP/COMMERCIAL SERVICES, INC.,
as Administrative Agent, Collateral Agent,
Documentation Agent and Syndication Agent

 

and

 

CIT FINANCE LLC,
 as Sole Lead Arranger and Sole Bookrunner

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

ARTICLE I DEFINITIONS

1

SECTION 1.01.

Defined Terms

1

SECTION 1.02.

Classification of Loans and Borrowings

36

SECTION 1.03.

Terms Generally

37

SECTION 1.04.

Accounting Terms; GAAP

37

SECTION 1.05.

Resolution of Drafting Ambiguities

38

SECTION 1.06.

Rounding

38

 

 

 

ARTICLE II THE CREDITS

38

SECTION 2.01.

The Facility

38

SECTION 2.02.

Loans and Borrowings

39

SECTION 2.03.

Requests for Borrowings

39

SECTION 2.04.

Intentionally Omitted

40

SECTION 2.05.

Protective Advances

40

SECTION 2.06.

Swingline Loans

41

SECTION 2.07.

Letters of Credit

43

SECTION 2.08.

Funding of Borrowings

48

SECTION 2.09.

Interest Election

48

SECTION 2.10.

Termination or Reduction of Commitments

49

SECTION 2.11.

Repayment of Loans; Evidence of Debt

49

SECTION 2.12.

Prepayment of Loans

50

SECTION 2.13.

Fees

52

SECTION 2.14.

Interest

52

SECTION 2.15.

Intentionally Omitted

53

SECTION 2.16.

Increased Costs

53

SECTION 2.17.

Intentionally Omitted

54

SECTION 2.18.

Taxes

54

SECTION 2.19.

Payments Generally; Allocation of Proceeds; Sharing of Set-offs

56

SECTION 2.20.

Mitigation Obligations; Replacement of Lenders

58

SECTION 2.21.

Indemnity for Returned Payments

58

SECTION 2.22.

Defaulting Lenders

59

 

 

 

ARTICLE III REPRESENTATIONS AND WARRANTIES

61

SECTION 3.01.

Organization; Powers

61

SECTION 3.02.

Authorization; Enforceability

61

SECTION 3.03.

Governmental Approvals; No Conflicts

61

SECTION 3.04.

Financial Condition; No Material Adverse Change

62

SECTION 3.05.

Intellectual Property

63

SECTION 3.06.

Litigation

64

SECTION 3.07.

Compliance with Laws

64

SECTION 3.08.

Investment and Holding Company Status

65

SECTION 3.09.

Taxes

65

 

i

--------------------------------------------------------------------------------


 

SECTION 3.10.

ERISA

65

SECTION 3.11.

Disclosure

65

SECTION 3.12.

Material Agreements

66

SECTION 3.13.

Solvency

66

SECTION 3.14.

[Reserved]

67

SECTION 3.15.

Capitalization and Subsidiaries

67

SECTION 3.16.

Common Enterprise

67

SECTION 3.17.

Security Interest in Collateral

67

SECTION 3.18.

Labor Matters

68

SECTION 3.19.

Affiliate Transactions

68

SECTION 3.20.

Acquisition Documentation

68

SECTION 3.21.

Term Loan Documents; Factor Documents; Other Documents

68

SECTION 3.22.

Broker’s and Transaction Fees

69

SECTION 3.23.

Title; Real Property

69

SECTION 3.24.

Environment

69

SECTION 3.25.

Insurance

70

SECTION 3.26.

Deposit Accounts

70

SECTION 3.27.

Customer and Trade Relations

70

SECTION 3.28.

Patriot Act

70

SECTION 3.29.

Benefits of Subordination Provisions

71

 

 

 

ARTICLE IV CONDITIONS

71

SECTION 4.01.

Effective Date

71

SECTION 4.02.

Each Credit Event

77

 

 

 

ARTICLE V AFFIRMATIVE COVENANTS

78

SECTION 5.01.

Financial Statements; Borrowing Base and Other Information

78

SECTION 5.02.

Notices of Material Events

81

SECTION 5.03.

Existence; Conduct of Business

83

SECTION 5.04.

Payment of Obligations

83

SECTION 5.05.

Maintenance of Properties and Intellectual Property Rights

83

SECTION 5.06.

Books and Records; Inspection Rights

84

SECTION 5.07.

Compliance with Laws

84

SECTION 5.08.

Use of Proceeds and Letters of Credit

84

SECTION 5.09.

Insurance

84

SECTION 5.10.

Appraisals

85

SECTION 5.11.

Additional Collateral; Further Assurances

85

SECTION 5.12.

Depository Bank

86

SECTION 5.13.

Cash Management

87

SECTION 5.14.

Environmental Matters

88

SECTION 5.15.

Material Agreements

88

SECTION 5.16.

Post-Closing Obligations

88

 

ii

--------------------------------------------------------------------------------


 

ARTICLE VI NEGATIVE COVENANTS

88

SECTION 6.01.

Indebtedness

89

SECTION 6.02.

Liens

90

SECTION 6.03.

Fundamental Changes; Asset Sales

91

SECTION 6.04.

Investments, Loans, Advances, Guarantees and Acquisitions

92

SECTION 6.05.

Swap Agreements

93

SECTION 6.06.

Restricted Payments

93

SECTION 6.07.

Transactions with Affiliates

94

SECTION 6.08.

Restrictive Agreements

95

SECTION 6.09.

Amendment of Material Documents

95

SECTION 6.10.

Prepayment of Indebtedness

95

SECTION 6.11.

Capital Expenditures

96

SECTION 6.12.

Financial Covenants

96

SECTION 6.13.

Sale Leasebacks

97

SECTION 6.14.

Change of Corporate Name or Location; Change of Fiscal Year

97

SECTION 6.15.

Billing, Credit and Collection Policies

97

SECTION 6.16.

Equity Issuances

97

SECTION 6.17.

Hazardous Materials

98

SECTION 6.18.

Activities of Parent

98

 

 

 

ARTICLE VII EVENTS OF DEFAULT

98

SECTION 7.01.

Events of Default

98

SECTION 7.02.

Remedies Upon Default

101

SECTION 7.03.

Application of Funds

102

 

 

 

ARTICLE VIII THE AGENTS

103

SECTION 8.01.

Appointment and Authorization

103

SECTION 8.02.

Delegation of Duties

103

SECTION 8.03.

Liability of the Agents

103

SECTION 8.04.

Reliance by the Agents

104

SECTION 8.05.

Notice of Default

104

SECTION 8.06.

Credit Decision

104

SECTION 8.07.

Indemnification

105

SECTION 8.08.

The Agents in Individual Capacity

106

SECTION 8.09.

Successor Agents

106

SECTION 8.10.

Collateral Matters

107

SECTION 8.11.

Restrictions on Actions by Lenders

109

SECTION 8.12.

Agency for Perfection

109

SECTION 8.13.

Concerning the Collateral and the Related Loan Documents

109

SECTION 8.14.

Reports and Financial Statements; Disclaimer by Lenders

109

SECTION 8.15.

Relation Among Lenders

110

SECTION 8.16.

Intercreditor Agreement

110

SECTION 8.17.

Lead Arranger; Syndication Agent; Documentation Agent

110

 

iii

--------------------------------------------------------------------------------


 

ARTICLE IX MISCELLANEOUS

110

SECTION 9.01.

Notices

110

SECTION 9.02.

Electronic Transmissions; Public-Side Lenders

111

SECTION 9.03.

Waivers; Amendments

113

SECTION 9.04.

Expenses; Indemnity; Damage Waiver

115

SECTION 9.05.

Successors and Assigns

117

SECTION 9.06.

Survival

121

SECTION 9.07.

Counterparts; Integration; Effectiveness

121

SECTION 9.08.

Severability

121

SECTION 9.09.

Right of Setoff

121

SECTION 9.10.

Governing Law; Jurisdiction; Consent to Service of Process

122

SECTION 9.11.

WAIVER OF JURY TRIAL

123

SECTION 9.12.

Headings

125

SECTION 9.13.

Confidentiality

125

SECTION 9.14.

Several Obligations; Nonreliance; Violation of Law

126

SECTION 9.15.

USA Patriot Act

127

SECTION 9.16.

Execution of Loan Documents

127

SECTION 9.17.

Interest Rate Limitation

127

SECTION 9.18.

Administrative Borrower; Joint and Several Liability

127

SECTION 9.19.

Subordination of Intercompany Indebtedness

130

SECTION 9.20.

Payments Set Aside

130

SECTION 9.21.

Certain Waivers

131

 

iv

--------------------------------------------------------------------------------


 

List of Exhibits and Schedules

 

Exhibits

 

 

 

 

 

Exhibit A

 

Form of Assignment and Assumption Agreement

Exhibit B

 

Form of Borrowing Base Certificate

Exhibit C

 

Form of Compliance Certificate

Exhibit D

 

Form of Guarantee and Collateral Agreement

Exhibit E

 

Form of Perfection Certificate

Exhibit F

 

Form of Inventory Certificate

 

 

 

Schedules

 

 

 

 

 

Schedule 1.01(a)

 

Acquisition Documents

Schedule 1.01(b)

 

EBITDA

Schedule 3.05

 

Intellectual Property

Schedule 3.09

 

Taxes

Schedule 3.12

 

Material Agreements

Schedule 3.15

 

Capitalization and Subsidiaries

Schedule 3.17

 

Financial Statements

Schedule 3.18

 

Labor Matters

Schedule 3.19

 

Affiliate Transactions

Schedule 3.23

 

Real Property

Schedule 3.24

 

Environmental Matters

Schedule 3.25

 

Insurance

Schedule 3.26

 

Deposit Accounts

Schedule 6.01

 

Permitted Indebtedness

Schedule 6.02

 

Permitted Liens

Schedule 6.04

 

Investments

Schedule 6.08

 

Restrictive Agreements

 

v

--------------------------------------------------------------------------------


 

REVOLVING
CREDIT AGREEMENT

 

REVOLVING CREDIT AGREEMENT dated as of September 30, 2013 (as it may be amended,
amended and restated, or otherwise modified from time to time, this
“Agreement”), among JOE’S JEANS INC., a Delaware corporation (the “Parent”),
JOE’S JEANS SUBSIDIARY INC., a Delaware corporation (the “Administrative
Borrower”), each of Parent’s domestic Subsidiaries identified on the signature
pages hereof as a Borrower (together with the Administrative Borrower, the
“Borrowers”), the Persons identified on the signature pages hereof as a
“Guarantor”, the Lenders party hereto and THE CIT GROUP/COMMERCIAL
SERVICES, INC., as Administrative Agent, Collateral Agent and Swingline Lender.

 

The parties hereto agree as follows:

 

ARTICLE I

 

DEFINITIONS

 

SECTION 1.01.                                   Defined Terms.  As used in this
Agreement, the following terms have the meanings specified below:

 

“90-Day LIBO Rate” means, as determined by the Administrative Agent for any
Interest Calculation Period, the rate per annum equal to the 90 day LIBOR
published in the New York City edition of the Wall Street Journal under “Money
Rates”.

 

“ABR,” when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

 

“Account” has the meaning assigned to such term in the Guarantee and Collateral
Agreement.

 

“Account Debtor” means any Person obligated on an Account.

 

“Acquisition” means the purchase by Parent of all of the issued and outstanding
shares of the stock of Hudson Clothing Holdings, Inc. pursuant to the Stock
Purchase Agreement.

 

“Acquisition Documentation” means, collectively, the agreements, documents and
instruments listed on Schedule 1.01(a).

 

“Administrative Agent” means The CIT Group/Commercial Services, Inc., in its
capacity as administrative agent for the Lenders hereunder, together with its
successors and assigns.

 

“Administrative Borrower” has the meaning set forth in Section 9.18.

 

--------------------------------------------------------------------------------


 

“Administrative Questionnaire” means an administrative questionnaire in a form
supplied by the Administrative Agent.

 

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries Controls or is
Controlled by or is under common Control with the Person specified; provided
however, that for purposes of the definition of Eligible Accounts and
Section 6.07 hereof: (a) any Person which owns directly or indirectly 10% or
more of the Capital Stock having ordinary voting power for the election of
directors or other members of the governing body of a Person or 10% or more of
the partnership or other ownership interests of a Person (other than as a
limited partner of such Person) shall be deemed an Affiliate of such Person,
(b) each director (or comparable manager) of a Person shall be deemed to be an
Affiliate of such Person, and (c) each partnership or joint venture in which a
Person is a partner or joint venturer shall be deemed an Affiliate of such
Person.

 

“Agents” means the Administrative Agent and the Collateral Agent.

 

“Aggregate Revolving Commitment” means the aggregate principal amount of the
Revolving Commitments of all the Lenders, as reduced from time to time pursuant
to the terms hereof, which Aggregate Revolving Commitment shall initially be in
the principal amount of $50,000,000.

 

“Aggregate Revolving Exposure” means, at any time, the aggregate Revolving
Exposure of all the Revolving Lenders.

 

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus ½ of 1% and (c) the 90-Day LIBO Rate on such day
plus 1%.  Any change in the Alternate Base Rate due to a change in the Prime
Rate or the Federal Funds Effective Rate shall be effective from and including
the effective date of such change in the Prime Rate or the Federal Funds
Effective Rate, respectively.

 

“Annualized Basis” means, with respect to the Fixed Charges for any measurement
period, the product of (i) the Fixed Charges for such period divided by the
number of calendar days in such period times (ii) 365.

 

“Anti-Terrorism Laws” means any and all laws, regulations, rules, orders, etc.
in effect from time to time relating to anti-money laundering and terrorism,
including, without limitation, Executive Order No.  13224 (effective
September 24, 2001) and the Patriot Act.

 

“Applicable Borrowing Base” means (a) if the Revolving A-1 Commitments have been
terminated at such time, the Revolving A Borrowing Base and (b) if the Revolving
A-1 Commitments are outstanding at such time, the Revolving A-1 Borrowing Base.

 

“Applicable Percentage” means, with respect to any Lender, (a) with respect to
Revolving Loans, Swingline Loans, Letters of Credit or Protective Advances a
portion equal to a fraction the numerator of which is such Lender’s Revolving
Commitment and the

 

2

--------------------------------------------------------------------------------


 

denominator of which is the Aggregate Revolving Commitment (if the Revolving
Commitments have terminated or expired, the Applicable Percentage shall be
determined based upon the Revolving Commitments most recently in effect, giving
effect to any assignments), (b) with respect the Aggregate Revolving Exposure
prior to the Maturity Date, a portion equal to a fraction the numerator of which
is such Lender’s Revolving Commitment and the denominator of which is the
Aggregate Revolving Commitment, and (c) with respect to the Aggregate Revolving
Exposure after the Maturity Date, a portion equal to a fraction the numerator of
which is such Lender’s Revolving Exposure and the denominator of which is the
Aggregate Revolving Exposure.

 

“Applicable Rate” means, for any day, with respect to any ABR Loan or Eurodollar
Loan payable hereunder, as the case may be, the applicable rate per annum set
forth below under the caption “ABR Spread” or “Eurodollar Spread,” as the case
may be:

 

Class of Loan

 

ABR Spread

 

Eurodollar Spread

 

 

 

 

 

 

 

Revolving A Loans

 

1.50

%

2.50

%

 

 

 

 

 

 

Revolving A-1 Loans

 

2.50

%

3.50

%

 

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in commercial loans and similar
extensions of credit and that is advised, administered or managed by (a) a
Lender, (b) an Affiliate of a Lender, or (c) an entity or an Affiliate of an
entity that advises, administers or manages a Lender; and with respect to any
Lender that is an investment fund, any other investment fund that invests in
loans and that is advised, administered or managed by the same investment
advisor as such Lender or by an Affiliate of such investment advisor.

 

“Asset Disposition” means the sale, transfer, conveyance or other disposition
(including, without limitation, pursuant to any merger, consolidation or
sale-leaseback transaction) by any Borrower of any asset or property of any of
the Borrowers including, but not limited to, the Capital Stock of any Borrower
or any Subsidiary of any Borrower.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.05(b)), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent.

 

“Assignment of Factoring Proceeds Agreement” means the Collateral Assignment and
Intercreditor Agreement dated as of September 30, 2013 among Factor, Collateral
Agent, the Term Loan Agent, Administrative Borrower and Hudson.

 

“Authorized Officer” means, with respect to any Person, any of the principal
executive officers, managing members or general partners of such Person but, in
any event, with respect to financial matters, a Financial Officer.

 

3

--------------------------------------------------------------------------------


 

“Availability” means, at any time, an amount equal to the lesser of (a) the
Aggregate Revolving Commitment and (b) the Applicable Borrowing Base, in each
case, minus the Revolving Exposure of all Lenders.

 

“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of five Business Days prior to the Maturity Date and
the date of termination of the Revolving Commitment.

 

“Available Revolving Commitment” means, at any time, the Aggregate Revolving
Commitment then in effect minus the Aggregate Revolving Exposure.

 

“Blocked Account” means any deposit/collection account established pursuant to a
Blocked Account Agreement; collectively, such accounts are referred to as the
“Blocked Accounts.”

 

“Blocked Account Agreement” means an agreement among one or more of the Loan
Parties, the Administrative Agent, and a Clearing Bank, in form and substance
satisfactory to the Collateral Agent, concerning the collection of payments
which represent the proceeds of Accounts and other Collateral of a Loan Party.

 

“Blocked Person” means: (i) any Person listed in the annex to Executive Order
No.  13224, (ii) any Person owned or controlled by, or acting for or on behalf
of, any Person listed in the annex to Executive Order No.  13224, (iii) any
Person with which any Lender and the Administrative Agent are prohibited from
dealing or otherwise engaging in any transaction by any Anti-Terrorism Law,
(iv) any Person that commits, threatens or conspires to commit or supports
“terrorism” as defined in Executive Order No.  13224, (v) a Person that is named
a “specially designated national” or “blocked person” on the most current list
published by OFAC or other similar list, (vi) a Person that is named a “denied
person” on the most current list published by the U.S. Commerce Department, or
(vii) (A) an agency of the government of a Sanctioned Country, (B) an
organization controlled by a Sanctioned Country, or (C) a Person resident in a
Sanctioned Country to the extent subject to a sanctions program administered by
OFAC.

 

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

 

“Borrower” and “Borrowers” have the respective meanings set forth in the
preamble to this Agreement.

 

“Borrowing” means (a) Revolving Loans of the same Class made on the same date,
(b) a Swingline Loan, (c) an Overadvance, and (d) a Protective Advance.

 

“Borrowing Base Certificate” means a certificate, signed by a Financial Officer
of the Administrative Borrower, in the form of Exhibit B or another form which
is acceptable to the Administrative Agent in its sole discretion.

 

“Borrowing Request” means a request by the Administrative Borrower for a
Revolving Borrowing in accordance with Section 2.03.

 

4

--------------------------------------------------------------------------------


 

“Business Day” means any day that is not a Saturday, Sunday or other day on
which Administrative Agent or commercial banks in New York City are authorized
or required by law to remain closed; provided that, when used in connection with
a Eurodollar Loan, the term “Business Day” shall also exclude any day on which
banks are not open for dealings in dollar deposits in the London interbank
market.

 

“Business Unit” means the assets constituting the business or a division or
operating unit thereof of any Person.

 

“Capital Expenditures” means, without duplication, any expenditure or commitment
to expend money for any purchase or other acquisition of any asset which would
be classified as a fixed or capital asset on a consolidated balance sheet of the
Parent and its Subsidiaries prepared in accordance with GAAP.

 

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal or movable property, or a combination
thereof, which obligations are required to be classified and accounted for as
capital leases on a balance sheet of such Person under GAAP, and the amount of
such obligations shall be the capitalized amount thereof determined in
accordance with GAAP.

 

“Capital Stock” means, with respect to any Person, shares of capital stock,
partnership interests, membership interests, units, beneficial interests (in a
trust) or other equivalent evidences of ownership in such Person, and any
warrants, options or other rights entitling the holder thereof to purchase or
acquire any such equity interest.

 

“CERCLA” means the United States Comprehensive Environmental Response,
Compensation, and Liability Act (42 U.S.C. §§ 9601 et seq.).

 

“Change in Control” means (a) with respect to any Loan Party (other than
Parent), Parent shall cease to own, directly or indirectly, free and clear of
all Liens or other encumbrances (other than Liens in favor of Collateral Agent
and Liens in favor of the Term Loan Agent), 100% of the outstanding Capital
Stock of each other Loan Party on a fully diluted basis, (b) with respect to the
Parent, (i) the acquisition of beneficial ownership, by any Person or group
(within the meaning of the Securities and Exchange Act of 1934 and the rules of
the Securities and Exchange Commission thereunder as in effect on the date
hereof), of outstanding Capital Stock representing more than 30% of the
aggregate ordinary voting power represented by the issued and outstanding
Capital Stock of the Parent; or (ii) a majority of the members of the board of
directors of the Parent shall cease to be either (x) Persons who were members of
the board of directors of the Parent on the Effective Date or (y) Persons who
became members of the board of directors of the Parent after the Effective Date
and whose election or nomination for election was approved by a vote or consent
of a majority of the members of the board of directors of the Parent that are
either described in clause (x) above or who were elected or nominated under this
clause (y) or (c) the occurrence of a “Change in Control” (as such term is
defined in any Subordinated Convertible Note).

 

5

--------------------------------------------------------------------------------


 

“Change in Law” means (a) the adoption of any law, rule or regulation after the
date of this Agreement, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
date of this Agreement or (c) compliance by any Lender or the Issuing Bank (or,
for purposes of Section 2.16(b), by any lending office of such Lender or by such
Lender’s or the Issuing Bank’s holding company, if any) with any request, rule,
guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the date of this Agreement; provided
that notwithstanding anything herein to the contrary, (x) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (y) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case in respect of this clause (y) pursuant to Basel III shall be deemed to
be a “Change in Law”, regardless of the date enacted, adopted or issued.

 

“Charter Document” means as to any Person, its partnership agreement,
certificate of incorporation, operating agreement, certificate of formation,
membership agreement or similar constitutive document or agreement, its by-laws,
and all shareholder or other equity holder agreements, voting trusts and similar
arrangements to which such Person is a party or which is applicable to its
Capital Stock and all other arrangements relating to the Control of such Person.

 

“Class,” when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving A Loans or Revolving
A-1 Loans, and when used in reference to any commitment, refers to whether such
commitment is a Revolving A Commitment or Revolving A-1 Commitment.

 

“Clearing Bank” means any banking institution with whom a Payment Account has
been established pursuant to a Blocked Account Agreement.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

 

“Collateral” means all “Collateral” as defined in any Collateral Document,
whether such “Collateral” is now existing or hereafter acquired.

 

“Collateral Access Agreement” has the meaning assigned to such term in the
Guarantee and Collateral Agreement.

 

“Collateral Agent” means The CIT Group/Commercial Services, Inc., in its
capacity as collateral agent for the Secured Parties hereunder and under the
Collateral Documents, together with its successors and assigns, including any
successor Collateral Agent appointed pursuant to Section 8.09.

 

“Collateral Documents” means, collectively, the Security Agreements and any
other security documents delivered pursuant to this Agreement or any of the
other Loan Documents to secure payment of the Obligations.

 

6

--------------------------------------------------------------------------------


 

“Collection Account” has the meaning assigned to such term in Section 5.13(b).

 

“Commitment Schedule” means the Schedule attached hereto identified as such on
Annex I.

 

“Commitment” means, as to any Lender, its Revolving Commitment.

 

“Control” means the possession, directly or indirectly, of the power either to
direct or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. 
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Copyright Security Agreement” means that certain Copyright Security Agreement
dated as of the date hereof by and among the Loan Parties party thereto and the
Collateral Agent.

 

“Credit Card Acknowledgment” means an agreement by a credit card or debit card
issuer or processor in favor of the Priority Agent or Collateral Agent, or
both,, acknowledging the Priority Agent’s or Collateral Agent’s first priority
lien on and security interest in monies due and to become due to any Loan Party
under such issuer’s or processor’s agreement with such Loan Party and agreeing
to transfer all such amounts pursuant to the instructions contained therein.

 

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

 

“Default Excess” means, with respect to any Defaulting Lender, the excess, if
any, of such Defaulting Lender’s Applicable Percentage of the aggregate
outstanding principal amount of all Revolving Loans, over the aggregate
outstanding principal amount of all Revolving Loans of such Defaulting Lender.

 

“Defaulting Lender” means any Lender that has (a) defaulted in its obligation
under this Agreement to make a Revolving Loan or to fund its participation in
any Letter of Credit or Swingline Loan required to be made or funded by it
hereunder within three Business Days of the date when due (unless such failure
is the subject of a good faith dispute), (b) failed to pay over to the
Administrative Agent or any Lender any other amount required to be paid by it
hereunder within three (3) Business Days of the date when due (unless such
failure is the subject of a good faith dispute), (c) notified the Administrative
Agent or a Loan Party in writing that it does not intend to satisfy any such
obligation or has made a public statement to the effect that it does not intend
to comply with its funding obligations under this Agreement or under agreements
in which it commits to extend credit generally, (d) failed within three
(3) Business Days after the request of the Administrative Agent to confirm that
it will comply with the terms of this Agreement relating to its obligations to
fund prospective Revolving Loans and participations in then outstanding Letters
of Credit and Swingline Loans, or (e) (i) been (or has a parent company that has
been) determined by any Governmental Authority having regulatory authority over
such Person or its assets to

 

7

--------------------------------------------------------------------------------


 

be insolvent, or the assets or management of which has been taken over by any
Governmental Authority, or (ii) become (or has a parent company that has become)
the subject of a bankruptcy or insolvency proceeding under any federal, state,
provincial or foreign bankruptcy, insolvency, reorganization, adjustment of
debt, receivership or similar law now or hereafter in effect, unless in the case
of any Lender subject to this clause (e), the Borrowers, Administrative
Agent, Issuing Bank and Swingline Lender shall each have determined that such
Lender intends, and has all approvals required to enable it, to continue to
perform its obligations as a Lender hereunder.

 

“Departing Lender” has the meaning assigned to such term in Section 2.20(b).

 

“Document” has the meaning assigned to such term in the Guarantee and Collateral
Agreement.

 

“Documentation Agent” means The CIT Group/Commercial Services, Inc., in its
capacity as documentation agent.

 

“Dollars” or “$” refers to lawful money of the United States of America.

 

“EBITDA” means, for any period, Net Income for such period plus (a) without
duplication and to the extent deducted in the determination of Net Income for
such period, (i) Interest Expense, (ii) income tax expense net of tax refunds,
(iii) depreciation and amortization expense, (iv) any non-cash charges,
including, any losses attributable to the write-down of assets or impairment of
assets (i.e., fixed assets) or intangibles (i.e., goodwill, other intangibles)
(but excluding the write-down of Accounts or Inventory) and amortization of
financing costs, in each case, for which no future cash expenditure is
anticipated to be made, (v) any non-recurring losses attributable to Asset
Dispositions, including without limitation dispositions of Business Units or
Subsidiaries, outside the ordinary course of business, (vi) losses attributable
to extra-ordinary items, (vii) any losses arising from the sale or disposition
of any capital assets, (viii) non-cash income reduction adjustments derived from
or related to changes in workman’s compensation reserves, general liability
reserves, deferred compensation, retirement expenses, straight line rent
accrual, swap losses and changes in FAS106/158 related to income, (ix) non-cash
income reduction adjustments derived from realigning Hudson’s accounting
policies to mirror accounting policies used by Parent, (x) non-cash income
reduction adjustments derived from purchase accounting, including step up in
accounting basis of cost of goods sold to record the fair market value of
Hudson’s inventory on the date of the Acquisition, (xi) income reduction
adjustments resulting from transaction costs associated with the Acquisition and
related financing, which do not exceed $7,400,000 in the aggregate and which are
paid within ninety days of the Closing Date and which are factually supported by
documentation delivered to Administrative Agent, (xii) any non-cash income
reduction adjustments resulting from restructuring charges relating to the
integration of the Hudson and Joe’s Jeans businesses and up to $1,500,000 in the
aggregate for all periods ending before the Fiscal Year ending November 30, 2014
(and after such Fiscal Year, up to $1,500,000 for each Fiscal Year thereafter)
of cash income reduction adjustments resulting from restructuring charges
relating to the integration of the Hudson and Joe’s Jeans businesses, and
(xiii) non-cash income reduction adjustments resulting from re-valuing the

 

8

--------------------------------------------------------------------------------


 

Indebtedness evidenced by the Subordinated Convertible Notes at fair market
value and (xi) any non-cash income reduction adjustments related to the “Success
Fee” payable pursuant to the Fee Letter minus (b) without duplication and to the
extent included in determining Net Income for such period, the sum of (i) any
gains attributable to extraordinary items, (ii) any gains attributable to the
sale or disposition of any capital assets, (iii) tax benefits, (iv) non-cash
income increase adjustments derived from or related to changes in closed store
accruals, workman’s compensation reserves, general liability reserves, deferred
compensation, retirement expenses, straight line rent accrual, swap gains and
changes in FAS106/158 related to income, and write-up of assets or intangibles
(i.e.  negative goodwill), (v) any non-recurring gains attributable to Asset
Dispositions, including without limitation dispositions of Business Units or
Subsidiaries, outside the ordinary course of business, and (vi) non-cash
interest income, in each case on a consolidated basis for Holdings and its
Subsidiaries for such period.  For this purpose, a “non-cash charge” and a
“non-cash income reduction adjustment” are those which involve no cash
expenditure in the relevant period and a “non-cash gain” and a “non-cash income
increase adjustment” are those which involve no cash receipt in the relevant
period.  Notwithstanding the foregoing, the parties hereto agree that EBITDA for
each of the fiscal months set forth in the table on Schedule 1.01(b) hereto
shall be deemed to equal the amount set forth opposite such fiscal month.  If,
following the Closing Date, an accounting adjustment excluding any accounting
adjustment specifically referenced and previously incorporated into (a) and
(b) of this definition, is made with respect to any period with respect to a
Loan Party that would affect the calculation of EBITDA of such Loan Party for
such period, then the Loan Parties shall inform Administrative Agent and the
Lenders of such adjustment in the next Narrative Report deliverable hereunder
and Administrative Agent may elect, by written notice to the Loan Parties, to
modify EBITDA for each affected Fiscal Quarter to reflect such adjustment as
Administrative Agent deems reasonably appropriate, and such adjusted EBITDA
shall thereafter be deemed to be the EBITDA hereunder for such Fiscal Quarter.

 

“E-Fax” means any system used to receive or transmit faxes electronically.

 

“Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 9.03).

 

“Electronic Transmission” means each document, instruction, authorization, file,
information and any other communication transmitted, posted or otherwise made or
communicated by e-mail, E-Fax, E-System or any other equivalent electronic
service, whether owned, operated or hosted by an Agent, any of an Agent’s
Related Parties or any other Person.

 

“E-Signature” means the process of attaching to or logically associating with an
Electronic Transmission an electronic symbol, encryption, digital signature or
process (including, without limitation, the name or an abbreviation of the name
of the party transmitting the Electronic Transmission) with the intent to sign,
authenticate or accept such Electronic Transmission.

 

“E-Systems” means any electronic system, including IntralinksTM and any other
Internet or extranet-based site, whether such electronic system is owned,
operated or hosted

 

9

--------------------------------------------------------------------------------


 

by the Administrative Agent, any of its Related Parties or any other Person,
providing for access to data protected by pass codes or other security system.

 

“Eligible Accounts” means, at any time, (a) the Trade Accounts of the applicable
Borrowers which are (i) purchased by Factor pursuant to the Factoring Agreement
and continue to be credit approved by Factor, (ii) not charged back to the
Borrowers thereunder nor subject to any reserves thereunder and (iii) which are
owing by an Account Debtor to the extent the aggregate amounts (A) owing from
such Account Debtor and its Affiliates (other than Nordstrom’s and its
Affiliates) to such Borrowers do not exceed forty percent (40%) of the aggregate
Eligible Accounts or (B) owing from Nordstrom’s and its Affiliates to such
Borrowers do not exceed forty-five percent (45%) of the aggregate Eligible
Accounts and (b) without duplication of the foregoing, (i) the Trade Accounts
that are purchased and not credit approved under the Factoring Agreement and
(ii) the Trade Accounts not purchased under the Factoring Agreement that are
subject to a first priority perfected security interest in favor of the
Collateral Agent, which the Administrative Agent determines in its Permitted
Discretion are eligible as the basis for the extension of Revolving Loans and
Swingline Loans and the issuance of Letters of Credit hereunder.  Without
limiting the Administrative Agent’s Permitted Discretion provided herein,
Eligible Accounts shall not include any Trade Account described in clauses
(b)(i) and (ii) above:

 

(a)                                 which is subject to any Lien other than
(i) a Lien in favor of the Collateral Agent, (ii) a Lien in favor of the Factor
with respect to Trade Accounts that are purchased and not credit approved under
the Factoring Agreement and (iii) a Permitted Encumbrance which does not have
priority over the Lien in favor of the Collateral Agent;

 

(b)                                 with respect to which more than 90 days have
elapsed since the date of the original invoice therefor or which is more than 60
days past the due date for payment;

 

(c)                                  which is owing by an Account Debtor for
which more than 50% of the Accounts owing from such Account Debtor and its
Affiliates are ineligible hereunder;

 

(d)                                 which is owing by an Account Debtor to the
extent the aggregate amount of Accounts owing from such Account Debtor and its
Affiliates to such Borrowers exceeds fifteen percent (15%) of the aggregate
Eligible Accounts;

 

(e)                                  with respect to which any covenant,
representation, or warranty relating to such Account contained in this Agreement
or in the Security Agreements has been breached or is not true;

 

(f)                                   which (i) does not arise from the sale of
goods or performance of services in the ordinary course of business, (ii) is not
evidenced by an invoice, or other documentation satisfactory to the
Administrative Agent, which has been sent to the Account Debtor,
(iii) represents a progress billing, (iv) is contingent upon such Borrowers’
completion of any further performance, or (v) represents a sale on a
bill-and-hold, guaranteed sale, sale-and-return, sale on approval, consignment
which is billed prior to actual sale to the end user, cash-on-delivery or any
other repurchase or return basis;

 

10

--------------------------------------------------------------------------------


 

(g)                                  for which the goods giving rise to such
Account have not been shipped to the Account Debtor or for which the services
giving rise to such Account have not been performed by such Borrowers;

 

(h)                                 with respect to which any check or other
instrument of payment has been returned uncollected for any reason;

 

(i)                                     which is owed by an Account Debtor which
(i) has applied for, suffered, or consented to the appointment of any receiver,
interim receiver, receiver and manager, custodian, trustee, or liquidator of its
assets, (ii) has had possession of all or a material part of its property taken
by any receiver, interim receiver, receiver and manager, custodian, trustee or
liquidator, (iii) has filed, or has had filed against it, any request or
petition for liquidation, reorganization, arrangement, adjustment of debts,
adjudication as bankrupt, winding-up, or voluntary or involuntary case under any
state, provincial or federal bankruptcy laws, (iv) to the knowledge of such
Borrowers, has admitted in writing its inability, or is generally unable to, pay
its debts as they become due, (v) to the knowledge of such Borrowers, has become
insolvent, or (vi) has ceased operation of its business;

 

(j)                                    which is owed by any Account Debtor which
has sold all or substantially all of its assets;

 

(k)                                 which is owed by an Account Debtor which
(i) does not maintain its chief executive office in the U.S. or (ii) is not
organized under applicable law of the U.S. or any state of the U.S. unless, in
either case, such Account is backed by a letter of credit or other credit
support acceptable to the Administrative Agent and which is in the possession of
the Administrative Agent;

 

(l)                                     which is owed in any currency other than
Dollars;

 

(m)                             which is owed by (i) the government (or any
department, agency, public corporation, or instrumentality thereof) of any
country other than the United States of America.  unless such Account is backed
by a letter of credit acceptable to the Administrative Agent and which is in the
possession of the Administrative Agent, or (ii) the government of the U.S., or
any department, agency, public corporation, or instrumentality thereof, unless
the Federal Assignment of Claims Act of 1940, as amended (31 U.S.C.  § 3727 et
seq.  and 41 U.S.C.  § 15 et seq.), and any other steps necessary to perfect the
Lien of the applicable Collateral Agent in such Account have been complied with
to the Administrative Agent’s satisfaction;

 

(n)                                 which is owed by any Affiliate, employee,
director, or officer of any Loan Party;

 

(o)                                 which, for any Account Debtor, exceeds a
credit limit determined by the Administrative Agent of which the Administrative
Borrower has been previously notified, to the extent of such excess;

 

11

--------------------------------------------------------------------------------


 

(p)                                 which is owed by an Account Debtor or any
Affiliate of such Account Debtor which is the holder of Indebtedness issued or
incurred by any Loan Party, but only to the extent of such Indebtedness;

 

(q)                                 which is subject to any counterclaim,
deduction, defense, setoff or dispute, but only to the extent of the amount of
such counterclaim, deduction, defense, setoff or dispute, unless the
Administrative Agent, in its Permitted Discretion, has established an
appropriate Reserve and determines to include such Account as an Eligible
Account;

 

(r)                                    which is evidenced by any promissory
note, chattel paper, or instrument;

 

(s)                                   which is owed by an Account Debtor located
in any jurisdiction that requires, as a condition to access to the courts of
such jurisdiction, that a creditor qualify to transact business, file a business
activities report or other report or form, or take one or more other actions,
unless such Borrowers have so qualified, filed such reports or forms, or taken
such actions (and, in each case, paid any required fees or other charges),
except to the extent such Borrowers may qualify subsequently as a foreign entity
authorized to transact business in such state or jurisdiction and gain access to
such courts, without incurring any cost or penalty reasonably viewed by the
Administrative Agent to be material in amount, and such later qualification
cures any access to such courts to enforce payment of such Account;

 

(t)                                    with respect to which such Borrowers have
made any agreement with the Account Debtor for any reduction thereof, but only
to the extent of such reduction, other than discounts and adjustments given in
the ordinary course of business;

 

(u)                                 owed by an Account Debtor which is a Blocked
Person; or

 

(v)                                 which the Administrative Agent determines in
its Permitted Discretion may not be paid by reason of the Account Debtor’s
inability to pay.

 

In the event that an Account which was previously an Eligible Account ceases to
be an Eligible Account hereunder, the applicable Borrowers shall notify the
Administrative Agent thereof on and at the time of submission to the
Administrative Agent of the next Borrowing Base Certificate.

 

“Eligible Assignee” means a Person that is (a) a Lender or a United States-based
Affiliate of a Lender; (b) an Approved Fund; (c) any other financial institution
approved by the Administrative Agent and the Administrative Borrower (which
approval by the Administrative Borrower shall not be unreasonably withheld or
delayed), that is organized under the laws of the United States or any state or
district thereof, has total assets in excess of $5,000,000,000, extends
asset-based lending facilities in its ordinary course of business and whose
becoming an assignee would not constitute a prohibited transaction under any
applicable law; or (d) during any Event of Default, any Person acceptable to the
Administrative Agent in its discretion.

 

“Eligible Collateral” means Eligible Accounts, Eligible Credit Card Accounts,
Eligible Fabric Inventory, Eligible Retail Inventory, and Eligible Wholesale
Inventory.

 

12

--------------------------------------------------------------------------------


 

“Eligible Credit Card Account” means any credit card receivable (a) that is an
Eligible Account under clause (b)(ii) of the definition thereof and related
eligibility provisions, (b) that has not been outstanding for more than five
(5) Business Days after the date of sale or for such longer period as may be
approved by the Administrative Agent in its Permitted Discretion, and (c) for
which all procedures required by the issuer or processor of the credit card or
debit card used in the purchase which gave rise to such credit card receivable
shall have been followed in all material respects by such Borrower and all
documents required for the authorization and approval by such issuer or
processor shall have been obtained in connection with the sale giving rise to
such credit card receivable.

 

“Eligible Fabric Inventory” means fabric in the possession of any Borrower which
meets all of the requirements of Eligible Inventory (except for the fact that it
is not finished goods inventory).

 

“Eligible Inventory” means, at any time, the Inventory owned by one of the
applicable Borrowers which the Administrative Agent determines in its Permitted
Discretion is eligible as the basis for the extension of Revolving Loans and
Swingline Loans and the issuance of Letters of Credit hereunder.  Without
limiting the Administrative Agent’s Permitted Discretion provided herein,
Eligible Inventory shall not include any Inventory:

 

(a)                                 which is not subject to a first priority
perfected Lien in favor of the Collateral Agent; provided that the Liens
described under clause (b) of the definition of Permitted Encumbrances, to the
extent first priority Liens, shall not preclude inclusion as long as such
Inventory is otherwise eligible hereunder;

 

(b)                                 which is subject to any Lien other than
(i) a Lien in favor of the Collateral Agent and (ii) a Permitted Encumbrance
which does not have priority over the Lien in favor of the Collateral Agent;

 

(c)                                  which is, in the Administrative Agent’s
Permitted Discretion, slow moving, obsolete, unmerchantable, defective, unfit
for sale, not salable at prices approximating at least the cost of such
Inventory in the ordinary course of business or unacceptable due to age, type,
category and/or quantity;

 

(d)                                 with respect to which any covenant,
representation, or warranty contained in this Agreement or any Security
Agreement has been breached or is not true;

 

(e)                                  which does not conform to all standards
imposed by any governmental authority;

 

(f)                                   which is not finished goods or which
constitutes work-in-process, subassemblies (unless the Administrative Agent
determines, in its Permitted Discretion, to include such work-in-process or
subassemblies as Eligible Inventory), packaging and shipping material, samples,
manufacturing supplies, display items, bill-and-hold goods, returned or
repossessed goods (other than goods that are undamaged and able to be resold in
the ordinary course of business), defective goods, goods held on consignment,
goods to be

 

13

--------------------------------------------------------------------------------


 

returned to the Borrowers’ suppliers, goods which are seasonal in nature and
which have been packed away for sale in the subsequent season or goods which are
not of a type held for sale in the ordinary course of business;

 

(g)                                  which is not located in the U.S. or which
is in transit with a common carrier from vendors and suppliers;

 

(h)                                 which is located in any location leased by
the Borrowers unless (i) the lessor has delivered to the Agents a Collateral
Access Agreement or (ii) a Reserve for rent, charges, and other amounts due or
to become due with respect to such facility has been established by the
Administrative Agent in its Permitted Discretion;

 

(i)                                     which is located in any third party
warehouse or is in the possession of a bailee and is not evidenced by a
Document, unless (i) such warehouseman or bailee has delivered to the
Administrative Agent a Collateral Access Agreement and such other documentation
as the Administrative Agent may require or (ii) an appropriate Reserve has been
established by the Administrative Agent in its Permitted Discretion;

 

(j)                                    which is the subject of a consignment by
any Borrower as consignor;

 

(k)                                 which is perishable;

 

(l)                                     which is subject to any negotiable
Document; or

 

(m)                             which contains or bears any intellectual
property rights licensed to the Borrowers unless the Administrative Agent is
satisfied that it may sell or otherwise dispose of such Inventory without
(i) infringing the rights of such licensor, (ii) violating any contract with
such licensor or (iii) incurring any liability with respect to payment of
royalties other than royalties incurred pursuant to sale of such Inventory under
the current licensing agreement.

 

In the event that Inventory which was previously Eligible Inventory ceases to be
Eligible Inventory hereunder, the Borrowers shall notify the Administrative
Agent thereof on and at the time of submission to the Administrative Agent of
the next Borrowing Base Certificate.

 

“Eligible Retail Inventory”(1) means finished goods inventory held for sale by
any Borrower at a retail location operated by such Borrower which meets all of
the requirements of Eligible Inventory.

 

“Eligible Wholesale Inventory” means finished goods inventory held for sale to
the Account Debtors which is not Eligible Retail Inventory and meets all of the
requirements of Eligible Inventory.

 

--------------------------------------------------------------------------------

(1) Owner of retail inventory must be clarified

 

14

--------------------------------------------------------------------------------


 

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the pollution or protection of the environment or the preservation or
reclamation of natural resources, including those relating to the management,
release or threatened release of any Hazardous Material, or to employee health
and safety matters.

 

“Environmental Liabilities” means all liabilities (including costs of Remedial
Actions, natural resource damages and costs and expenses of investigation and
feasibility studies) that may be imposed on, incurred by or asserted against any
Loan Party as a result of, or related to, any claim, suit, action,
investigation, proceeding or demand by any Person, whether based in contract,
tort, implied or express warranty, strict liability, criminal or civil statute
or common law or otherwise, arising under any Environmental Law or in connection
with any environmental, health or safety condition or with any Release or
resulting from the ownership, lease, sublease or other operation or occupation
of property by any Loan Party, whether on, prior to or after the date hereof.

 

“Equipment” has the meaning assigned to such term in the Guarantee and
Collateral Agreement.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

 

“ERISA Affiliate” means any Person who, together with the Borrowers, is treated
as a single employer within the meaning of Section 414(b), (c), (m) or (o) of
the Code or Section 4001(b) of ERISA).

 

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30 day notice period is waived); (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by any Borrower or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(e) the receipt by any Borrower or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (f) the incurrence by any
Borrower or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal from any Plan or Multiemployer Plan; or (g) the
receipt by any Borrower or any ERISA Affiliate of any notice, or the receipt by
any Multiemployer Plan from any Borrower or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA.

 

15

--------------------------------------------------------------------------------


 

“Eurodollar” when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the 90-Day LIBO Rate.

 

“Event of Default” has the meaning assigned to such term in Section 7.01.  An
Event of Default shall be deemed to be continuing unless and until that Event of
Default has been duly waived as provided in Section 9.03 hereof.

 

“Excess Availability” means, as of any date, the sum of (i) Availability plus
(ii) the lesser of (x) Unrestricted Cash or (y) $2,500,000.  However, if
Borrowers fail to pay their respective trade payables in accordance with their
historical practices, then for purposes of this Agreement, Availability shall be
reduced by an amount equal to the amount of payables not so paid in accordance
with such historical practices.

 

“Excluded Taxes” means, with respect to any Person, (a) income or franchise
taxes imposed on or measured by such Person’s net income by the jurisdiction
under the laws of which such Person is organized or in which its principal
office is located or, in the case of any Lender, in which its applicable lending
office is located, (b) any branch profits taxes imposed by the United States of
America or any other jurisdiction and (c) any United States withholding tax
imposed with respect to amounts payable to a Non-U.S. Lender to the extent that
such withholding tax is in effect and is applicable to such Non-U.S. Lender
(after giving effect to any treaty or other applicable basis for reduction or
exemption) on the date of this Agreement (or designates a new lending office)
provided, that clause (c) above shall not include amounts that arise (i) as a
result of an assignment or the designation of a new lending office made at the
request of the Administrative Borrower under Section 2.20(b), or (ii) to the
extent that such Lender (or its assignor, if any) was entitled, at the time of
designation of a new lending office (or assignment), to receive additional
amounts from the Borrowers with respect to such withholding tax pursuant to
Section 2.18(a).

 

“Existing Factoring Agreements” means (a) the Factoring Agreement dated June 1,
2001 between Joe’s Jeans Subsidiary, Inc. and Factor and (b) the Factoring
Agreement dated February 28, 2006 between Hudson and Factor.

 

“Extraordinary Receipts” means any Net Cash Proceeds, received by any Loan Party
or any of its Subsidiaries not in the ordinary course of business (and not
consisting of proceeds described in Section 2.12(b)(ii), (iii) or (iv) hereof),
including, without limitation, (i) foreign, federal, state or local tax refunds,
(ii) pension plan reversions, (iii) proceeds of insurance, (iv) judgments,
proceeds of settlements or other consideration of any kind in connection with
any cause of action, (v) condemnation awards (and payments in lieu thereof),
(vi) indemnity payments and (vii) any purchase price adjustment received in
connection with any purchase agreement.

 

“Factor” means The CIT Group/Commercial Services, Inc., in its capacity as
factor pursuant to the Factoring Agreement.

 

16

--------------------------------------------------------------------------------


 

“Factoring Agreement” means the Amended and Restated Factoring Agreement dated
September 30, 2013 between Factor and Joe Jeans Subsidiary, Inc. and Hudson, as
amended, restated, supplemented or modified from time to time.

 

“Fair Market Value” means, with respect to real or immovable property of any
Person, the fair market value thereof as determined in the most recent appraisal
received by the Administrative Agent in accordance with the terms hereof, which
appraisal shall be performed in a manner reasonably acceptable to the
Administrative Agent by an appraiser reasonably acceptable to the Administrative
Agent.

 

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers on such date, as published on the next succeeding
Business Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average (rounded upwards, if
necessary, to the next 1/100 of 1%) of the quotations for such day for such
transactions received by the Administrative Agent from three Federal funds
brokers of recognized standing selected by it.

 

“Fee Letter” means the Fee Letter, dated as of the date hereof, among Borrowers,
the Administrative Agent and Lead Arrangers, as it may be amended, restated or
otherwise modified from time to time.

 

“Financial Officer” means, with respect to any Person, the chief financial
officer, principal accounting officer, treasurer or controller of such Person.

 

“Fiscal Quarter” means a fiscal quarter of the Parent and its Subsidiaries
ending on the February 28th, May 31st, August 31st or November 30th of each
year.

 

“Fiscal Year” means the fiscal year of the Parent and its Subsidiaries ending on
November 30th of each year.

 

“Fixed Charge Coverage Ratio” means, the ratio, determined as of the end of each
Fiscal Quarter of the Parent for the most-recently ended four Fiscal Quarters,
of (a) EBITDA for such four Fiscal Quarters, plus to the extent deducted in the
calculation of such EBITDA, Rentals for such four Fiscal Quarters, minus Capital
Expenditures during such four Fiscal Quarters (excluding Capital Expenditures to
the extent financed with Indebtedness for borrowed money (other than
Indebtedness incurred hereunder or under the Term Loan Agreement) or to the
extent actually reimbursed in cash pursuant to indemnification or reimbursement
provisions of the Acquisition Documentation) to (b) Fixed Charges for such four
Fiscal Quarters, all calculated for the Parent and its Subsidiaries on a
consolidated basis.

 

“Fixed Charges” means, with reference to any period, without duplication, cash
Interest Expense for such period, plus Rentals for such period, plus all
principal payments on Indebtedness made during such period (and with respect to
any revolving Indebtedness, only to the extent that such payments result in a
permanent reduction in the commitments

 

17

--------------------------------------------------------------------------------


 

thereunder, with respect to the Term Loans, only to the extent such payment is a
scheduled amortization payment (which, for the avoidance of doubt, shall not
include an Excess Cash Flow (as defined in the Term Loan Agreement) principal
payment made under Section 2.12(b)(v) of the Term Loan Agreement and with
respect to the Tax Notes, only to the extent such payments exceed $1,300,000),
plus expense for income taxes paid in cash during such period, plus dividends or
distributions paid in cash during such period, plus Capital Lease Obligation
payments (to the extent not already included in Rentals) during such period, all
calculated for the Parent and its Subsidiaries on a consolidated basis. 
However, for the four (4) Fiscal Quarter period ending (A) on or about
November 30, 2013, the components of Fixed Charges shall be calculated on an
Annualized Basis using the Fixed Charges from the measurement period beginning
October 1, 2013 and ending November 30, 2013, (B) on or about February 28, 2014,
the components of Fixed Charges shall be calculated on an Annualized Basis using
the Fixed Charges from the measurement period beginning October 1, 2013 and
ending February 28, 2014, (C) on or about May 31, 2014, the components of Fixed
Charges shall be calculated on an Annualized Basis using the Fixed Charges from
the measurement period beginning October 1, 2013 and ending May 31, 2014, and
(D) on or about August 31, 2014 the components of Fixed Charges shall be
calculated on an Annualized Basis using the Fixed Charges from the measurement
period beginning October 1, 2013 and ending August 31, 2014.

 

“Flex-Pricing Provisions” means any term or provision of any fee letter,
commitment letter or term sheet delivered in connection with the transaction
which is the subject of this Agreement which purports to permit the Lead
Arranger to change any or all of the structure, terms or pricing of the credit
facility evidenced by this Agreement either before or after the Effective Date
in order to aid the Lead Arranger in the successful syndication of such credit
facility either before or after the Effective Date.

 

“Funded Debt” means, as to any Person, all Indebtedness of such Person that
matures more than one year from the date of its creation or matures within one
year from such date but is renewable or extendible, at the option of such
Person, to a date more than one year from such date or arises under a revolving
credit or similar agreement that obligates the lender or lenders to extend
credit during a period of more than one year from such date, including all
current maturities and current sinking fund payments in respect of such
Indebtedness whether or not required to be paid within one year from the date of
its creation and, in the case of any Borrower, Indebtedness in respect of the
Loans.

 

“Funding Accounts” has the meaning assigned to such term in Section 4.01(c)(iv).

 

“GAAP” means generally accepted accounting principles set forth in opinions and
pronouncements of the Accounting Principles Board of the American Institute of
Certified Public Accountants and statements and pronouncements of the Financial
Accounting Standards Board or in such other statements by such other entity as
may be approved by a significant segment of the accounting profession, in each
case as the same are applicable to the circumstances as of the date of
determination.

 

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency,

 

18

--------------------------------------------------------------------------------


 

authority, instrumentality, regulatory body, court, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.

 

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided, that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business.

 

“Guarantee and Collateral Agreement” means the Guarantee and Collateral
Agreement dated as of the Effective Date executed by the Loan Parties for the
benefit of the Collateral Agent and the Secured Parties in substantially the
form of Exhibit D.

 

“Hazardous Material” means any substance, material or waste that is classified,
regulated or otherwise characterized under any Environmental Law as hazardous,
toxic, a contaminant or a pollutant or by other words of similar meaning or
regulatory effect, including petroleum or any fraction thereof, asbestos,
polychlorinated biphenyls and radioactive substances.

 

“Hudson” means Hudson Clothing, LLC, a California limited liability company.

 

“Hudson Holdings” means Hudson Clothing Holdings, Inc., a Delaware corporation.

 

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, (b) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments, (c) all obligations of such Person under conditional
sale or other title retention agreements relating to property acquired by such
Person, (d) all obligations of such Person in respect of the deferred purchase
price of property or services (excluding accounts payable incurred in the
ordinary course of business and not overdue by more than ninety (90) days),
(e) all Indebtedness of others secured by (or for which the holder of such
Indebtedness has an existing right, contingent or otherwise, to be secured by)
any Lien on property owned or acquired by such Person, whether or not the
Indebtedness secured thereby has been assumed, (f) all Guarantees by such Person
of Indebtedness of others, (g) all Capital Lease Obligations of such Person,
(h) all obligations, contingent or otherwise, of such Person as an account party
in respect of letters of credit and letters of guaranty, (i) all obligations,

 

19

--------------------------------------------------------------------------------


 

contingent or otherwise, of such Person in respect of bankers’ acceptances,
(j) obligations under any liquidated earn-out, (k) all Swap Obligations (and the
amount of Indebtedness under any Swap Obligation shall be deemed the Net
Mark-to-Market Exposure thereunder) and (l) obligations of such Person to
purchase securities or other property arising out of or in connection with the
sale of the same or substantially similar securities or property or any other
Off-Balance Sheet Liability.  The Indebtedness of any Person shall include the
Indebtedness of any other entity (including any partnership in which such Person
is a general partner) to the extent such Person is liable therefor as a result
of such Person’s ownership interest in or other relationship with such entity,
except to the extent the terms of such Indebtedness provide that such Person is
not liable therefor.

 

“Indemnified Taxes” means any and all Taxes other than Excluded Taxes.

 

“Indemnitee” has the meaning set forth in Section 9.04(b).

 

“Intercreditor Agreement” means the Intercreditor Agreement dated as of the
Effective Date executed by the Administrative Agent, the Term Loan Agent and the
Borrowers.

 

“Interest Calculation Period” means a period commencing on the first day of a
calendar month and expiring on the last day of such calendar month.  With
respect to the first Interest Calculation Period under the Agreement, such
Interest Calculation Period shall commence on the Effective Date and end on (and
include) the last day of the calendar month in which the Effective Date occurs. 
Interest shall accrue at the applicable rate from and including the first day of
each Interest Calculation Period to and including the day on which such rate is
changed pursuant to an Interest Election Request.

 

“Interest Election Request” means a request by the Administrative Borrower to
change the Type of outstanding Loans in accordance with Section 2.09.

 

“Interest Expense” means, with reference to any period, the interest expense
(net of interest income) of the Parent and its Subsidiaries calculated on a
consolidated basis for such period.

 

“Interest Payment Date” means (a) with respect to any ABR Loan (other than a
Swingline Loan), or any Eurodollar Loan, the first day of each calendar month
and the Maturity Date, and (b) with respect to any Swingline Loan, the day that
such Loan is required to be repaid and the Maturity Date.

 

“Inventory” has the meaning assigned to such term in the Guarantee and
Collateral Agreement.

 

“Inventory Certificate” means a certificate, signed by a Financial Officer of
the Administrative Borrower, in the form of Exhibit F or another form which is
acceptable to the Administrative Agent in its sole discretion.

 

“Issuing Bank” has the meaning set forth in Section 2.07(a)(i).

 

20

--------------------------------------------------------------------------------


 

“Lead Arranger” means CIT Finance LLC, in its capacity as sole lead arranger and
bookrunner.

 

“Ledger Debt” means the outstanding amount of any indebtedness for goods and
services purchased by a Borrower or its Affiliates from any Person who’s
Accounts are factored by Factor.

 

“Ledger Debt Reserves” means any and all reserves for Ledger Debt which the
Administrative Agent deems necessary, in its Permitted Discretion, to from time
to time establish in an aggregate amount not to exceed $3,000,000.

 

“Lenders” means the Persons listed on the Commitment Schedule and any other
Person that shall have become a party hereto pursuant to an Assignment and
Assumption, other than any such Person that ceases to be a party hereto pursuant
to an Assignment and Assumption.  Unless the context otherwise requires, the
term “Lenders” includes the Swingline Lenders and the Issuing Bank.

 

“Letter of Credit” means documentary or standby letters of credit issued for the
account of a Borrower by any Issuing Bank for which Administrative Agent and
Lenders have incurred Letter of Credit Obligations.

 

“Letter of Credit Fee” has the meaning assigned to such term in Section 2.07(d).

 

“Letter of Credit Guaranty” has the meaning assigned to such term in
Section 2.07(a).

 

“Letter of Credit Obligations” means all outstanding obligations incurred by
Administrative Agent and Lenders at the request of any Borrower, whether direct
or indirect, contingent or otherwise, due or not due, in connection with the
issuance of Letters of Credit by any Issuing Bank or the purchase of a
participation as set forth in Section 2.07 with respect to any Letter of
Credit.  The amount of such Letter of Credit Obligations shall equal the maximum
amount that may be payable by Administrative Agent or Lenders in respect of all
outstanding Letter of Credit and, without duplication, Letter of Credit
Guarantees plus all unreimbursed amounts with respect to drawings thereon.

 

“Letter of Credit Sublimit” has the meaning assigned to such term in
Section 2.07(a).

 

“Lien” means (a) any mortgage, deed of trust, lien, pledge, hypothecation,
encumbrance, charge or security interest of any kind, including the interest of
a vendor or a lessor under any conditional sale agreement, capital lease or
title retention agreement (or any financing lease having substantially the same
economic effect as any of the foregoing), and (b) in the case of securities, any
purchase option, call or similar right of a third party with respect to such
securities.

 

“Loan” or “Loans” means the loans and advances made by the Administrative Agent
or Lenders pursuant to Article II of this Agreement, including Swingline Loans,
Overadvance Loans and Protective Advances.

 

21

--------------------------------------------------------------------------------


 

“Loan Documents” means this Agreement, any promissory notes issued pursuant to
this Agreement, any Letter of Credit applications, the Collateral Documents, the
Intercreditor Agreement, the Assignment of Factoring Proceeds Agreement, the Fee
Letter and all other agreements, instruments, documents and certificates
identified in Section 4.01 executed and delivered to, or in favor of, the
Administrative Agent, Collateral Agent or any Lenders and including all other
pledges, powers of attorney, consents, assignments, contracts, notices, letter
of credit agreements and all other written matter whether heretofore, now or
hereafter executed by or on behalf of any Loan Party, or any employee of any
Loan Party, and delivered to the Administrative Agent, Collateral Agent or any
Lender in connection with the Agreement or the transactions contemplated
thereby.  Any reference in this Agreement or any other Loan Document to a Loan
Document shall include all appendices, exhibits or schedules thereto, and all
amendments, restatements, supplements or other modifications thereto, and shall
refer to this Agreement or such Loan Document as the same may be in effect at
any and all times such reference becomes operative.

 

“Loan Parties” means each of Parent, each of the Borrowers, each Subsidiary
party to the Guarantee and Collateral Agreement, and each Subsidiary made a
party hereto pursuant to Section 5.11.

 

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, liabilities (actual or contingent), operations, condition (financial or
otherwise) or prospects of the Parent and its Subsidiaries taken as a whole,
(b) the ability of any Loan Party to fully and timely perform any of its
obligations under the Loan Documents to which it is a party, (c) the Collateral,
or the Collateral Agent’s Liens (on behalf of itself and the Secured Parties) on
the Collateral or the priority of such Liens, or (d) the rights of or benefits
available to the Administrative Agent, the Collateral Agent or the Lenders under
any Loan Document.

 

“Material Agreement” the meaning assigned to such term in Section 3.12.

 

“Material Indebtedness” means Indebtedness under the Term Loan Agreement, and
other Indebtedness (other than the Loans and Letters of Credit) of any one or
more of the Parent and its Subsidiaries in an aggregate principal amount
exceeding $1,500,000.  For purposes of determining Material Indebtedness, the
“obligations” of the Parent or any of its Subsidiaries in respect of any Swap
Agreement at any time shall be the Net Mark-to-Market Exposure that the Parent
or such Subsidiary would be required to pay if such Swap Agreement were
terminated at such time.

 

“Maturity Date” means September 30, 2018 or any earlier date on which the
Revolving Commitments are permanently reduced to zero or otherwise terminated
pursuant to the terms hereof.

 

“Moody’s” means Moody’s Investors Service, Inc.  or if such company shall cease
to issue ratings, another nationally recognized statistical rating company
selected in good faith by mutual agreement of the Administrative Agent and the
Administrative Borrower.

 

22

--------------------------------------------------------------------------------


 

“Multiemployer Plan” means a multiemployer plan as defined in
Section 4001(a)(3) of ERISA to which a Borrower or any ERISA Affiliate
contributes or has any actual or contingent liability.

 

“Narrative Report” means, with respect to the financial statements for which
such narrative report is required, a narrative report describing the operations
of Parent and its Subsidiaries in the form prepared for presentation to senior
management thereof for the applicable month or Fiscal Year and for the period
from the beginning of the then current Fiscal Year to the end of such period to
which such financial statements relate with comparison to and variances from the
immediately preceding period and budget.

 

“Net Cash Proceeds” means, if in connection with (a) an asset disposition, cash
proceeds net of (i) commissions, brokers’ fees, legal, accounting and
professionals’ fees and other reasonable and customary transaction costs, fees
and expenses properly attributable to such transaction and payable by such Loan
Party in connection therewith (in each case, paid to non-Affiliates),
(ii) transfer taxes paid in connection therewith, (iii) amounts payable to
holders of senior Liens on such asset (to the extent such Liens constitute
Permitted Encumbrances hereunder), if any, and (iv) cash taxes paid in
connection therewith, (b) the issuance or incurrence of Indebtedness, cash
proceeds net (i) of attorneys’ fees, investment banking fees, accountants’ fees,
underwriting discounts and commissions and other customary fees and expenses
actually incurred in connection therewith, and (ii) amounts payable to holders
of senior Liens on such asset (to the extent such Liens constitute Permitted
Encumbrances hereunder), if any (c) an equity issuance, cash proceeds net of
underwriting discounts and commissions and other reasonable costs paid to
non-Affiliates in connection therewith and (ii) amounts payable to holders of
senior Liens on such asset (to the extent such Liens constitute Permitted
Encumbrances hereunder), if any or (d) Extraordinary Receipts, cash proceeds
received net of (i) expenses related thereto payable by such Loan Party in
connection therewith (in each case, paid to non-Affiliates), (ii) transfer taxes
paid, (iii) amounts payable to holders of senior Liens on such asset (to the
extent such Liens constitute Permitted Encumbrances hereunder), and (iv) cash
taxes paid in connection therewith.  In the case of clause (a) above, Net Cash
Proceeds shall exclude any non-cash proceeds received from any sale or other
disposition of assets, but shall include such proceeds when and as converted by
any Loan Party to cash or other immediately available funds.

 

“Net Income” means, with reference to any period, the net income (or loss) of
the Parent and its Subsidiaries calculated on a consolidated basis for such
period.

 

“Net Mark-to-Market Exposure” means, with respect to any Person, as of any date
of determination, the excess (if any) of all unrealized losses over all
unrealized profits of such Person arising from Swap Agreement transactions.  As
used in this definition, “unrealized losses” means the fair market value of the
cost to such Person of replacing such Swap Agreement transactions as of the date
of determination (assuming the Swap Agreement transactions were to be terminated
as of that date), and “unrealized profits” means the fair market value of the
gain to such Person of replacing such Swap Agreement transactions as of the date
of determination (assuming such Swap Agreement transactions were to be
terminated as of that date).

 

23

--------------------------------------------------------------------------------


 

“Net Orderly Liquidation Value” means, with respect to Inventory of any Person,
the orderly liquidation value thereof as determined in a manner acceptable to
the Administrative Agent by an appraiser reasonably acceptable to the
Administrative Agent, net of all costs of liquidation thereof.

 

“Non-Consenting Lender” has the meaning assigned to such term in
Section 9.03(d).

 

“Non-U.S. Lender” means a Lender or a Participant that is (x) organized under
the laws of a jurisdiction other than the United States of America, any State
thereof or the District of Columbia or (y) organized under the laws of the
United States of America, any State thereof, or the District of Columbia and
whose separate existence from a Person that is not treated as a “United States
person” for purposes of Section 7701(a)(30) of the Code is disregarded for
federal income tax purposes under Treasury Regulations Section 301.7701-3 or any
similar provision.

 

“Non-U.S. Plan” means any pension, retirement, superannuation or similar policy
or arrangement sponsored, maintained or contributed to by any Borrower in a
jurisdiction other than the United States of America.

 

“Non-U.S. Subsidiary” means any Subsidiary that is organized under the laws of a
jurisdiction other than the United States of America or any State thereof or the
District of Columbia.

 

“Obligations” means: (a) all unpaid principal of and accrued and unpaid interest
on the Loans (including interest that accrues or that would accrue but for the
filing of a bankruptcy case or similar proceeding by a Loan Party, whether or
not such interest would be an allowable claim under any applicable bankruptcy or
other similar proceeding, and other obligations accruing or arising after
commencement of any case under any bankruptcy or similar laws by or against any
Loan Party (or that would accrue or arise but for the commencement of any such
case)); (b) all Letter of Credit Obligations; (c) the Borrowers’ liabilities to
the Administrative Agent under any instrument of guaranty or indemnity, or
arising under any guaranty, endorsement or undertaking which the Administrative
Agent, on behalf of the Lenders, may make or issue to others for the account of
any Borrower, including any accommodations extended by the Administrative Agent
with respect to applications for Letters of Credit, the Administrative Agent’s
acceptance of drafts or the Administrative Agent’s endorsement of notes or other
instruments for any Borrower’s account and benefit; and (d) and all accrued and
unpaid fees and all expenses, reimbursements, indemnities and other obligations
of the Loan Parties to the Lenders or to any Lender, the Administrative Agent,
the Collateral Agent or any indemnified party arising under the Loan Documents. 
Obligations shall also include Ledger Debt owed by a Loan Party to The CIT
Group/Commercial Services, Inc., as Factor.

 

“OFAC” means the United States Department of the Treasury’s Office of Foreign
Assets Control or any successor thereto.

 

“Off-Balance Sheet Liability” of a Person means (a) any repurchase obligation or
liability of such Person with respect to accounts or notes receivable sold by
such Person, (b)

 

24

--------------------------------------------------------------------------------


 

any indebtedness, liability or obligation under any sale and leaseback
transaction which is not a Capital Lease Obligation, (c) any indebtedness,
liability or obligation under any so-called “synthetic lease” transaction
entered into by such Person, or (d) any indebtedness, liability or obligation
arising with respect to any other transaction which is the functional equivalent
of or takes the place of borrowing but which does not constitute a liability on
the balance sheets of such Person, but excluding from this clause (d) operating
leases.

 

“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies (but, for the
avoidance of doubt, not including any income or withholding taxes) arising from
any payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement or any other Loan Document.

 

“Overadvance” has the meaning assigned to such term in Section 2.01(c).

 

“Overadvance Loan” means an Borrowing of ABR Revolving Loans made when an
Overadvance exists or is caused by the funding thereof.

 

“Parent” has the meaning assigned to such term in the preamble to this
Agreement.

 

“Participant” has the meaning assigned to such term in Section 9.05(c).

 

“Patent Security Agreement” means that certain Patent Security Agreement dated
as of the date hereof by and among the Loan Parties party thereto and the
Collateral Agent.

 

“Patriot Act” means USA Patriot Act (Title III of Pub.  L.  107-56 (signed into
law October 26, 2001)).

 

“Payment Account” means each bank account established pursuant to the Security
Documents, to which the funds of the Borrowers (including proceeds of Accounts
and other Collateral) are deposited or credited, and which is maintained in the
name of an Agent or any Loan Party, or any of them, as the Agents may determine,
on terms acceptable to the Agents.

 

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

 

“Perfection Certificate” means a certificate substantially in the form of
Exhibit E, completed and supplemented with the schedules and attachments
contemplated thereby.

 

“Permit” means, with respect to any Person, any permit, approval, authorization,
license, registration, certificate, concession, grant, franchise, variance or
permission from, and any other agreement, document, undertaking, lease,
indenture, mortgage, deed of trust or other instrument with, any Governmental
Authority, in each case whether or not having the force of law and applicable to
or binding upon such Person or any of its property or to which such Person or
any of its property is subject.

 

25

--------------------------------------------------------------------------------


 

“Permitted Discretion” means a determination made by an Agent in the exercise of
its reasonable business judgment (from the perspective of a secured asset-based
lender), exercised in good faith, based upon its consideration of any factor
that (a) would reasonably be expected to materially adversely affect the
quantity, quality, mix or value of any material portion of the Collateral, the
enforceability or priority of the Collateral Agent’s Liens with respect to any
material portion of the Collateral, or the amount that the Agents and Lenders
could receive in liquidation of any material portion of the Collateral;
(b) indicates that any collateral report or financial information delivered by
any Loan Party is incomplete, inaccurate or misleading in any material respect;
(c) materially increases the likelihood of any proceeding under debtor relief
laws involving any Loan Party; or (d) creates or would reasonably be expected to
result in a Default or Event of Default.  In exercising such judgment, an Agent
may consider any factors that would materially increase the credit risk of
lending to Borrowers on the security of the Collateral.

 

“Permitted Encumbrances” means:

 

(a)           Liens imposed by law for taxes that are not yet due or are being
contested in compliance with Section 5.04 other than Liens arising pursuant to
ERISA;

 

(b)           carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s
and other like Liens imposed by law, arising in the ordinary course of business
and securing obligations that are not overdue by more than 60 days or are being
contested in compliance with Section 5.04;

 

(c)           pledges and deposits made in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws or regulations;

 

(d)           deposits to secure the performance of bids, trade contracts,
leases, statutory obligations, surety and appeal bonds, performance bonds and
other obligations of a like nature, in each case in the ordinary course of
business;

 

(e)           judgment liens in respect of judgments that do not constitute an
Event of Default under Section 7.01(j);

 

(f)            easements, zoning restrictions, rights-of-way and encumbrances on
real or immovable property that do not secure any obligations for borrowed money
and do not materially detract from the value of the affected property or
materially interfere with the ordinary conduct of business of a Borrower or any
Subsidiary;

 

(g)           Liens in favor of the Collateral Agent granted pursuant to any
Loan Document;

 

(h)           [Reserved];

 

(i)            the filing of financing statements or the equivalent thereof in
any applicable jurisdiction solely as a precautionary measure in connection with
operating leases or consignment of goods;

 

26

--------------------------------------------------------------------------------


 

(j)            leases or subleases of assets or properties of a Loan Party, in
each case entered into in the ordinary course of such Loan Party’s business and
not prohibited by this Agreement or any other Loan Document so long as such
leases do not, individually or in the aggregate (i) interfere in any material
respect with the ordinary conduct or business of such Loan Party and
(ii) materially impair the use or the value of the property or assets subject
thereto;

 

(k)           [Reserved];

 

(l)            any Lien on any property or asset of any Loan Party or its
Subsidiaries existing on the date hereof and set forth in Schedule 6.02;
provided that (i) such Lien shall not apply to any other property or asset of
such Loan Party and (ii) such Lien shall secure only those obligations which it
secures on the date hereof and extensions, renewals and replacements thereof
that do not increase the outstanding principal amount thereof;

 

(m)          Liens securing Indebtedness incurred pursuant to Section 6.01(f) to
finance the acquisition of fixed or capital assets; provided that such Liens
shall not apply to any property or assets of such Loan Party or its Subsidiaries
other than the assets financed by such Indebtedness;

 

(n)           other Liens (other than Liens arising pursuant to ERISA) not of a
type set forth in clauses (a) through (f) above incurred in the ordinary course
of business of any Loan Party so long as neither (i) the aggregate outstanding
principal amount of obligations secured thereby nor (ii) the aggregate fair
market value of the assets subject thereto exceeds $1,500,000;

 

(o)           Liens in favor of Factor encumbering the Factor Collateral (as
defined in the Assignment of Factoring Proceeds Agreement) to the extent (and
only to the extent) securing the Borrowers’ obligations (which shall not include
obligations for borrowed money, letter of credit reimbursement obligations or
other similar financial accommodations) under the Factoring Agreement and the
documents, agreements and instruments relating thereto for services provided by
Factor, in all cases subject to the terms of the Assignment of Factoring
Proceeds Agreement;

 

(p)           Liens (including Liens granted pursuant to a refinancing of the
Term Loan Obligations) on Collateral in favor of the Term Loan Agent securing
the Loan Parties’ obligations under the Term Loan Documents, in all cases
subject to the terms of the Intercreditor Agreement;

 

(q)           Liens in favor of customs and revenue authorities arising as a
matter of Law to secure payment of customs duties in connection with the
importation of goods in the ordinary course of business, so long as such
payments are not past due (unless being contested in compliance with
Section 5.04 hereof);

 

(r)            Liens arising out of any conditional sale, title retention,
consignment or other similar arrangements for the sale of goods entered into by
any Loan Party in the ordinary

 

27

--------------------------------------------------------------------------------


 

course of business to the extent such Liens do not attach to any assets other
than the goods subject to such arrangement; and

 

(s)            Renewals of Liens permitted to secure Indebtedness permitted to
be incurred pursuant to Section 6.01(h).

 

The designation of a Lien as a “Permitted Lien” or “Permitted Encumbrance” shall
not limit or restrict the ability of the Administrative Agent to establish a
Reserve relating thereto.

 

For the avoidance of doubt, no reference to Permitted Encumbrances in this
Agreement or any other Loan Document shall constitute a subordination of any
Lien granted in favor of any Agent or Lender.

 

“Permitted Investments” means:

 

(a)           direct obligations of, or obligations the principal of and
interest on which are unconditionally guaranteed by, the United States of
America (or by any agency thereof to the extent such obligations are backed by
the full faith and credit of the United States of America), in each case
maturing within one year from the date of acquisition thereof;

 

(b)           investments in commercial paper maturing within 270 days from the
date of acquisition thereof and rated, at such date of acquisition, at least A-1
by S&P, at least P-1 by Moody’s;

 

(c)           investments in certificates of deposit, banker’s acceptances and
time deposits maturing within 270 days from the date of acquisition thereof
issued or guaranteed by or placed with, and money market deposit accounts issued
or offered by, any domestic office of any commercial bank organized under the
laws of the United States of America or any State thereof which has a combined
capital and surplus and undivided profits of not less than $500,000,000;

 

(d)           fully collateralized repurchase agreements with a term of not more
than 30 days for securities described in clause (a) above and entered into with
a financial institution satisfying the criteria described in clause (c) above;
and

 

(e)           money market funds that (i) have substantially all of their assets
invested continuously in the types of investments listed in clauses (a), (b),
(c) and (d) above, (ii) are rated AAA by S&P, Aaa by Moody’s and (iii) have
portfolio assets of at least $5,000,000,000.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which any Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as

 

28

--------------------------------------------------------------------------------


 

defined in Section 3(5) of ERISA, and expressly excluding, for the avoidance to
doubt, the Parent’s 401(k) Plan.

 

“Post-Closing Letter” means the Post-Closing Letter dated as of the date hereof
by the Loan Parties in favor of the Administrative Agent.

 

“Prepayment Fee” means a fee payable to the Administrative Agent, for the
benefit of the applicable Lenders, in the following amount:

 

Period during which early termination
occurs

 

Prepayment Fee

On or prior to the first anniversary of the date of this Agreement

 

1.0% of the Aggregate Revolving Commitments terminated pursuant to Sections
2.10(b).

 

 

 

After the first anniversary of the date of this Agreement but on or prior to the
second anniversary of the date of this Agreement

 

0.5% of the Aggregate Revolving Commitments terminated pursuant to Sections
2.10(b).

 

For the avoidance of doubt, no Prepayment Fee will be payable except in
connection with the termination of the Revolving Commitments in full prior to
the second anniversary of the date of this Agreement.

 

“Prime Rate” means in respect of ABR Loans, the rate of interest per annum
publicly announced from time to time by JPMorgan Chase Bank (or its successor)
as its prime rate in effect at its principal office in New York City (or if such
rate is at any time not available, the prime rate so quoted by any banking
institution as determined by the Administrative Agent in its sole discretion),
which rate is not intended to be the lowest rate charged by any such banking
institution to its borrowers; each change in the Prime Rate shall be effective
on the date such change is publicly announced as being effective.

 

“Priority Agent” has the meaning assigned to such term in the Intercreditor
Agreement.

 

“Pro Forma Information” has the meaning assigned to such term in
Section 4.01(i).

 

“Protective Advance” has the meaning assigned to such term in Section 2.05.

 

“Register” has the meaning set forth in Section 9.05(b).

 

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

 

29

--------------------------------------------------------------------------------


 

“Release” means any release, threatened release, spill, emission, leaking,
pumping, pouring, emitting, emptying, escape, injection, deposit, disposal,
discharge, dispersal, dumping, leaching or migration of Hazardous Material into
or through the environment.

 

“Remedial Action” means all actions required to (a) clean up, remove, treat or
in any other way address any Hazardous Material in the indoor or outdoor
environment, (b) prevent or minimize any Release so that a Hazardous Material
does not migrate or endanger or threaten to endanger public health or welfare or
the indoor or outdoor environment or (c) perform pre-remedial studies and
investigations and post-remedial monitoring and care with respect to any
Hazardous Material.

 

“Rent Reserves” means, as to any leased location of any Collateral in any Waiver
State with respect to which the Collateral Agent has not received a satisfactory
Collateral Access Agreement, such amount as the Administrative Agent may
determine in its Permitted Discretion.

 

“Rentals” means all payments due by the Parent and its Subsidiaries under all
operating leases.

 

“Report” means reports prepared in good faith by an Agent or another Person
showing the results of appraisals, field examinations or audits pertaining to
the Borrowers’ assets from information furnished by or on behalf of the
Borrowers, after an Agent has exercised its rights of inspection pursuant to
this Agreement, which Reports may be distributed to the Lenders by the
applicable Agent.

 

“Required Lenders” means, at any time, Lenders holding more than 50% of the
Aggregate Revolving Commitment then in effect or, if the Revolving Commitments
have been terminated, the Aggregate Revolving Exposure.

 

“Reserves” means (i) any and all reserves which the Administrative Agent deems
necessary, in its Permitted Discretion, to from time to time establish against
the gross amounts of Eligible Collateral, including, without limitation,
reserves for consignee’s, warehousemen’s and bailee’s charges at locations for
which no Collateral Access Agreement is in effect, to the extent property at
such locations is included in the Applicable Borrowing Base; reserves for
dilution of Accounts; reserves for Inventory shrinkage; reserves for gift cards;
reserves for customs charges and shipping charges related to any Inventory in
transit; reserves for contingent liabilities of any Borrower; reserves for
uninsured losses of any Borrower; reserves for reasonably anticipated changes in
the appraised value of Eligible Collateral between appraisals; and reserves for
taxes, fees, assessments, and other governmental charges, (ii) Rent Reserves,
and (iii) Ledger Debt Reserves; provided however, that (i) a reserve shall not
be established to the extent it is duplicative of any other reserves or items
that are otherwise excluded through eligibility criteria, (ii) if an event
giving rise to the establishment of any reserves ceases to exist (unless
Collateral Agent determines there is a reasonable prospect that the event will
occur again within a reasonable period of time thereafter), Borrowers may
request in writing that Collateral Agent discontinue the applicable reserves,
and (iii) the amount of any such reserve established shall

 

30

--------------------------------------------------------------------------------


 

have a reasonable relationship, as determined by the Collateral Agent in its
Permitted Discretion, to the event, condition or other matter that is the basis
therefor.

 

“Restricted Payment” means (a) any dividend or other distribution (whether in
cash, securities or other property) with respect to any Capital Stock of Parent,
any Borrower or any Subsidiary, (b) any payment (whether in cash, securities or
other property), including any sinking fund or similar deposit, on account of
the purchase, redemption, retirement, acquisition, cancellation or termination
of any such Capital Stock of Parent, any Borrower or any Subsidiary or any
option, warrant or other right to acquire any such Capital Stock in Parent, any
Borrower or any Subsidiary, and (c) any management, consulting, monitoring,
advisory or similar fee paid by a Loan Party to Parent or any of Parent’s
Affiliates.

 

“Revolving A Borrowing Base” means, at any time, the sum of

 

(a)                                 85% of Eligible Accounts (other than
Eligible Credit Card Accounts) at such time; plus

 

(b)                                 90% of the Borrowers’ Eligible Credit Card
Accounts at such time; plus

 

(c)                                  the lesser of (i) the sum of (A) the lesser
of (1) 80% of Borrowers’ Eligible Wholesale Inventory, valued at the lower of
cost or market on a first in, first out basis, consistent with Borrowers’
practices as of Effective Date or (2) 85% of the Net Orderly Liquidation Value
of Borrowers’ Eligible Wholesale Inventory; plus (B) the lesser of (1) 90% of
Borrowers’ Eligible Retail Inventory valued at the lower of cost or market on a
first in, first out basis, consistent with Borrowers’ practices as of Effective
Date, or (2)  90% of the Net Orderly Liquidation Value of Borrowers’ Eligible
Retail Inventory plus (C) the lesser of (1) 35% of Borrowers’ Eligible Fabric
Inventory, valued at the lower of cost or market on a first in, first out basis,
consistent with Borrowers’ practices as of Effective Date or (2) 85% of the Net
Orderly Liquidation Value of Borrowers’ Eligible Fabric Inventory or
(ii) $22,000,000; minus

 

(d)                                 Reserves.

 

“Revolving A Commitment” means, with respect to each Revolving Lender, the
commitment of such Lender to make Revolving A Loans and to acquire
participations in Letters of Credit, Protective Advances and Swingline Loans
hereunder, as such commitment may be (a) reduced from time to time pursuant to
Section 2.10, and (b) reduced or increased from time to time pursuant to
assignments by or to such Lender pursuant to Section 9.05.  The initial amount
of each Revolving Lender’s Revolving A Commitment is set forth on the Commitment
Schedule as a Revolving A Commitment or in the Assignment and Assumption
pursuant to which such Lender shall have assumed its Revolving A Commitment, as
applicable.  The initial aggregate amount of the Revolving Lenders’ Revolving A
Commitments is $50,000,000 less the Revolving A-1 Commitment (if any).

 

“Revolving A Loan” means a Loan made pursuant to Section 2.01(b) (other than a
Revolving A-1 Loan).

 

31

--------------------------------------------------------------------------------


 

“Revolving A-1 Borrowing Base” means, at any time, the sum of

 

(a)                                 Items (a) — (c) of the definition of
Revolving A Borrowing Base; plus

 

(b)                                 The lesser of (i) $1,000,000 and (ii) the
sum of (A) 7.5% of the Borrowers’ Eligible Credit Card Accounts at such time;
plus (B) 5% of the Net Orderly Liquidation Value of Borrowers’ Eligible
Wholesale Inventory, plus (C) 7.5% of the Net Orderly Liquidation Value of
Borrowers’ Eligible Retail Inventory; minus

 

(c)                                  Reserves.

 

“Revolving A-1 Commitment” means, with respect to each Revolving Lender, the
commitment of such Lender to make Revolving A-1 Loans and to acquire
participations in Letters of Credit, Protective Advances and Swingline Loans
hereunder, as such commitment may be (a) reduced from time to time pursuant to
Section 2.10, and (b) reduced or increased from time to time pursuant to
assignments by or to such Lender pursuant to Section 9.05.  The initial amount
of each Revolving Lender’s Revolving A-1 Commitment is set forth on the
Commitment Schedule as a Revolving A-1 Commitment or in the Assignment and
Assumption pursuant to which such Lender shall have assumed its Revolving A-1
Commitment, as applicable.  The initial aggregate amount of the Revolving
Lenders’ Revolving A-1 Commitments is $1,000,000.

 

“Revolving A-1 Loan” means a Loan made pursuant to Section 2.01(b) on a
first-in, last-out basis.

 

“Revolving Commitments” means the Revolving A Commitment and the Revolving A-1
Commitment.

 

“Revolving Exposure” means, with respect to any Revolving Lender at any time,
the sum of (a) the outstanding principal amount of such Revolving Lender’s
Revolving Loans plus (b) an amount equal to its Applicable Percentage of the sum
of (i) the aggregate principal amount of all Protective Advances and Swingline
Loans outstanding at such time, plus (ii) the aggregate amount of Letter of
Credit Obligations outstanding at such time.

 

“Revolving Lenders” means, as of any date of determination, Lenders having
Revolving Commitments or, if the Revolving Commitments have been terminated, the
Lenders having Revolving Exposure.

 

“Revolving Loans” means Loans made pursuant to Section 2.01(b) and shall include
Revolving A Loans and Revolving A-1 Loans.

 

“Revolving Credit Priority Collateral” has the meaning assigned to such term in
the Intercreditor Agreement.

 

“Sanctioned Country” means any country subject to the sanctions program
identified on the most current list maintained by OFAC.

 

32

--------------------------------------------------------------------------------


 

“Secured Parties” means, collectively, (i) the Agents, (ii) the Lenders,
(iii) any Issuing Bank and (iv) any Person indemnified under the Loan Documents.

 

“Security Agreements” means the Guarantee and Collateral Agreement, the Patent
Security Agreement, the Trademark Security Agreement and any other pledge or
security agreement entered into, after the date of this Agreement by any other
Loan Party (as required by this Agreement or any other Loan Document), or any
other Person, as the same may be amended, restated or otherwise modified from
time to time.

 

“Settlement” has the meaning assigned to such term in Section 2.06(c).

 

“Settlement Date” has the meaning assigned to such term in Section 2.06(c).

 

“Shareholder Payment Agreement” means that certain agreement dated as of
February 18, 2013 among Administrative Borrower, Parent and Joseph M. Dahan, as
such agreement may be amended, amended and restated, modified, replaced or
refinanced from time to time in accordance with the Shareholder Subordination
Agreement.

 

“Shareholder Subordination Agreement” means the Subordination Agreement dated as
of the Effective Date among the Administrative Agent, the Term Loan Agent, the
Borrowers and Joseph M. Dahan.

 

“Solvent” means, as to any Person, that such Person satisfies the requirements
set forth in Section 3.13(a)(i) through (iv) of this Agreement.

 

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw Hill
Companies, Inc. or if such company shall cease to issue ratings, another
nationally recognized statistical rating company selected in good faith by
mutual agreement of the Administrative Agent and the Administrative Borrower.

 

“Stock Purchase Agreement” means that certain Stock Purchase Agreement, dated as
of July 15, 2013 by and among Parent, Hudson Holdings, Fireman Capital CPF
Hudson Co-Invest LP, Peter Kim, Paul Cardenas, Tony Chu and each of the other
individuals signatory thereto and all exhibits, schedules, annexes or
attachments thereto, as amended, amended and restated or otherwise modified from
time to time.

 

“Subordinated Convertible Notes” means, collectively, each of Subordinated
Convertible Notes issued by Parent in favor of (a) Fireman Capital CPF Hudson
Co-Invest LP, (b) Peter Kim, (c) Tony Chu, (d) Paul Cardenas, (e) Christopher M.
Lynch, (f) Robert R. Spellman, (g) Marla Sabo, (h) Hamilton South, (i) Ben
Taverniti and (j) Barbara Cook, in each case, in connection with the
Acquisition.

 

“Subordinated Indebtedness” of a Person means any Indebtedness of such Person
the payment of which is subordinated to payment of the Obligations to the
written satisfaction of the Administrative Agent.

 

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts

 

33

--------------------------------------------------------------------------------


 

of which would be consolidated with those of the parent in the parent’s
consolidated financial statements if such financial statements were prepared in
accordance with GAAP as of such date, as well as any other corporation, limited
liability company, partnership, association or other entity (a) of which
securities or other ownership interests representing more than 50% of the equity
or more than 50% of the ordinary voting power or, in the case of a partnership,
more than 50% of the general partnership interests are, as of such date, owned,
controlled or held, or (b) that is, as of such date, otherwise Controlled, by
the parent or one or more subsidiaries of the parent or by the parent and one or
more subsidiaries of the parent.

 

“Subsidiary” means any subsidiary of any Borrower or a Loan Party, as
applicable.

 

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of any Borrower or any
Subsidiary shall be a Swap Agreement.

 

“Swap Obligations” of a Person means any and all obligations of such Person,
whether absolute or contingent and howsoever and whensoever created, arising,
evidenced or acquired (including all renewals, extensions and modifications
thereof and substitutions therefor), under (a) any and all Swap Agreements, and
(b) any and all cancellations, buy backs, reversals, terminations or assignments
of any Swap Agreement transaction.

 

“Swingline Lender” means The CIT Group/Commercial Services, Inc., in its
capacity as lender of the Swingline Loans hereunder.

 

“Swingline Loan” has the meaning assigned to such term in Section 2.06.

 

“Syndication Agent” means The CIT Group/Commercial Services, Inc., in its
capacity as syndication agent.

 

“Tax,” “tax” or “Taxes” means any and all present or future taxes of any kind
whatsoever, levies, imposts, duties, deductions, charges or withholdings imposed
by any Governmental Authority, together with any interest, penalties or
additions to tax imposed thereon or with respect thereto.

 

“Tax Notes” means, collectively, each Promissory Note issued by Parent in favor
of an Option Seller (as defined in the Stock Purchase Agreement), in each case,
in connection with the Acquisition.

 

“Tax Sharing Agreement” means any tax sharing agreement or arrangement, as the
same may be amended from time to time, in form and substance reasonably
satisfactory to the Administrative Agent, between and among the Borrowers or
between Parent or any

 

34

--------------------------------------------------------------------------------


 

other Borrower and one or more other subsidiaries of Parent that are members of
the applicable affiliated group filing consolidated, combined, unitary or
similar tax return of which Parent is the parent, provided that (x) in no event
shall the amount paid by any Borrower to such other Person or Persons pursuant
to any such agreement and/or arrangements exceed a reasonable estimate of the
amount of tax that the Parent would be required to pay for taxes (including
interest, penalties and additions to tax and including estimated taxes)
reasonably allocable to the net earnings of such Borrower, (y) in the event that
such reasonable estimate exceeds the actual amount that Parent would be required
to pay with respect to such net earnings, such other Person or Persons are
required to repay the excess to Parent or the other Borrowers within a
reasonable period after the later of the date on which such excess is determined
and the date on which such other Person or Persons receives any refund related
to such excess and (z) the agreement or arrangement contains an acknowledgement
by Parent or any other Person entitled to receive payments from any Borrower
that payments under such agreement or arrangement may be restricted by the terms
of this Agreement.

 

“Term Loan Agent” means Garrison Loan Agency Services LLC, as administrative
agent under the Term Loan Agreement along with any successor or replacement
agent (including any agent for any lenders refinancing the initial Term Loan
Obligations).

 

“Term Loan Agreement” means that certain credit agreement of even date herewith
by and among the Borrowers, the Term Loan Agent and the lenders party thereto,
as such credit agreement may be amended, restated and amended, modified,
refinanced or replaced from time to time in accordance with the Intercreditor
Agreement.

 

“Term Loan Documents” means the Term Loan Agreement and all documents,
instruments and agreements relating thereto or executed in connection therewith,
as each such document may be amended, restated and amended, modified, refinanced
or replaced from time to time in accordance with the Intercreditor Agreement.

 

“Term Loan Obligations” has the meaning assigned to the term “Obligations” in
the Term Loan Agreement.

 

“Term Loan Priority Collateral” has the meaning assigned to such term in the
Intercreditor Agreement.

 

“Trade Accounts” means that portion of each of the Borrowers’ Accounts which
arises from the sale of Inventory in the ordinary course of such Borrower’s
business.

 

“Trademark Security Agreement” means that certain Trademark Security Agreement
dated as of the date hereof by and among the Loan Parties party thereto and the
Collateral Agent.

 

“Transactions” means the execution, delivery and performance by the Borrowers of
this Agreement and the other Loan Documents, the borrowing of Loans and other
credit extensions hereunder and under the Term Loan Documents, the use of the
proceeds thereof

 

35

--------------------------------------------------------------------------------


 

and the issuance of Letters of Credit hereunder and the consummation of the
Acquisition on the Effective Date.

 

“Transfer” has the meaning assigned to such term in Section 2.05(b).

 

“Transfer Date” has the meaning assigned to such term in Section 2.05(b).

 

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the 90-Day LIBO Rate or the Alternate Base Rate.

 

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York or any other state the laws of which are required to be
applied in connection with the issue of perfection of security interests.

 

“Unrestricted Cash” means, as of any date, the aggregate of Borrowers’ cash
deposits on hand as of such date that are not subject to a restriction (other
than a deposit account control account agreement in favor of Priority Agent, for
the benefit of the Priority Agent and its lenders and the Lenders) and that are
held in a deposit account subject to such a control agreement in favor of
Priority Agent, for the benefit of Priority Agent and its lenders and the
Lenders, as determined in accordance with GAAP.  However, if Borrowers fail to
pay their respective trade payables in accordance with their historical
practices, then Unrestricted Cash shall be reduced by an amount equal to the
amount of payables not so paid in accordance with such historical practices.

 

“U.S. Subsidiary” means each Subsidiary which is not a Non-U.S. Subsidiary;
“U.S. Subsidiaries” means all such Subsidiaries.

 

“Voluntary Payment Conditions” means, with respect to any voluntary principal
prepayments of the Term Loan , the satisfaction of the following conditions as
of the date of determination:  (i) at the time thereof and immediately after
giving effect thereto, no Event of Default, with respect to which Administrative
Agent has notified Borrowers, shall have occurred and be continuing, (ii) the
Fixed Charge Coverage Ratio for the Fiscal Quarter most recently ended as of
such date for which financial statements have been delivered pursuant to
Section 5.01 is not less than the lesser of (x) 1.50 to 1.00, or (y) the minimum
Fixed Charge Coverage Ratio applicable for such Fiscal Quarter, and (iii) after
giving effect to the proposed payment, Excess Availability will not be less than
$15,000,000.

 

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

 

SECTION 1.02.                                   Classification of Loans and
Borrowings.  For purposes of this Agreement, Loans may be classified and
referred to by Class (e.g., a “Revolving A Loan”) or by Type (e.g., a
“Eurodollar Loan”) or by Class and Type (e.g., a “Revolving Eurodollar Loan”). 
Borrowings also may be classified and referred to by Class (e.g., a “Revolving

 

36

--------------------------------------------------------------------------------


 

Borrowing”) or by Type (e.g., a “Eurodollar Borrowing”) or by Class and Type
(e.g., a “Revolving Eurodollar Borrowing”).

 

SECTION 1.03.                                   Terms Generally.  The
definitions of terms herein shall apply equally to the singular and plural forms
of the terms defined.  Whenever the context may require, any pronoun shall
include the corresponding masculine, feminine and neuter forms.  The words
“include”, “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise
(a) any definition of or reference to any agreement, instrument or other
document herein shall be construed as referring to such agreement, instrument or
other document as from time to time amended, supplemented or otherwise modified
(subject to any restrictions on such amendments, supplements or modifications
set forth herein) unless the context requires otherwise, (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns unless the context requires otherwise, (c) the words “herein”, “hereof”
and “hereunder”, and words of similar import, shall be construed to refer to
this Agreement in its entirety and not to any particular provision hereof,
(d) all references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement and (e) the words “asset” and “property” shall be construed to
have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights.

 

SECTION 1.04.                                   Accounting Terms; GAAP.  Except
as otherwise expressly provided herein, all terms of an accounting or financial
nature shall be construed in accordance with GAAP, as in effect from time to
time; provided that, if the Administrative Borrower notifies the Administrative
Agent that the Administrative Borrower requests an amendment to any provision
hereof to eliminate the effect of any change occurring after the date hereof in
GAAP or in the application thereof on the operation of such provision (or if the
Administrative Agent notifies the Administrative Borrower that the Required
Lenders request an amendment to any provision hereof for such purpose),
regardless of whether any such notice is given before or after such change in
GAAP or in the application thereof, then until such notice shall have been
withdrawn or such provision amended in accordance herewith (i) such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective and (ii) the Borrowers shall
include with the financial statements and other financial information and
calculations required to be delivered to the Administrative Agent and Lenders
hereunder a reconciliation of such financial statements, information and
calculations before and after giving effect to such change in GAAP. 
Notwithstanding the foregoing, for purposes of determining compliance with any
covenant (including the computation of any financial covenant) contained
herein, Indebtedness of Parent and its Subsidiaries shall be deemed to be
carried at 100% of the outstanding principal amount thereof, and the effects of
FASB ASC 825 and FASB ASC 470-20 on financial liabilities shall be disregarded. 
Except as otherwise expressly provided herein, a breach of a financial covenant
contained in Section 6.12 shall be deemed to have occurred as of the last day of
any specified measurement period, regardless of when the financial statements
reflecting such breaches are delivered to the Administrative Agent.

 

37

--------------------------------------------------------------------------------


 

SECTION 1.05.                                   Resolution of Drafting
Ambiguities.  The Borrowers acknowledge and agree that they were represented by
counsel in connection with the execution and delivery of the Loans Documents,
that each Loan Party and its counsel reviewed and participated in the
preparation and negotiation of the Loan Documents and that any rule of
construction to the effect that ambiguities are to be resolved against the
drafting party shall not be employed in the interpretation of the Loan
Documents.

 

SECTION 1.06.                                   Rounding.  Any financial ratios
required to be maintained or tested by the Borrowers pursuant to this Agreement
shall be calculated by dividing the appropriate component by the other
component, carrying the result to one place more than the number of places by
which such ratio is expressed herein and rounding the result up or down to the
nearest number (with a rounding-up if there is no nearest number).

 

ARTICLE II

 

THE CREDITS

 

SECTION 2.01.                                   The Facility.

 

(a)                                 Intentionally Omitted.

 

(b)                                 Revolving Loans.  Subject to the terms and
conditions set forth herein, each Revolving Lender agrees to make Revolving
Loans to the Borrowers at any time and from time to time during the Availability
Period in an aggregate principal amount that will not result in (i) such
Lender’s Revolving Exposure exceeding such Lender’s Revolving Commitments or
(ii) the Aggregate Revolving Exposure exceeding the lesser of the Aggregate
Revolving Commitment and the Applicable Borrowing Base then in effect, provided
that (A) the Lenders shall be under no obligation to fund any Revolving A Loan
unless the Borrowers have borrowed the full amount of the aggregate Revolving
A-1 Commitments (to the extent that such Revolving A-1 Commitments have not been
terminated); (B) the aggregate outstanding amount of the Revolving A-1 Loans
shall not exceed the aggregate amount of Revolving A-1 Commitments, (C) Excess
Availability shall not be less than $7,500,000 before or after giving effect to
the requested Revolving Loan, and (D) the Aggregate Revolving Exposures shall
not exceed the Aggregate Revolving Commitments.  Within the foregoing limits and
subject to the terms and conditions set forth herein, the Borrowers may borrow,
prepay and reborrow Revolving Loans.

 

(c)                                  Overadvances.  If the Aggregate Revolving
Exposure exceeds the Applicable Borrowing Base at any time (an “Overadvance”),
such excess amount shall be payable by Borrowers on demand by the Administrative
Agent.  All Overadvances shall constitute Obligations secured by the Collateral
and entitled to all benefits of the Loan Documents.  Unless its authority has
been revoked in writing by Required Lenders, the Administrative Agent may
require Revolving Lenders to honor requests for Overadvance Loans and to forbear
from requiring Borrowers to cure an Overadvance, as long as (i) the Overadvance
does not continue for more than 30 consecutive days (and no Overadvance may
exist for at least five consecutive days thereafter before further Overadvance
Loans are required), and (ii) the Overadvance, together with any Protective
Advances made pursuant to Section

 

38

--------------------------------------------------------------------------------


 

2.05(a)(i) and (ii), do not exceed $5,000,000.  Overadvance Loans may be made
even if the conditions precedent set forth in Section 4.02 have not been
satisfied.  In no event shall Overadvance Loans be required that would cause the
Aggregate Revolving Exposure to exceed the Aggregate Revolving Commitment.  Any
funding of an Overadvance Loan or sufferance of an Overadvance shall not
constitute a waiver by the Administrative Agent or Revolving Lenders of the
Event of Default caused thereby.  In no event shall any Borrower or other Loan
Party be deemed a beneficiary of this Section 2.01(c) nor authorized to enforce
any of its terms

 

SECTION 2.02.                                   Loans and Borrowings.

 

(a)                                 Each Loan shall be made as part of a
Borrowing consisting of Loans of the same Class made by the Lenders ratably in
accordance with their respective Commitments of the applicable Class.  Any
Protective Advance shall be made in accordance with the procedures set forth in
Section 2.05.

 

(b)                                 Subject to Section 2.14, each Borrowing
shall be denominated in Dollars and comprised entirely of ABR Loans or
Eurodollar Loans as the applicable Borrower may request in accordance herewith. 
Each Swingline Loan shall be denominated in Dollars and shall be an ABR Loan.

 

(c)                                  Revolving Borrowings may be in any amount. 
Borrowings of more than one Class may be outstanding at the same time.

 

SECTION 2.03.                                   Requests for Borrowings.  To
request a Borrowing, the Administrative Borrower shall notify the Administrative
Agent of such request by telephone (or, if permitted by Administrative Agent, by
request posted to Administrative Agent’s ACAR system) not later than 11:00 a.m.,
New York City time, on the day of the proposed Borrowing.  Each such telephonic
(or posted) Borrowing Request shall be irrevocable and the Administrative
Borrower agrees to promptly confirm any such telephonic request by hand
delivery, facsimile or Electronic Transmission to the Administrative Agent of a
written Borrowing Request in a form approved by the Administrative Agent and
signed by the Administrative Borrower.  Each such Borrowing Request shall
specify the following information in compliance with Sections 2.01 and 2.02:

 

(i)                                     the aggregate amount of the requested
Borrowing, which amount shall be based upon and consistent with the then-current
cash needs of the Borrower to be specifically set forth in the Borrowing
Request;

 

(ii)                                  the date of such Borrowing, which shall be
a Business Day;

 

(iii)                               the Availability (after giving effect to
such Borrowing); and

 

(iv)                              the Borrower to whom the proceeds from such
Borrowing are to be disbursed.

 

39

--------------------------------------------------------------------------------


 

Promptly following receipt of a Borrowing Request in accordance with this
Section, the Administrative Agent shall advise each Lender of the details
thereof and of the amount of such Lender’s Loan to be made as part of the
requested Borrowing.

 

Notwithstanding anything to the contrary contained herein, all Revolving Loans
to the Borrowers shall be made as Revolving A-1 Loans until, as of the time of
any Request of Borrowing, the aggregate outstanding principal amount of such
Revolving Loans equals the Revolving A-1 Commitments then in effect and
thereafter all Revolving Loans shall be Revolving A Loans.  If any Revolving A-1
Loan is prepaid in part pursuant to the terms hereof, any Revolving Loans to the
Borrowers thereafter requested shall be Revolving A-1 Loans until, as of the
time of any Request of Borrowing, the aggregate outstanding principal amount of
all Revolving A-1 Loans equals the Revolving A-1 Commitments then in effect and
thereafter all Revolving Loans shall be Revolving A Loans (until another such
prepayment, as described in this sentence).

 

SECTION 2.04.                                   Intentionally Omitted.

 

SECTION 2.05.                                   Protective Advances.

 

(a)                                 Subject to the limitations set forth below,
the Administrative Agent is authorized by the Borrowers and the Revolving
Lenders, from time to time in the Administrative Agent’s sole discretion (but
shall have absolutely no obligation to), to make Loans to the Borrowers, on
behalf of all Lenders, which the Administrative Agent, in its Permitted
Discretion, deems necessary or desirable following an Event of Default (i) to
preserve or protect the Collateral or any portion thereof, (ii) to enhance the
likelihood of, or maximize the amount of, repayment of the Loans and other
Obligations or (iii) to pay any other amount chargeable to or required to be
paid by the Borrowers pursuant to the terms of this Agreement, including
payments of principal, interest, fees, premiums, reimbursable expenses
(including costs, fees and expenses as described in Section 9.04) and other sums
payable under the Loan Documents (any of such Loans are herein referred to as
“Protective Advances”); provided that no Protective Advance shall cause the
Aggregate Revolving Exposure to exceed the Aggregate Revolving Commitments then
in effect; provided further that, the aggregate amount of Protective Advances
outstanding at any time pursuant to clauses (i) and (ii) above, together with
the aggregate amount of all Overadvance Loans made pursuant to Section 2.01(c),
shall not exceed $5,000,000.  Protective Advances may be made even if the
conditions precedent set forth in Section 4.02 have not been satisfied.  The
Protective Advances shall be secured by the Liens in favor of the Collateral
Agent in and to the Collateral and shall constitute Obligations hereunder.  All
Protective Advances shall be ABR Borrowings.  The Administrative Agent’s
authorization to make Protective Advances may be revoked at any time by the
Required Lenders.  Any such revocation must be in writing and shall become
effective prospectively upon the Administrative Agent’s receipt thereof.  At any
time that there is sufficient Availability and the conditions precedent set
forth in Section 4.02 have been satisfied, the Administrative Agent may request
the

 

40

--------------------------------------------------------------------------------


 

Revolving Lenders to make a Revolving Loan to repay a Protective Advance.  At
any other time the Administrative Agent may require the Revolving Lenders to
fund their risk participations described in Section 2.05(b).

 

(b)                                 Upon the making of a Protective Advance by
the Administrative Agent (whether before or after the occurrence of a Default or
Event of Default), each Revolving Lender shall be deemed, without further action
by any party hereto, to have unconditionally and irrevocably purchased from the
Administrative Agent without recourse or warranty, an undivided interest and
participation in such Protective Advance in proportion to its Applicable
Percentage of the Aggregate Revolving Commitment.  Each Revolving Lender shall
transfer (a “Transfer”) the amount of such Lender’s Applicable Percentage of the
outstanding principal amount of the applicable Protective Advance with respect
to such purchased interest and participation promptly when requested to the
Administrative Agent, to such account of the Administrative Agent as the
Administrative Agent may designate, but in any case not later than 3:00 p.m.,
New York City time, on the Business Day notified (if notice is provided by the
Administrative Agent prior to 12:00 p.m.  New York City time, and otherwise on
the immediately following Business Day (the “Transfer Date”).  Transfers may
occur during the existence of a Default or Event of Default and whether or not
the applicable conditions precedent set forth in Section 4.02 have then been
satisfied.  Such amounts transferred to the Administrative Agent shall be
applied against the amount of the Protective Advance and, together with
Revolving Lender’s Applicable Percentage of such Protective Advance, shall
constitute Loans of such Lenders, respectively.  If any such amount is not
transferred to the Administrative Agent by any Revolving Lender on such Transfer
Date, the Administrative Agent shall be entitled to recover such amount on
demand from such Revolving Lender together with interest thereon as specified in
Section 2.08.  From and after the date, if any, on which any Revolving Lender is
required to fund, and funds, its participation in any Protective Advance
purchased hereunder, the Administrative Agent shall promptly distribute to such
Revolving Lender, such Revolving Lender’s Applicable Percentage of all payments
of principal and interest and all proceeds of Collateral received by the
Administrative Agent in respect of such Protective Advance.

 

SECTION 2.06.                                   Swingline Loans.

 

(a)                                 The Administrative Agent, the Swingline
Lender and the Revolving Lenders agree that in order to facilitate the
administration of this Agreement and the other Loan Documents, promptly after
the Administrative Borrower requests a Borrowing, the Swingline Lender may
elect, in its sole discretion, to have the terms of this Section 2.06(a) apply
to such Borrowing Request by advancing, on behalf of the Revolving Lenders and
in the amount requested, same day funds to the Borrowers on the applicable
Borrowing date to the Funding Account (each such Loan made solely by the
Swingline Lender pursuant to this Section 2.06(a) is referred to in this
Agreement as a “Swingline Loan”), with settlement among them as to the Swingline
Loans to take place on a periodic basis as set forth in Section 2.06(c).  Each
Swingline Loan shall be subject to all the terms and conditions applicable to
other Loans funded by the Revolving Lenders, except that all payments thereon
shall be payable to the Swingline Lender solely for its own account.  In
addition, the Borrowers hereby authorize the Swingline Lender to, and the
Swingline Lender shall, subject to the terms and conditions set forth herein
(but without any further written notice

 

41

--------------------------------------------------------------------------------


 

required), not later than 2:00 p.m., New York City time, on each Business Day,
make available to the Borrowers by means of a credit to the Funding Account, the
proceeds of a Swingline Loan to the extent necessary to pay items to be drawn on
any Blocked Account that day (as determined based on notice from the
Administrative Agent).  The aggregate amount of Swingline Loans outstanding at
any time shall not exceed $5,000,000.  The Swingline Lender shall not make any
Swingline Loan if the requested Swingline Loan exceeds Availability (after
giving effect to such Swingline Loan).  Swingline Loans may not be made if the
Swingline Lender has been notified by the Administrative Agent or the Required
Lenders that a Default exists and that Swingline Loans may not be made.  All
Swingline Loans shall be Revolving A Loans and no Swingline Loan shall be made
until the Borrowers have borrowed the full amount under the Revolving A-1
Commitments.

 

(b)                                 Upon the making of a Swingline Loan (whether
before or after the occurrence of a Default or Event of Default and regardless
of whether a Settlement has been requested with respect to such Swingline Loan),
each Revolving Lender shall be deemed, without further action by any party
hereto, to have unconditionally and irrevocably purchased from the Swingline
Lender or the Administrative Agent, as the case may be, without recourse or
warranty, an undivided interest and participation in such Swingline Loan in
proportion to its Applicable Percentage of the Aggregate Revolving Commitment. 
The Swingline Lender or the Administrative Agent may, at any time, require the
Revolving Lenders to fund their participations.  From and after the date, if
any, on which any Revolving Lender is required to fund, and funds, its
participation in any Swingline Loan purchased hereunder, the Administrative
Agent shall promptly distribute to such Revolving Lender, such Revolving
Lender’s Applicable Percentage of all payments of principal and interest and all
proceeds of Collateral received by the Administrative Agent in respect of such
Swingline Loan.

 

(c)                                  The Administrative Agent, on behalf of the
Swingline Lender, shall request settlement (a “Settlement”) with the Revolving
Lenders on at least a weekly basis or on any date that the Administrative Agent
elects, by notifying the Revolving Lenders of such requested Settlement by
facsimile, telephone or Electronic Transmission no later than 12:00 p.m., New
York City time on the date of such requested Settlement (the “Settlement
Date”).  Each Revolving Lender (other than the Swingline Lender, in the case of
the Swingline Loans) shall transfer the amount of such Lender’s Applicable
Percentage of the outstanding principal amount of the applicable Swingline Loan
with respect to which Settlement is requested to the Administrative Agent, to
such account of the Administrative Agent as the Administrative Agent may
designate, not later than 3:00 p.m., New York City time, on such Settlement
Date.  Settlements may occur during the existence of a Default or Event of
Default and whether or not the applicable conditions precedent set forth in
Section 4.02 have then been satisfied.  Such amounts transferred to the
Administrative Agent shall be applied against the amounts of the Swingline
Lender’s Swingline Loans and, together with Swingline Lender’s Applicable
Percentage of such Swingline Loan, shall constitute Revolving Loans of such
Revolving Lenders, respectively.  If any such amount is not transferred to the
Administrative Agent by any Revolving Lender on such Settlement Date, the
Swingline Lender shall be entitled to recover such amount on demand from such
Revolving Lender together with interest thereon as specified in Section 2.08.

 

42

--------------------------------------------------------------------------------


 

SECTION 2.07.                                   Letters of Credit.

 

(a)                                 Issuance.

 

(i)                                     Subject to the terms and conditions of
this Agreement, the Administrative Agent and Revolving Lenders agree to incur,
from time to time prior to the Maturity Date, upon the request of the
Administrative Borrower and for a Borrower’s account, Letter of Credit
Obligations by causing Letters of Credit to be issued by (i) Administrative
Agent (or an Affiliate thereof), (ii) a Revolving Lender (or an Affiliate
thereof) selected by or acceptable to the Administrative Agent or (iii) a bank
or other legally authorized Person selected by or acceptable to the
Administrative Agent in its sole discretion and guaranteed by the Administrative
Agent (or an Affiliate thereof) (a “Letter of Credit Guaranty”) (each of
(i) through (iii), an “Issuing Bank”).  The aggregate amount of all such Letter
of Credit Obligations shall not at any time exceed the least of (A) One Million
Dollars ($1,000,000) (the “Letter of Credit Sublimit”), and (B) the Aggregate
Revolving Commitment less the aggregate outstanding principal balance of the
Revolving Loans and Swingline Loans, and (C) the Applicable Borrowing Base less
the aggregate outstanding principal balance of the Revolving Loans and Swingline
Loans.  No such Letter of Credit shall have an expiry date that is more than one
year following the date of issuance thereof, unless otherwise determined by
Administrative Agent in its sole discretion (including with respect to customary
evergreen provisions), and neither Administrative Agent nor Revolving Lenders
shall be under any obligation to incur Letter of Credit Obligations in respect
of, or purchase risk participations in, any Letter of Credit having an expiry
date that is later than the Maturity Date.

 

(b)                                 Advances Automatic; Participations.

 

(i)                                     In the event that the Administrative
Agent or any Issuing Bank shall make any payment on or pursuant to any Letter of
Credit Obligation, such payment shall then be deemed automatically to constitute
a Revolving Loan under Section 2.01 of this Agreement regardless of whether a
Default or Event of Default has occurred and is continuing and notwithstanding
the Borrowers’ failure to satisfy the conditions precedent set forth in
Section 4.02, and each Revolving Lender shall be obligated to pay its Applicable
Percentage thereof in accordance with this Agreement.  Such Revolving Loans
shall be Revolving A-1 Loans unless the Revolving A-1 Commitment has been fully
drawn.  The failure of any Revolving Lender to make available to the
Administrative Agent or Issuing Bank for Administrative Agent’s or Issuing
Bank’s own account its Applicable Percentage of any such Revolving Loan or
payment by Administrative Agent under or in respect of a Letter of Credit shall
not relieve any other Revolving Lender of its obligation hereunder to make
available to Administrative Agent or Issuing Bank its Applicable Percentage
thereof, but no Revolving Lender shall be responsible for the failure of any
other Revolving Lender to make available such other Revolving Lender’s
Applicable Percentage of any such payment.

 

(ii)                                  If it shall be illegal or unlawful for
Borrower to incur Revolving Loans as contemplated by paragraph (b)(i) above
because of an Event of Default described

 

43

--------------------------------------------------------------------------------


 

in Section 7.01(h) or (i) or otherwise or if it shall be illegal or unlawful for
any Revolving Lender to be deemed to have assumed a ratable share of the
reimbursement obligations owed to an Issuing Bank, or if the Issuing Bank is a
Revolving Lender, then (i) immediately and without further action whatsoever,
each Revolving Lender shall be deemed to have irrevocably and unconditionally
purchased from Administrative Agent (or such Issuing Bank, as the case may be)
an undivided interest and participation equal to such Revolving Lender’s
Applicable Percentage (based on the Revolving Commitments) of the Letter of
Credit Obligations in respect of all Letters of Credit then outstanding and
(ii) thereafter, immediately upon issuance of any Letter of Credit, each
Revolving Lender shall be deemed to have irrevocably and unconditionally
purchased from Administrative Agent (or such Issuing Bank, as the case may be)
an undivided interest and participation in such Revolving Lender’s Applicable
Percentage (based on the Revolving Commitments) of the Letter of Credit
Obligations with respect to such Letter of Credit on the date of such issuance. 
Each Revolving Lender shall fund its participation in all payments or
disbursements made under the Letters of Credit in the same manner as provided in
this Agreement with respect to Revolving Loans.

 

(c)                                  Cash Collateral.

 

(i)                                     If the Borrowers are required to provide
cash collateral for any Letter of Credit Obligations pursuant to this Agreement
prior to the Maturity Date, the Borrowers will pay to Administrative Agent for
the ratable benefit of itself and Revolving Lenders cash or cash equivalents
acceptable to Administrative Agent (“Cash Equivalents”) in an amount equal to
105% of the maximum amount then available to be drawn under each applicable
Letter of Credit outstanding.  Such funds or Cash Equivalents shall be held by
Administrative Agent in a cash collateral account (the “Cash Collateral
Account”) maintained at a bank or financial institution acceptable to
Administrative Agent.  The Cash Collateral Account shall be in the name of
Administrative Borrower and shall be pledged to, and subject to the control of,
Administrative Agent, for the benefit of Administrative Agent and Revolving
Lenders, in a manner satisfactory to Administrative Agent.  Borrowers hereby
pledge and grant to Administrative Agent, on behalf of itself and the Lenders, a
security interest in all such funds and Cash Equivalents held in the Cash
Collateral Account from time to time and all proceeds thereof, as security for
the payment of all amounts due in respect of the Letter of Credit Obligations
and other Obligations, whether or not then due.  This Agreement, including this
Section 2.07, shall constitute a security agreement under applicable law.

 

(ii)                                  If any Letter of Credit Obligations,
whether or not then due and payable, shall for any reason be outstanding on the
Maturity Date, Borrower shall either (A) provide cash collateral therefore in
the manner described above, or (B) cause all such Letters of Credit and
guaranties thereof, if any, to be canceled and returned, or (C) deliver a
stand-by letter (or letters) of credit in guarantee of such Letter of Credit
Obligations, which stand-by letter (or letters) of credit shall be of like tenor
and duration (plus thirty (30) additional days) as, and in an amount equal to
105% of the aggregate maximum amount then available to be drawn under, the

 

44

--------------------------------------------------------------------------------


 

Letters of Credit to which such outstanding Letter of Credit Obligations relate
and shall be issued by a Person, and shall be subject to such terms and
conditions, as are be satisfactory to Administrative Agent in its sole
discretion.

 

(iii)                               From time to time after funds are deposited
in the Cash Collateral Account by the Borrowers, whether before or after the
Maturity Date, Administrative Agent may apply such funds or Cash Equivalents
then held in the Cash Collateral Account to the payment of any amounts, and in
such order as Administrative Agent may elect, as shall be or shall become due
and payable by the Borrowers to Administrative Agent and Lenders with respect to
such Letter of Credit Obligations of the Borrowers and, upon the satisfaction in
full of all Letter of Credit Obligations of the Borrowers, to any other
Obligations then due and payable.

 

(iv)                              Neither any Borrower nor any Person claiming
on behalf of or through any Borrower shall have any right to withdraw any of the
funds or Cash Equivalents held in the Cash Collateral Account, except that upon
the termination of all Letter of Credit Obligations and the payment of all
amounts payable by the Borrowers to Administrative Agent and Lenders in respect
thereof, any funds remaining in the Cash Collateral Account shall be applied to
other Obligations then due and owing and upon payment in full of such
Obligations any remaining amount shall be paid to the Borrowers or as otherwise
required by law.  Interest earned on deposits in the Cash Collateral Account
shall be held as additional Collateral for the Obligations.

 

(d)                                 Fees and Expenses.  Each Borrower agrees to
pay to Administrative Agent for the benefit of Revolving Lenders, as
compensation to such Lenders for Letter of Credit Obligations incurred
hereunder, (i) all costs and expenses incurred by Administrative Agent or any
Revolving Lender on account of such Letter of Credit Obligations, and (ii) for
each month during which any Letter of Credit Obligation shall remain
outstanding, a fee (the “Letter of Credit Fee”) in an amount equal to three
percent (3%) per annum multiplied by the maximum amount available from time to
time to be drawn under the applicable Letter of Credit.  In addition, Borrower
shall pay to any Issuing Bank, on demand, such fees (including all per annum
fees), charges and expenses of such Issuing Bank in respect of the issuance,
negotiation, acceptance, amendment, transfer and payment of such Letter of
Credit or otherwise payable pursuant to the application and related
documentation under which such Letter of Credit is issued.

 

(e)                                  Request for Incurrence of Letter of Credit
Obligations.  Borrower shall give Administrative Agent at least five
(5) Business Days’ prior written notice requesting the incurrence of any Letter
of Credit Obligation.  The notice shall be accompanied by the form of the Letter
of Credit (which shall be acceptable to the Issuing Bank) and an application
therefor completed to the satisfaction of the Issuing Bank.

 

(f)                                   Obligation Absolute.  The obligation of
the Borrowers to reimburse Administrative Agent and Revolving Lenders for
payments made with respect to any Letter of Credit Obligation shall be absolute,
unconditional and irrevocable, without necessity of presentment, demand, protest
or other formalities, and the obligations of each Revolving Lender to make
payments to Administrative Agent or the Issuing Bank, as applicable, with

 

45

--------------------------------------------------------------------------------


 

respect to Letters of Credit shall be unconditional and irrevocable.  Such
obligations of the Borrowers and Revolving Lenders shall be paid strictly in
accordance with the terms hereof under all circumstances including the
following:

 

(i)                                     any lack of validity or enforceability
of any Letter of Credit or this Agreement or the other Loan Documents or any
other agreement;

 

(ii)                                  the existence of any claim, setoff,
defense or other right that any Borrower or any of its Affiliates or any Lender
may at any time have against a beneficiary or any transferee of any Letter of
Credit (or any Persons or entities for whom any such transferee may be acting),
Administrative Agent, any Lender, or any other Person, whether in connection
with this Agreement, the Letter of Credit, the transactions contemplated herein
or therein or any unrelated transaction (including any underlying transaction
between Borrower or any of its Affiliates and the beneficiary for which the
Letter of Credit was procured);

 

(iii)                               any draft, demand, certificate or any other
document presented under any Letter of Credit proving to be forged, fraudulent,
invalid or insufficient in any respect or any statement therein being untrue or
inaccurate in any respect.

 

(iv)                              payment by the Administrative Agent (except as
otherwise expressly provided in paragraph (g)(ii)(C) below) or any Issuing Bank
under any Letter of Credit or guaranty thereof against presentation of a demand,
draft or certificate or other document that does not comply with the terms of
such Letter of Credit or such guaranty;

 

(v)                                 any other circumstance or event whatsoever,
that is similar to any of the foregoing; or

 

(vi)                              the fact that a Default or an Event of Default
has occurred and is continuing.

 

(g)                                  Indemnification; Nature of Lenders’ Duties.

 

(i)                                     In addition to amounts payable as
elsewhere provided in this Agreement, each Borrower hereby agrees to pay and to
protect, indemnify, and save harmless Administrative Agent, each Issuing Bank
and each Lender from and against any and all claims, demands, liabilities,
damages, losses, costs, charges and expenses (including reasonable attorneys’
fees and allocated costs of internal counsel) that the Administrative
Agent, Issuing Bank or any Lender may incur or be subject to as a consequence,
direct or indirect, of (A) the issuance of any Letter of Credit or guaranty
thereof, or (B) the failure of the Administrative Agent or any Lender seeking
indemnification or of any Issuing Bank to honor a demand for payment under any
Letter of Credit or guaranty thereof as a result of any act or omission, whether
rightful or wrongful, of any present or future de jure or de facto government or
Governmental Authority, in each case other than to the extent as a result of the

 

46

--------------------------------------------------------------------------------


 

gross negligence or willful misconduct of the Administrative Agent, Issuing Bank
or such Lender (as finally determined by a court of competent jurisdiction).

 

(ii)                                  As between the Administrative Agent, the
Issuing Bank and any Lender, on one hand, and the Borrowers, the Borrowers
assume all risks of the acts and omissions of, or misuse of any Letter of Credit
by beneficiaries of any Letter of Credit.  In furtherance and not in limitation
of the foregoing, to the fullest extent permitted by law none of the
Administrative Agent, the Issuing Bank or any Lender shall be responsible for:
(A) the form, validity, sufficiency, accuracy, genuineness or legal effect of
any document issued by any party in connection with the application for an
issuance of any Letter of Credit, even if it should in fact prove to be in any
or all respects invalid, insufficient, inaccurate, fraudulent or forged; (B) the
validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign any Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, that may prove to be
invalid or ineffective for any reason; (C) failure of the beneficiary of any
Letter of Credit to comply fully with conditions required in order to demand
payment under such Letter of Credit; provided, that in the case of any payment
by Administrative Agent or Issuing Bank under any Letter of Credit (or guaranty
thereof), Administrative Agent or Issuing Bank shall be liable to the extent
such payment was made solely as a result of its gross negligence or willful
misconduct (as finally determined by a court of competent jurisdiction) in
determining that the demand for payment under such Letter of Credit or guaranty
thereof complies on its face with any applicable requirements for a demand for
payment under such Letter of Credit or guaranty thereof; (D) errors, omissions,
interruptions or delays in transmission or delivery of any messages, by mail,
cable, telegraph, telex or otherwise, whether or not they may be in cipher;
(E) errors in interpretation of technical terms; (F) any loss or delay in the
transmission or otherwise of any document required in order to make a payment
under any Letter of Credit or guaranty thereof or of the proceeds thereof;
(G) the credit of the proceeds of any drawing under any Letter of Credit or
guaranty thereof; and (H) any consequences arising from causes beyond the
control of Administrative Agent, Issuing Bank or any Lender.  None of the above
shall affect, impair, or prevent the vesting of any of Administrative
Agent’s, Issuing Bank’s or any Lender’s rights or powers hereunder or under this
Agreement.

 

(iii)                               Nothing contained herein shall be deemed to
limit or to expand any waivers, covenants, or indemnities made by the any
Borrower in favor of any Issuing Bank in any letter of credit application,
reimbursement agreement or similar document, instrument or agreement between
such Borrower and such Issuing Bank.

 

(h)                                 Subrogation Rights; Letter of Credit
Guaranty.

 

(i)                                     Upon any payments made by Administrative
Agent to an Issuing Bank under a Letter of Credit Guaranty, the Administrative
Agent, for the benefit of the Lenders, shall acquire by subrogation, any rights,
remedies, duties or obligations granted to or undertaken by the applicable
Borrower to the Issuing Bank in any application for Letter of Credit, any
standing agreement relating to Letters of Credit

 

47

--------------------------------------------------------------------------------


 

or otherwise, all of which shall be deemed to have been granted to
Administrative Agent, for the benefit of the Lenders, and apply in all respects
to the Administrative Agent and shall be in addition to any rights, remedies,
duties or obligations contained herein.

 

(ii)                                  Each Borrower hereby authorizes and
directs any Issuing Bank which is not a Lender hereunder to deliver to the
Administrative Agent all instruments, documents, and other writings and property
received by such Issuing Bank pursuant to such Letter of Credit and to accept
and rely upon the Administrative Agent’s instructions with respect to all
matters arising in connection with such Letter of Credit and the related
application.

 

(iii)                               Any and all charges, commissions, fees, and
costs incurred by the Administrative Agent relating to Letters of Credit issued
by an Issuing Bank which is not a Lender hereunder in reliance on a Letter of
Credit Guaranty shall be Letter of Credit Obligations for purposes of this
Agreement and immediately shall be reimbursable by Borrowers to Administrative
Agent.

 

SECTION 2.08.                                   Funding of Borrowings.

 

(a)                                 Each Lender shall make each Loan to be made
by it hereunder on the proposed date thereof by wire transfer of immediately
available funds by 2:00 p.m., New York City time, to the account of the
Administrative Agent most recently designated by it for such purpose by notice
to the Lenders; provided that Swingline Loans shall be made as provided in
Section 2.06.  The Administrative Agent will promptly make the proceeds of each
such Loan available to the relevant Borrowers in like funds at the account of
such Borrowers designated by the Administrative Borrower in the Borrowing
Request; provided that a Protective Advance shall be retained by the
Administrative Agent.

 

(b)                                 Unless the Administrative Agent shall have
received notice from a Lender prior to the proposed date of any Borrowing that
such Lender will not make available to the Administrative Agent such Lender’s
share of such Borrowing, the Administrative Agent may assume that such Lender
has made such share available on such date in accordance with
Section 2.08(a) and may, in reliance upon such assumption, make available to the
Borrowers a corresponding amount.  In such event, if a Lender is a Defaulting
Lender, then the Lender and the Borrowers severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount with interest
thereon, for each day from and including the date such amount is made available
to the Borrowers to but excluding the date of payment to the Administrative
Agent, at (i) in the case of any Lender, the Federal Funds Effective Rate or
(ii) in the case of the Borrowers, the interest rate applicable to ABR Loans. 
If such Lender pays such amount to the Administrative Agent, then such amount
shall constitute such Lender’s Loan included in such Borrowing.

 

SECTION 2.09.                                   Interest Election.  Each Loan
shall be an ABR Borrowing unless five (5) days prior to the commencement of any
Interest Calculation Period the Administrative Borrower delivers an Interest
Election Request to the Administrative Agent stating that all Loans and
Borrowings during the following Interest Calculation Period shall be Eurodollar

 

48

--------------------------------------------------------------------------------


 

Borrowings. The rate of interest for each Interest Calculation Period shall be
determined on the first day of such month and shall apply to all Loans
outstanding during such Interest Calculation Period.

 

SECTION 2.10.                                   Termination or Reduction of
Commitments.  Unless previously terminated, the Revolving Commitments shall
terminate on the Maturity Date.

 

(b)                                 The Borrowers may at any time terminate the
Revolving Commitments in full upon (i) the payment in full of all outstanding
Loans, together with accrued and unpaid interest thereon, (ii) the cancellation
and return of all outstanding Letters of Credit (or alternatively, with respect
to each such Letter of Credit, the furnishing to the Administrative Agent of a
cash deposit or standby letter(s) of credit as required by Section 2.07(c)),
(iii) the payment in full of the accrued and unpaid fees, including applicable
Prepayment Fee (if any), and (iv) the payment in full of all reimbursable
expenses and other Obligations together with accrued and unpaid interest
thereon.

 

(c)                                  The Administrative Borrower shall notify
the Administrative Agent of any election to terminate the Revolving Commitments
under Section 2.10(b) at least three (3) Business Days prior to the effective
date of such termination, specifying such election and the effective date
thereof.  Promptly following receipt of any notice, the Administrative Agent
shall advise the affected Lenders of the contents thereof.  Each notice
delivered by the Administrative Borrower pursuant to this Section 2.10(c) shall
be irrevocable; provided that a notice of termination of the Revolving
Commitments delivered by the Administrative Borrower may state that such notice
is conditioned upon the effectiveness of other credit facilities, in which case
such notice may be revoked by the Administrative Borrower (by notice to the
Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied.  Any termination of the Revolving Commitments by the
Borrowers in full shall be permanent.

 

SECTION 2.11.                                   Repayment of Loans; Evidence of
Debt.

 

(a)                                 Each of the Borrowers hereby unconditionally
promises to pay to the Administrative Agent for the account of each Lender the
then unpaid principal amount of each Loan on the Maturity Date.  Each of the
Borrowers hereby unconditionally promises to pay to the Administrative Agent the
then unpaid amount of each Protective Advance on the earlier of the Maturity
Date and demand by the Administrative Agent.

 

(b)                                 At or before 12:00 noon, New York City time,
the Administrative Agent shall apply all immediately available funds credited to
the Collection Account first to prepay any Protective Advances that may be
outstanding, pro rata, second to prepay any Swingline Loans that may be
outstanding, pro rata, third to prepay the Revolving A Loans made by Lenders,
pro rata, and fourth to prepay the Revolving A-1 Loans made by Lenders, pro
rata.

 

(c)                                  Each Lender shall maintain in accordance
with its usual practice an account or accounts evidencing the indebtedness of
the Borrowers to such Lender resulting from each Loan made by such Lender,
including the amounts of principal and interest payable and paid to such Lender
from time to time hereunder.

 

49

--------------------------------------------------------------------------------


 

(d)                                 The Administrative Agent shall maintain
accounts in which it shall record (i) the amount of each Loan made hereunder and
the Class applicable thereto, (ii) the amount of any principal or interest due
and payable or to become due and payable from the Borrowers to each Lender
hereunder, and (iii) the amount of any sum received by the Administrative Agent
hereunder for the account of the Lenders and each Lender’s share thereof.

 

(e)                                  The entries made in the accounts maintained
pursuant to Section 2.11(d) shall be prima facie evidence of the existence and
amounts of the obligations recorded therein; provided that the failure of any
Lender or the Administrative Agent to maintain such accounts or any error
therein shall not in any manner affect the obligation of the Borrowers to repay
the Loans in accordance with the terms of this Agreement.

 

(f)                                   Any Lender may request that Loans made by
it be evidenced by a promissory note.  In such event, each of the applicable
Borrowers shall prepare, execute and deliver to such Lender a promissory note
payable to such Lender or its registered permitted assigns and in a form
approved by the Administrative Agent.  Thereafter, the Loans evidenced by such
promissory note and accrued and unpaid interest thereon shall at all times
(including after assignment pursuant to Section 9.05) be represented by one or
more promissory notes in such form payable to the payee named therein or its
registered permitted assigns except to the extent that any such Lender
subsequently returns any such promissory note for cancellation and requests that
such Loans once again be evidenced as described in Sections 2.11(c) and (d).

 

SECTION 2.12.                                   Prepayment of Loans.

 

(a)                                 Voluntary Prepayments.  The Borrowers shall
have the right at any time and from time to time to prepay any Borrowing in
whole or in part, subject to prior notice in accordance with Section 2.12(d) and
the payment of the applicable Prepayment Fee (if any).  Notwithstanding the
foregoing in this Section 2.12(a), only if all Revolving A Loans are repaid in
full may the Borrowers prepay amounts owed with respect to Revolving A-1 Loans,
provided that any such prepayments shall not reduce or terminate the Revolving
A-1 Commitments.

 

(b)                                 Mandatory Prepayments.

 

(i)                                     The Borrowers shall immediately repay,
or provide cash collateral for, the Revolving A Loans, Letters of Credit and/or
Swingline Loans if at any time after the Effective Date the Aggregate Revolving
Exposure exceeds the lesser of (A) the Aggregate Revolving Commitments and
(B) the Applicable Borrowing Base then in effect, to the extent required to
eliminate such excess and if, after giving effect to the prepayment in full of
all outstanding Revolving A Loans, such excess has not been eliminated, prepay
the Revolving A-1 Loans in an amount necessary to eliminate such excess.

 

(ii)                                  Immediately upon receipt by any Loan Party
of the Net Cash Proceeds of any disposition of (A) Revolving Priority Collateral
(other than sales of Inventory

 

50

--------------------------------------------------------------------------------


 

in the ordinary course of business, Accounts purchased by Factor pursuant to the
Factoring Agreement and other Revolving Priority Collateral permitted to be sold
pursuant to Section 6.03(b)(i)(1), (3) or (4)) and (B) if the Term Loan
Obligations have been paid in full, Collateral other than Revolving Priority
Collateral (other than sales of Collateral other than Revolving Priority
Collateral permitted to be sold pursuant to Section 6.03(b)(i)(1), (3) or (4))
the Borrowers shall prepay the Obligations, in an amount equal to 100% of such
Net Cash Proceeds as set forth in Section 2.12(c).

 

(iii)                               If any Loan Party issues Capital Stock
(other than Capital Stock issued to another Loan Party or pursuant to the
conversion of a Subordinated Convertible Note) or any Loan Party issues
Indebtedness (other than Indebtedness permitted by Sections 6.01(a) through
(j) or 6.01(l) through (n)) or if any Loan Party receives any dividend or
distribution from a Person other than a Loan Party, the Borrowers shall prepay
the Obligations in an amount equal to that portion of the Net Cash Proceeds of
such issuance or the amount of such dividend or distribution no later than the
Business Day following the date of receipt of such Net Cash Proceeds or such
dividend or distribution as set forth in Section 2.12(c) necessary so that after
giving effect to such prepayment Borrowers will have Availability in amount
equal to at least $15,000,000 as of such date.

 

(iv)                              Immediately upon receipt by any Loan Party of
(A) any Extraordinary Receipts constituting Revolving Priority Collateral, or
(B) Extraordinary Receipts constituting Collateral other than Revolving Priority
Collateral if the Term Loan Obligations have been paid in full, the Borrowers
shall prepay the Obligations in an amount equal to 100% of the Net Cash Proceeds
received by such Person in connection with such Extraordinary Receipts as set
forth in Section 2.12(c).  Any insurance or condemnation proceeds to be applied
to the Obligations in accordance with Section 5.09 shall be applied as set forth
in Section 2.12(c).  If the precise amount of insurance or condemnation proceeds
allocable to Inventory as compared to Equipment, fixtures and real or immovable
property is not otherwise determined, the allocation and application of those
proceeds shall be determined by the Administrative Agent, in its Permitted
Discretion.

 

(c)                                  All such amounts required to be prepaid by
the Borrowers pursuant to Sections 2.12(b)(ii), (iii), and (iv) shall be
applied, first to prepay any Protective Advances that may be outstanding,
second, to prepay the Swingline Loans without a corresponding reduction in the
Revolving Commitments, third to prepay the Revolving A Loans without a
corresponding reduction in the Revolving A Commitments and fourth, to prepay the
Revolving A-1 Loans without a corresponding reduction in the Revolving A-1
Commitments.

 

(d)                                 The Administrative Borrower shall notify the
Administrative Agent (and, in the case of prepayment of a Swingline Loan, the
applicable Swingline Lender) by telephone (confirmed by facsimile or Electronic
Transmission) of any prepayment hereunder (i) in the case of prepayment of an
ABR Borrowing (other than a Swingline Loan) or a Eurodollar Borrowing, not later
than 11:00 a.m., New York City time, one (1) Business Day before the

 

51

--------------------------------------------------------------------------------


 

date of prepayment and (ii) in the case of prepayment of a Swingline Loan, not
later than 12:00 noon, New York City time, on the date of prepayment.  Each such
notice shall be irrevocable and shall specify the prepayment date and the
principal amount of each Borrowing or portion thereof to be prepaid; provided
that, if a notice of prepayment is given in connection with a conditional notice
of termination of the Revolving Commitments as contemplated by Section 2.10,
then such notice of prepayment may be revoked if such notice of termination is
revoked in accordance with Section 2.10.  Promptly following receipt of any such
notice relating to a Borrowing, the Administrative Agent shall advise the
applicable Lenders of the contents thereof.  Each prepayment of a Revolving
Borrowing shall be applied ratably to the Revolving Loans included in the
prepaid Borrowing, provided that only if all Revolving A Loans are repaid in
full may the Administrative Agent apply amounts received to Revolving A-1
Loans.  Prepayments shall be accompanied by accrued interest to the extent
required by Section 2.14.

 

SECTION 2.13.                                   Fees.

 

(a)                                 The Borrowers agree to pay to the
Administrative Agent for the account of each Revolving Lender a commitment fee,
which shall accrue at a rate of 0.25% per annum on the average daily amount of
the Available Revolving Commitment during the period from and including the
Effective Date to but excluding the date on which such Lenders’ Revolving
Commitments terminate.  Accrued commitment fees shall be payable in arrears on
the last day of each calendar quarter and on the date on which the Revolving
Commitments terminate, commencing on the first such date to occur after the date
hereof.  All commitment fees in respect of Revolving Commitments shall be
payable in Dollars and shall be computed on the basis of the actual number of
days elapsed (including the first day but excluding the last day) in a year of
360 days

 

(b)                                 The Borrowers agree to pay the fees due and
payable pursuant to the Fee Letter and fees payable in the amounts and at the
times separately agreed upon between the Borrowers, the Lead Arranger and the
Administrative Agent.

 

(c)                                  In consideration of the issuance of any
Letter of Credit pursuant to Section 2.07 hereof, the Borrower agrees to pay
(i) to the Administrative Agent, for the ratable benefit of the Lenders, the
Letter of Credit Fee and (ii) to the Administrative Agent or Issuing Bank, as
applicable, all other fees, expenses and amounts payable under Sections
2.07(d) or (h).  All Letter of Credit Guaranty Fees shall be due and payable
monthly on the first day of each month.

 

(d)                                 All fees payable hereunder shall be paid on
the dates due, in immediately available funds, to the Administrative Agent (or
to the Issuing Bank, in the case of fees payable to it) for distribution, in the
case of commitment fees and participation fees, to the Lenders entitled
thereto.  Fees paid shall not be refundable under any circumstances.

 

SECTION 2.14.                                   Interest.

 

(a)                                 The Loans comprising each ABR Borrowing
shall bear interest at the Alternate Base Rate plus the Applicable Rate.

 

52

--------------------------------------------------------------------------------


 

(b)                                 The Loans comprising each Eurodollar
Borrowing shall bear interest at the 90-Day LIBO Rate plus the Applicable Rate.

 

(c)                                  Each Protective Advance shall bear interest
at the Alternate Base Rate plus the Applicable Rate for Revolving A Loans plus
2%.

 

(d)                                 Notwithstanding the foregoing, so long as an
Event of Default has occurred and is continuing under Section 7.01 (g) or (h) or
so long as any other Event of Default has occurred and is continuing and the
Administrative Agent or the Required Lenders elect, at their option, by notice
to the Administrative Borrower (which notice may be revoked at the option of the
Required Lenders notwithstanding any provision of Section 9.03 requiring the
consent of “each Lender affected thereby” for reductions in interest rates), the
outstanding principal amount of all Loans and, to the extent permitted by
applicable law, any interest payments thereon not paid when due and any fees and
other amounts then due and payable hereunder, shall, commencing upon the
occurrence of such Event of Default, notwithstanding, if applicable, when such
election is made, bear interest (including post-petition interest in any
proceeding under the Bankruptcy Code or other applicable bankruptcy laws)
payable upon demand by the Administrative Agent at a rate that is 2% per annum
in excess of the interest rate otherwise payable under this Agreement with
respect to the applicable Loans (or, in the case of any such fees and other
amounts, at a rate which is 2% per annum in excess of the interest rate
otherwise payable under this Agreement for Revolving A Loans bearing interest by
reference to the Alternate Base Rate).

 

(e)                                  Accrued interest on each Loan shall be
payable in arrears on each Interest Payment Date for such Loan, upon termination
of the Revolving Commitments and on the Maturity Date; provided that
(i) interest accrued pursuant to Section 2.14(d) shall be payable on demand, and
(ii) in the event of any repayment or prepayment of any Loan, accrued interest
on the principal amount repaid or prepaid shall be payable on the date of such
repayment or prepayment.

 

(f)                                   All interest and Letter of Credit Fees
hereunder shall be computed on the basis of a year of 360 days, and shall be
payable for the actual number of days elapsed (including the first day but
excluding the last day).  The applicable Alternate Base Rate or 90-Day LIBO Rate
shall be determined by the Administrative Agent, and such determination shall be
conclusive absent manifest error.

 

SECTION 2.15.                                   Intentionally Omitted.

 

SECTION 2.16.                                   Increased Costs.

 

(a)                                 If any Change in Law shall:

 

(i)                                     impose, modify or deem applicable any
reserve, special deposit, deposit insurance or similar requirement against
assets of, deposits with or for the account of, or credit extended by, any
Lender; or

 

53

--------------------------------------------------------------------------------


 

(ii)                                  impose on any Lender or the London
interbank market any other condition affecting this Agreement or Eurodollar
Loans made by such Lender;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan (or of maintaining its
obligation to make any such Loan), then the Borrowers will pay to such Lender
such additional amount or amounts as will compensate such Lender for such
additional costs incurred or reduction suffered.

 

(b)                                 If any Lender determines that any Change in
Law regarding capital requirements has or would have the effect of reducing the
rate of return on such Lender’s capital or on the capital of such Lender’s
holding company, if any, as a consequence of this Agreement or the Loans made by
such Lender to a level below that which such Lender or such Lender’s holding
company could have achieved but for such Change in Law (taking into
consideration such Lender’s policies and the policies of such Lender’s holding
company with respect to capital adequacy), then from time to time the Borrowers
will pay to such Lender such additional amount or amounts as will compensate
such Lender or such Lender’s holding company for any such reduction suffered.

 

(c)                                  A certificate of a Lender setting forth the
amount or amounts necessary to compensate such Lender or its holding company, as
specified in Sections 2.16(a) or (b) shall be delivered to the Administrative
Borrower and shall be conclusive absent manifest error.  The Borrowers shall pay
such Lender the amount shown as due on any such certificate within ten (10) days
after receipt thereof.

 

(d)                                 Failure or delay on the part of any Lender
to demand compensation pursuant to this Section 2.16 shall not constitute a
waiver of such Lender’s right to demand such compensation; provided that the
Borrowers shall not be required to compensate a Lender pursuant to this
Section for any increased costs or reductions incurred more than 180 days prior
to the date that such Lender notifies the Administrative Borrower of the Change
in Law giving rise to such increased costs or reductions and of such Lender’s
intention to claim compensation therefor; provided further that, if the Change
in Law giving rise to such increased costs or reductions is retroactive, then
the 180-day period referred to above shall be extended to include the period of
retroactive effect thereof.

 

SECTION 2.17.                                   Intentionally Omitted.

 

SECTION 2.18.                                   Taxes.

 

(a)                                 Any and all payments by or on account of any
obligation of any Borrower or any other Loan Party under this Agreement or any
other Loan Document shall be made free and clear of and without deduction for
any Taxes other than deductions on account of Taxes that are required by law;
provided that (i) if any Borrowers or the Administrative Agent shall be required
to deduct any Indemnified Taxes from such payments, such Borrowers shall
increase the sum payable by an amount equal to the sum of (x) the amount
deducted in respect of such Indemnified Taxes and (y) all Taxes applicable to
additional sums payable under this Section 2.18(a), (ii) such Borrowers and/or
the Administrative

 

54

--------------------------------------------------------------------------------


 

Agent shall make only such deductions required by law, and (iii) such Borrowers
and/or the Administrative Agent shall pay the full amount deducted to the
relevant Governmental Authority in accordance with applicable law.

 

(b)                                 In addition, each Borrower shall pay any
Other Taxes to the relevant Governmental Authority in accordance with applicable
law.

 

(c)                                  Each Borrower shall indemnify the
Administrative Agent, and each Lender, within ten (10) days after written demand
therefor, for the full amount of any Indemnified Taxes and any other Taxes, in
each case, paid by the Administrative Agent or such Lender, as the case may be,
on or with respect to any payment by or on account of any obligation of such
Borrower or any other Loan Party under this Agreement or any other Loan Document
(including Indemnified Taxes imposed or asserted on or attributable to amounts
payable under this Section 2.18) and any reasonable expenses arising therefrom
or with respect thereto, whether or not such Indemnified Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority.  Such
indemnification shall be made on an after-Tax basis, such that the payment of
the indemnification shall be increased by an amount equal to the sum of (x) the
amount deducted in respect of such Indemnified Taxes, (y) all Taxes applicable
to additional sums payable under this Section 2.18(c) and (z) all reasonable
expenses of the Administrative Agent or Lender.

 

(d)                                 As soon as practicable after any payment of
either any Indemnified Taxes or any other Taxes by any Borrower to a
Governmental Authority, the Administrative Borrower shall deliver to the
Administrative Agent (i) if reasonably available, the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
(ii) a copy of the return reporting such payment or (iii) other evidence of such
payment reasonably satisfactory to the Administrative Agent.

 

(e)                                  Any Lender that is legally entitled to an
exemption from or reduction of withholding tax under the law of the jurisdiction
in which the relevant Borrowers are located, or any treaty to which such
jurisdiction is a party, with respect to payments under this Agreement shall
deliver to the Administrative Borrower (with a copy to the Administrative
Agent), on or prior to the date on which such Lender becomes a party to this
Agreement (and on or before the date that any such documentation described below
expires or becomes obsolete and after the occurrence of any event requiring a
change to such documentation), such properly completed and executed
documentation prescribed by applicable law and reasonably requested by such
Borrowers as will permit such payments to be made without withholding or at a
reduced rate of withholding; provided, however that a Lender will only be
required to comply with the provisions of this paragraph (e) as long as such
Lender is legally entitled to do so and (ii) if compliance with the provisions
of this paragraph does not materially impact, in the sole discretion of such
Lender, such Lender’s commercial position.

 

(f)                                   If the Administrative Agent or a Lender
determines, in its sole discretion, that it has received a refund, whether in
the form of a payment, credit or offset (but only to the extent such credit or
offset is actually utilized), of any Indemnified Taxes as to which it has been
indemnified by any Borrowers or with respect to which any Borrowers have paid

 

55

--------------------------------------------------------------------------------


 

additional amounts pursuant to Section 2.18(a), it shall pay over such refund to
such Borrowers (but only to the extent of indemnity payments made, or additional
amounts paid, by such Borrowers under this Section 2.18 with respect to the
Indemnified Taxes giving rise to such refund), net of all out-of-pocket expenses
and Taxes of the Administrative Agent or such Lender and without interest (other
than any interest paid, credited or allowed as an offset, by the relevant
Governmental Authority with respect to such refund, which interest shall be paid
to such Borrowers); provided, that such Borrowers, upon the request of the
Administrative Agent or such Lender, agree to repay the amount paid over to such
Borrowers (plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) to the Administrative Agent or such Lender in the event
the Administrative Agent or such Lender is required to repay such refund to such
Governmental Authority.  Nothing in this Section 2.18 shall be construed to
require the Administrative Agent or any Lender to make available its tax returns
(or any other information which it deems confidential) to the Borrowers or any
other Person.

 

SECTION 2.19.                                   Payments Generally; Allocation
of Proceeds; Sharing of Set-offs.

 

(a)                                 The Borrowers shall make each payment
required to be made by them hereunder (whether of principal, interest or fees or
of amounts payable under Sections 2.16, or 2.18, 9.04, or otherwise) prior to
12:00 noon, New York City time, on the date when due, in immediately available
funds, without set off or counterclaim.  Any amounts received after such time on
any date may, in the discretion of the Administrative Agent, be deemed to have
been received on the next succeeding Business Day for purposes of calculating
interest thereon.  All such payments shall be made to the Administrative Agent
at its offices at 11 West 42nd St., New York, New York 10036 except payments to
be made directly to the Issuing Bank or Swingline Lender as expressly provided
herein and except that payments pursuant to Sections 2.16, 2.18 and 9.04 shall
be made directly to the Persons entitled thereto and payments pursuant to the
other Loan Documents shall be made to the Persons specified therein.  The
Administrative Agent and the Collateral Agent shall distribute any such payments
received by it for the account of any other Person to the appropriate recipient
promptly following receipt thereof.  If any payment hereunder shall be due on a
day that is not a Business Day, the date for payment shall be extended to the
next succeeding Business Day, and, in the case of any payment accruing interest,
interest thereon shall be payable for the period of such extension.  All
payments hereunder shall be made in Dollars.  Checks and cash or other
immediately available funds from collections of items of payment and proceeds of
any Collateral shall be applied in whole or in part against the Obligations, on
the day of receipt by the Administrative Agent, subject to actual collection.

 

(b)                                 Reserved.

 

(c)                                  At the election of the Administrative
Agent, all payments of principal, interest, fees, premiums, reimbursable
expenses (including, without limitation, all reimbursement for fees and expenses
pursuant to Section 9.04), and other sums payable under the Loan Documents, may
be paid from the proceeds of Borrowings made hereunder whether made following a
request by the Administrative Borrower pursuant to Section 2.03 or a deemed
request as provided in this Section 2.19 or may be deducted from any deposit
account of the applicable Borrowers under the control of the Administrative
Agent pursuant

 

56

--------------------------------------------------------------------------------


 

to a Blocked Account Agreement or other control agreement in form and substance
satisfactory to the Administrative Agent.  The Borrowers hereby irrevocably
authorize (i) the Administrative Agent to make a Borrowing for the purpose of
paying each payment of principal, interest and fees as it becomes due hereunder
or any other amount due under the Loan Documents and agree that all such amounts
charged shall constitute Loans (including Swingline Loans and Protective
Advances) and that all such Borrowings shall be deemed to have been requested
pursuant to Sections 2.03, 2.05 or 2.06, as applicable, and (ii) the
Administrative Agent to charge any deposit account of the Borrowers maintained
with the Administrative Agent for each payment of principal, interest and fees
as it becomes due hereunder or any other amount due under the Loan Documents.

 

(d)                                 If any Lender shall, by exercising any right
of set off or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of its Loans resulting in such Lender receiving
payment of a greater proportion of the aggregate amount of its Loans and accrued
interest thereon than the proportion received by any other Lender, then the
Lender receiving such greater proportion shall purchase (for cash at face value)
participations in the Loans of other Lenders to the extent necessary so that the
benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans; provided that (i) if any such participations are
purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the
provisions of this subsection shall not be construed to apply to any payment
made by the Borrowers pursuant to and in accordance with the express terms of
this Agreement or the Fee Letter or any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans to any assignee or participant, other than to the Borrowers or any
Subsidiary or Affiliate thereof (as to which the provisions of this subsection
shall apply).  The Borrowers consent to the foregoing and agree, to the extent
they may effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrowers rights of set-off and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of the Borrowers in the amount
of such participation.

 

(e)                                  Unless the Administrative Agent shall have
received notice from the Administrative Borrower prior to the date on which any
payment is due to the Administrative Agent for the account of the Lenders or the
Issuing Bank hereunder that the Borrowers will not make such payment, the
Administrative Agent may assume that the applicable Borrowers have made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the applicable Lenders or the Issuing Bank, as the
case may be, the amount due.  In such event, if the applicable Borrowers have
not in fact made such payment, then each of such Lenders or the Issuing Bank, as
the case may be, severally agrees to repay to the Administrative Agent forthwith
on demand the amount so distributed to such Lender or the Issuing Bank with
interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at the greater of the Federal Funds Effective Rate and a rate determined
by the Administrative Agent in accordance with banking industry rules on
interbank compensation.

 

57

--------------------------------------------------------------------------------


 

(f)                                   If any Lender shall fail to make any
payment required to be made by it pursuant to Sections 2.06, 2.07(d), 2.07(e),
2.08(b), 2.19(e) or 9.04(c), then the Administrative Agent may, in its
discretion (notwithstanding any contrary provision hereof), apply any amounts
thereafter received by the Administrative Agent for the account of such Lender
to satisfy such Lender’s obligations under such Sections until all such
unsatisfied obligations are fully paid.

 

SECTION 2.20.                                   Mitigation Obligations;
Replacement of Lenders.  If any Lender requests compensation under Section 2.16,
or if the Borrowers are required to pay any additional amount to any Lender or
any Governmental Authority for the account of any Lender pursuant to
Section 2.18, then:

 

(a)                                 such Lender shall use reasonable efforts to
designate a different lending office for funding or booking its Loans hereunder
or to assign its rights and obligations hereunder to another of its offices,
branches or affiliates, if, in the judgment of such Lender, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to Sections
2.16 or 2.18, as the case may be, in the future, and (ii) would not subject such
Lender to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender (and the Borrowers hereby agree to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment); and

 

(b)                                 the Borrowers may, at their sole expense and
effort, require such Lender or any Defaulting Lender (such Lender or Defaulting
Lender herein, a “Departing Lender”), upon notice from the Administrative
Borrower to the Departing Lender and the Administrative Agent, to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in Section 9.05), all its interests, rights and obligations under this
Agreement to an Eligible Assignee that shall assume such obligations (which
assignee may be another Lender, if a Lender accepts such assignment); provided
that (i) the Borrowers shall have received the prior written consent of the
Administrative Agent and the Issuing Bank, which consent shall not unreasonably
be withheld, (ii) the Departing Lender shall have received payment of an amount
equal to the outstanding principal of its Loans and Swingline Loans, accrued
interest thereon, accrued fees and all other amounts payable to it hereunder,
from the assignee (to the extent of such outstanding principal and accrued
interest and fees) or the applicable Borrowers (in the case of all other
amounts), and (iii) in the case of any such assignment resulting from a claim
for compensation under Section 2.16 or payments required to be made pursuant to
Section 2.18, such assignment will result in a reduction in such compensation or
payments.  A Departing Lender shall not be required to make any such assignment
and delegation if, prior thereto, as a result of a waiver by such Lender or
otherwise, the circumstances entitling the Borrowers to require such assignment
and delegation cease to apply.

 

SECTION 2.21.                                   Indemnity for Returned
Payments.  If after receipt of any payment which is applied to the payment of
all or any part of the Obligations, the Administrative Agent or any Lender is
for any reason compelled to surrender such payment or proceeds to any Person
because such payment or application of proceeds is invalidated, declared
fraudulent, set aside, determined to be void or voidable as a preference,
impermissible setoff, or a diversion of trust funds, or for any other reason,
then the Obligations or part thereof

 

58

--------------------------------------------------------------------------------


 

intended to be satisfied shall be revived and continued and this Agreement shall
continue in full force as if such payment or proceeds had not been received by
the Administrative Agent or such Lender and the Borrowers shall be liable to pay
to the Administrative Agent and the Lenders, and each Borrower hereby
indemnifies the Administrative Agent and the Lenders and holds the
Administrative Agent and the Lenders harmless for the amount of such payment or
proceeds surrendered.  The provisions of this Section 2.21 shall be and remain
effective notwithstanding any contrary action which may have been taken by the
Administrative Agent or any Lender in reliance upon such payment or application
of proceeds, and any such contrary action so taken shall be without prejudice to
the Administrative Agent’s and the Lenders’ rights under this Agreement and
shall be deemed to have been conditioned upon such payment or application of
proceeds having become final and irrevocable.  The provisions of this
Section 2.21 shall survive the termination of this Agreement.

 

SECTION 2.22.                                   Defaulting Lenders.  In the
event that any Lender becomes a Defaulting Lender, then the following provisions
shall apply for so long as such Lender is a Defaulting Lender:

 

(a)                                 such Defaulting Lender’s Revolving
Commitments and outstanding Revolving Loans shall be excluded for purposes of
calculating the fee payable to Revolving Lenders in respect of Section 2.13 (a),
and such Defaulting Lender shall not be entitled to receive any fee pursuant to
Section 2.13(a) with respect to such Defaulting Lender’s Revolving Commitments
or Revolving Loans.

 

(b)                                 the Revolving Commitments and Loans of such
Defaulting Lender shall not be included in determining whether all Lenders or
the Required Lenders have taken or may take any action hereunder (including any
consent to any amendment or waiver pursuant to Section 9.03), provided that any
waiver, amendment or modification requiring the consent of each affected Lender
which affects such Defaulting Lender differently than other affected Lenders
shall require the consent of such Defaulting Lender.

 

(c)                                  in the event a Defaulting Lender has
defaulted on its obligation to fund any Revolving Loan, or purchase any
participation pursuant to Section 2.06(b) or Section 2.07(b) hereof, until such
time as the Default Excess with respect to such Defaulting Lender has been
reduced to zero, any prepayments or repayments on account of the Revolving Loans
or participations purchased pursuant to Section 2.06(b) or Section 2.07(b) shall
be applied to the Revolving Loans and funded participations of other Lenders as
if such Defaulting Lender had no Revolving Loans or funded participations
outstanding.

 

(d)                                 If any Swingline Loans or Letter of Credit
Obligations are outstanding at the time a Lender becomes a Defaulting Lender
then:

 

(i)                                     all or any part of such Swingline Loans
and Letter of Credit Obligations shall be reallocated among the non-defaulting
Revolving Lenders in accordance with their respective Applicable Percentage of
the Aggregate Revolving Commitment provided that no Revolving Lender’s Revolving
Exposure shall exceed its Revolving Commitments;

 

59

--------------------------------------------------------------------------------


 

(ii)                                  if the reallocation described in paragraph
(i) above cannot, or can only partially, be effected, the Borrowers shall within
one Business Day following notice by the Administrative Agent (A) first, prepay
the amount of the Swingline Loans equal to Defaulting Lender’s Applicable
Percentage thereof after giving effect to any partial reallocation pursuant to
paragraph (i) above and (B) second, cash collateralize such Defaulting Lender’s
Applicable Percentage of Letter of Credit Obligations (after giving effect to
any partial reallocation pursuant to paragraph (i) above) in accordance with the
procedures set forth in Section 2.07(c) and for so long as any such Letter of
Credit Obligations are outstanding;

 

(iii)                               if the Borrowers cash collateralize any
portion of such Defaulting Lender’s Applicable Percentage of Letter of Credit
Obligations pursuant to this Section 2.22(d), the Borrowers shall not be
required to pay any fees to such Defaulting Lender pursuant to
Section 2.07(c) with respect to the portion of such Defaulting Lender’s
Applicable Percentage of Letter of Credit Obligations which have been cash
collateralized (and the Defaulting Lender shall not be entitled to receive any
such fees);

 

(iv)                              if the Defaulting Lender’s Applicable
Percentage of Letter of Credit Obligations are reallocated pursuant to this
Section 2.22, then the letter of credit fees payable to the non-defaulting
Revolving Lenders pursuant to Section 2.07(c) shall be adjusted accordingly; and

 

(v)                                 if any Defaulting Lender’s Applicable
Percentage of Letter of Credit Liabilities is not cash collateralized or
reallocated pursuant to this Section 2.22(d), then without prejudice to any
rights or remedies of the Issuing Bank hereunder, all letter of credit fees
payable under Section 2.07(c) with respect to such Defaulting Lender’s
Applicable Percentage of Letter of Credit Obligations shall be payable to the
Issuing Bank.

 

(e)                                  So long as any Lender is a Defaulting
Lender, the Swingline Lender shall not be required to fund any Swingline Loan
and no Issuing Bank shall be required to issue, extend or increase any Letter of
Credit unless it is reasonably satisfied that the related exposure will be 100%
covered by the Revolving Commitments of the non-defaulting Revolving Lenders
and/or cash collateral will be provided by the Borrowers in accordance with
Section 2.07(c), and participating interests in any such newly issued, extended
or increased Letter of Credit or newly made Swingline Loan shall be allocated
among non-defaulting Revolving Lenders in a manner consistent with
Section 2.22(d)(i) (and Defaulting Lenders shall not participate therein).

 

(f)                                   In the event that the Administrative
Agent, the Issuing Bank and the Swingline Lender each agrees that a Defaulting
Lender has adequately remedied all matters which caused such Lender to become a
Defaulting Lender, then the Applicable Percentages of Swingline Loans and Letter
of Credit Obligations of the Revolving Lenders shall be readjusted to reflect
the inclusion of such Lender’s Revolving Commitments and on such date such
Lender shall purchase at par such of the Revolving Loans of the other Lenders
(other than Swingline Loans) or participations in the Revolving Loans as the
Administrative

 

60

--------------------------------------------------------------------------------


 

Agent shall determine may be necessary in order for such Lender to hold such
Revolving Loans or participations in accordance with its Applicable Percentage.

 

(g)                                  The rights and remedies with respect to a
Defaulting Lender under this Section 2.22 are in addition to any other rights
and remedies which the Borrower, the Administrative Agent, the Issuing Bank or
the Swingline Lender, as applicable, may have against such Defaulting Lender.

 

ARTICLE III

 

REPRESENTATIONS AND WARRANTIES

 

Each Loan Party represents and warrants to the Administrative Agent, the Lenders
and the Issuing Bank that:

 

SECTION 3.01.                                   Organization; Powers.  Each of
the Loan Parties and each of its Subsidiaries is duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization, has all requisite power and authority to own its properties and to
carry on its business as now conducted and, except where the failure to so
qualify could not reasonably be expected to have a Material Adverse Effect, is
qualified to do business in, and is in good standing in, every jurisdiction
where such qualification is required.

 

SECTION 3.02.                                   Authorization; Enforceability. 
The Transactions are within each Loan Party’s corporate powers and have been
duly authorized by all necessary corporate and, if required, stockholder
action.  The Loan Documents to which each Loan Party is a party have been duly
executed and delivered by such Loan Party and constitute a legal, valid and
binding obligation of such Loan Party, enforceable in accordance with its terms,
subject to applicable bankruptcy, insolvency, reorganization, moratorium or
other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.

 

SECTION 3.03.                                   Governmental Approvals; No
Conflicts.  The Transactions (a) do not require any consent or approval of,
registration or filing with, or any other action by, any Governmental Authority,
except such as have been obtained or made and are in full force and effect and
except any of the foregoing which are immaterial in nature and except for
filings necessary to perfect Liens created under the Loan Documents, as
contemplated by Section 3.17, (b) will not violate any applicable law or
regulation or the charter, by-laws or other organizational documents of any Loan
Party or its Subsidiaries or any order of any Governmental Authority, (c) will
not violate or result in a default under any material indenture, agreement or
other instrument, including without limitation, any Material Agreement, binding
upon any Loan Party or its Subsidiaries or its assets, or give rise to a right
thereunder to require any payment to be made by any Loan Party or its
Subsidiaries, except under the Acquisition Documents, and (d) will not result in
the creation or imposition of any Lien on any asset of any Loan Party or its
Subsidiaries except Liens created under the Loan Documents.

 

61

--------------------------------------------------------------------------------


 

SECTION 3.04.                                   Financial Condition; No Material
Adverse Change.

 

(a)                                 The Pro Forma Information (including the
notes thereto), copies of which have heretofore been furnished to each Lender,
has been prepared giving effect (as if such events had occurred on such date) to
(i) consummation of the Transactions, (ii) the Loans and other extensions of
credit hereunder to be made on the Effective Date and the use of proceeds
thereof and (iii) the payment of fees and expenses in connection with the
foregoing.  The Pro Forma Information has been prepared based on good faith
estimates and assumptions believed to be reasonable at the time made, it being
recognized by the Lenders that such information as to future events are not to
be viewed as facts and that actual results during the period or periods covered
by any such projections may differ materially from the projected results.

 

(b)                                 The Parent has heretofore furnished to the
Lenders (i) audited combined balance sheets of (a) the Parent and its
Subsidiaries (other than Hudson Holdings and its Subsidiaries) and (b) Hudson
Holdings and its Subsidiaries, as of each of the fiscal years ending on
November 30, 2012 and December 31, 2012, respectively, and the notes thereto and
the related combined statements of operations, shareholders’ equity and cash
flows of (a) the Parent and its Subsidiaries (other than Hudson Holdings and its
Subsidiaries) and (b) Hudson Holdings and its Subsidiaries, for such respective
fiscal years then ended, (ii) unaudited combined balance sheets of (a) the
Parent and its Subsidiaries (other than Hudson Holdings and its Subsidiaries)
and (b) Hudson Holdings and its Subsidiaries, as of each of the fiscal quarters
ending August 31, 2013 and June 30,2013, respectively, and the related combined
statements of operations, shareholders’ equity and cash flows of (a) the Parent
and its Subsidiaries (other than Hudson Holdings and its Subsidiaries) and
(b) Hudson Holdings and its Subsidiaries for such respective fiscal quarters
then ended and (iii) unaudited combined balance sheets of (a) the Parent and its
Subsidiaries (other than Hudson Holdings and its Subsidiaries) and (b) Hudson
Holdings and its Subsidiaries, as of each of the fiscal months ending after the
applicable last fiscal quarter referred to in clause (ii) above and more than
thirty (30) days prior to the Effective Date and the related combined statements
of operations, shareholders’ equity and cash flows of (a) the Parent and its
Subsidiaries (other than Hudson Holdings and its Subsidiaries) and (b) Hudson
Holdings and its Subsidiaries for such applicable fiscal months then ended. 
Such financial statements present fairly, in all material respects, the
financial position and results of operations and cash flows of (a) the Parent
and its Subsidiaries (other than Hudson Holdings and its Subsidiaries) and
(b) Hudson Holdings and its Subsidiaries, as of such dates and for such periods
in accordance with GAAP, subject to year-end audit adjustments and the absence
of footnotes in the case of the statements referred to in clauses (ii) and
(iii) above.

 

(c)                                  Since November 30, 2012, there has been no
change in the business, assets, operations, prospects or condition, financial or
otherwise, of the Loan Parties and their respective Subsidiaries, taken as a
whole, which could reasonably be expected to have a Material Adverse Effect.

 

62

--------------------------------------------------------------------------------


 

SECTION 3.05.                                   Intellectual Property.

 

(a)                                 Each Loan Party and its Subsidiaries owns,
or is licensed to use, all trademarks, tradenames, copyrights, patents and other
intellectual property (collectively, the “Intellectual Property”) necessary to
the current and future anticipated conduct of the Loan Parties’ and their
Subsidiaries’ business, a correct and complete list of which, as of the
Effective Date and after giving effect to the consummation of the Transactions,
is set forth on Schedule 3.05; provided, however, that Borrowers shall amend
Schedule 3.05 to add additional registered Intellectual Property or applications
by written notice to Administrative Agent the earlier of (i) not less than
thirty (30) days after the date on which (A) the applicable Loan Parties first
acquire, apply for, obtain any such Intellectual Property after the Effective
Date and (B) the registration or issuance thereof occurs, or (ii) at the time
that Parent provides its compliance certificate pursuant to Section 5.1(c).

 

(b)                                 Except as set forth on Schedule 3.05,
neither the past, present or (to Borrowers’ knowledge) planned future conduct of
the business of Borrowers nor any of the products sold or services provided by
Borrowers in connection therewith, infringes upon or otherwise violates the
Intellectual Property of any other Person, to the extent any of the foregoing
would, individually or in the aggregate, be reasonably expected to result in a
Material Adverse Effect.  Except as set forth on Schedule 3.05, to Borrowers’
knowledge, none of the registered Intellectual Property owned or exclusively
licensed by Borrowers is being infringed upon or misappropriated by any other
Person.

 

(c)                                  Schedule 3.05 also includes all contracts
relating to registered Intellectual Property, including contracts granting any
Loan Party rights to use such Intellectual Property of other Persons,
non-assertion agreements in respect of such Intellectual Property, settlement
agreements in respect of such Intellectual Property, trademark coexistence
agreements in respect of such Intellectual Property, and trademark consent
agreements in respect of such Intellectual Property (“IP Contracts”) other than
contracts licensing off-the-shelf software and firmware.  Except as set forth on
Schedule 3.05, (i) to each Borrower’s knowledge, each IP Contract is, and will
continue to be immediately following the Effective Date, legal, valid, binding
and enforceable against the other party and in full force and effect in
accordance with its terms, (ii) to each Borrower’s knowledge, no default or
breach exists under, and there has been no event, condition or occurrence that,
with the giving of notice or lapse of time, or both, would give rise or
constitute a breach or default by Borrowers under, any IP Contract, (iii) to
each Borrower’s knowledge, the consummation of the transactions contemplated by
this Agreement will not conflict with, or result in the breach of, effect or
give rise to any license under, constitute a default under, or result in the
termination, cancellation or acceleration (or right of another party to elect
the same, whether after the filing of notice or the lapse of time or both) of
any right of Borrowers under, or a loss of any benefit to which Borrowers are
entitled under, or the imposition of any obligation under, or encumbrance on,
any of the IP Contracts, (iv) no claim has been threatened or asserted in
writing that a Borrower, or to a Borrower’s knowledge another Person, has
breached any IP Contract, (v) to each Borrower’s knowledge, no IP Contract will
create any encumbrance on any Intellectual Property and (vi) to each Borrower’s
knowledge, no IP Contract contains any term that would become applicable or
inapplicable or whose scope would materially change as a result of the
consummation this Agreement.  To each Borrower’s knowledge, the registered
Intellectual Property that is the subject of a license or sublicense to a
Borrower is valid, subsisting and enforceable and is not subject to

 

63

--------------------------------------------------------------------------------


 

any outstanding order, judgment, decree or agreement adversely affecting a
Borrower’s use thereof or rights thereto.

 

(d)                                 Except as specifically described on Schedule
3.05, there is no litigation, opposition, cancellation, proceeding, objection or
claim pending, asserted or threatened in writing concerning the ownership,
validity, registerability, enforceability, infringement, use or licensed right
to use any Intellectual Property, and to each Borrower’s knowledge, no valid
basis for any such litigation, opposition, cancellation, proceeding, objection
or claim exists.

 

(e)                                  Borrowers have taken all reasonable
measures to protect the secrecy, confidentiality and value of all trade secrets,
including confidential information and know-how, including processes,
schematics, business methods, formulae, drawings, prototypes, models, designs,
customer lists, and supplier lists (collectively, “Trade Secrets”) related to
the business, and to Borrowers’ knowledge, Borrowers have used their reasonable
business judgment to use or disclose such Trade Secrets during the conduct and
operation of the business.  To each Borrower’s knowledge, with respect to Trade
Secrets that a Borrower has decided to retain as confidential using its
commercially reasonable judgment, such Borrower has entered into valid and
appropriate non-disclosure agreements, which have not been breached.  To each
Borrower’s knowledge, no employee of a Borrower has any patents issued or
applications pending for any device, process, design or invention of any kind
now used or needed by a Borrower in the furtherance of the business that have
not been assigned to a Borrower.

 

(f)                                   To each Borrower’s knowledge, none of
Borrowers’ employee’s performance of his or her employment activities violates
the registered Intellectual Property or other rights of any Person.

 

(g)                                  Notwithstanding anything in this
Section 3.05 to the contrary, nothing set forth on or referenced in Schedule
3.05 would, individually or in the aggregate, be reasonably expected to result
in a Material Adverse Effect.

 

SECTION 3.06.                                   Litigation.  There are no
actions, suits, proceedings or investigations by or before any arbitrator or
Governmental Authority pending against or, to the knowledge of any Loan Party,
threatened against or affecting any Loan Party or any of its Subsidiaries (i) as
to which there is a reasonable possibility of an adverse determination and that,
if adversely determined, could reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect or (ii) that involve this
Agreement, any other Loan Document or the Transactions.

 

SECTION 3.07.                                   Compliance with Laws.  Each Loan
Party and each of its Subsidiaries is in compliance with all laws, regulations
and orders of any Governmental Authority applicable to it or its property,
except where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.  No Default has
occurred and is continuing.  Each of the Loan Parties agrees that the proceeds
of any advances, Loans or other financial accommodations that may be made by the

 

64

--------------------------------------------------------------------------------


 

Lenders to such Loan Party under this Agreement or under any other agreement
between such Loan Party and the Lenders will be used solely for commercial or
business purposes and not for any consumer purpose.

 

SECTION 3.08.                                   Investment and Holding Company
Status.  No Loan Party nor any of its Subsidiaries is, nor is controlled by a
company that is, an “investment company” as defined in, or subject to regulation
under, the Investment Company Act of 1940, as amended.

 

SECTION 3.09.                                   Taxes.  Except as disclosed on
Schedule 3.09, each Loan Party and its Subsidiaries has timely filed or caused
to be filed all federal and other material Tax returns and reports required to
have been filed by it and has paid or caused to be paid all Taxes required to
have been paid by it, except (x) Taxes that are being contested in compliance
with Section 5.04 and for which the applicable Loan Party or Subsidiary has set
aside on its books adequate reserves and (y) Taxes the non-payment of which, in
the aggregate, is not reasonably expected to have a Material Adverse Effect. 
Except as disclosed on Schedule 3.09, no Tax liens have been filed and no
material claims have been asserted in writing with respect to any such Taxes.

 

SECTION 3.10.                                   ERISA.

 

(a)                                 No ERISA Event has occurred or is reasonably
expected to occur that, when taken together with all other such ERISA Events for
which liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect.  The present value of all accumulated
benefit obligations under each Plan (based on the assumptions used for purposes
of Statement of Financial Accounting Standards No.  87) did not, as of the date
of the most recent financial statements reflecting such amounts, exceed by an
amount that could reasonably be expected to result in a Material Adverse Effect
the fair market value of the assets of such Plan, and the present value of all
accumulated benefit obligations of all underfunded Plans (based on the
assumptions used for purposes of Statement of Financial Accounting Standards
No.  87) did not, as of the date of the most recent financial statements
reflecting such amounts, exceed by more than $350,000 the fair market value of
the assets of all such underfunded Plans.

 

(b)                                 No Non-U.S. Plan has incurred any unfunded
liability which could reasonably be expected to give rise to a Material Adverse
Effect.

 

(c)                                  Except as required by applicable law, or
which could not reasonably be expected to give rise to a Material Adverse
Effect, neither the Borrowers nor any Subsidiary thereof maintains, sponsors or
contributes to any plan, policy or arrangement that provides medical benefits to
retirees or their beneficiaries.

 

SECTION 3.11.                                   Disclosure.  Each Loan Party and
its Subsidiaries have disclosed to the Administrative Agent and the Lenders all
agreements, instruments and corporate or other restrictions to which they are
subject, and all other matters known to it, that, individually or in the
aggregate, could reasonably be expected to result in a Material Adverse Effect. 
None of the reports, financial statements, certificates or other information
furnished by or on

 

65

--------------------------------------------------------------------------------


 

behalf of the Loan Parties to the Administrative Agent or any Lender in
connection with the negotiation of this Agreement or delivered hereunder (as
modified or supplemented by other information so furnished) contains any
material misstatement of fact or omits to state any material fact necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading; provided that, with respect to projected financial
information, the Borrowers represent only that such projected statements are
based on good faith estimates and assumptions believed to be reasonable at the
time made.

 

SECTION 3.12.                                   Material Agreements.

 

(a)                                 As of the Effective Date, each Loan Party
has provided to Administrative Agent or its counsel, on behalf of Lenders,
accurate and complete copies (or summaries) of all of the following agreements
or documents to which it is subject (the “Material Agreements”) and each of
which is listed in Schedule 3.12: supply agreements and purchase agreements not
terminable by such Loan Party within sixty (60) days following written notice
issued by such Loan Party and involving transactions in excess of $1,000,000 per
annum; leases of equipment having a remaining term of one year or longer and
requiring aggregate rental and other payments in excess of $500,000 per annum;
the Acquisition Documentation; licenses and permits held by the Loan Parties,
the absence of which could be reasonably likely to have a Material Adverse
Effect; instruments and documents evidencing any Indebtedness of such Loan Party
(including, without limitation, the Term Loan Agreement) and any Lien granted by
such Loan Party with respect thereto; and instruments and agreements evidencing
the issuance of any equity securities, warrants, rights or options to purchase
equity securities of such Loan Party.

 

(b)                                 Except as disclosed in Schedule 3.12, no
material breach or material default (or event or condition, which after notice
or lapse of time, or both, would constitute a material breach or material
default) under (i) any material contract to which any Borrower is a party or
(ii) any instrument or agreement governing Material Indebtedness.

 

SECTION 3.13.                                   Solvency.

 

(a)                                 Immediately after the consummation of the
Transactions and immediately following the making of each Borrowing and the
issuance of each Letter of Credit, if any, and after giving effect to the
application of the proceeds of such Borrowing or such issuance of a Letter of
Credit, with respect to any Loan Party, (i) the fair value of the assets of the
Loan Parties, as one consolidated group, and the Borrowers, as another
consolidated group, at a fair valuation, will exceed its debts and liabilities,
subordinated, contingent or otherwise; (ii) the present fair saleable value of
the property of the Loan Parties, as one consolidated group, and the Borrowers,
as another consolidated group, will be greater than the amount that will be
required to pay the probable liability of its debts and other liabilities,
subordinated, contingent or otherwise, as such debts and other liabilities
become absolute and matured; (iii) the Loan Parties, as one consolidated group,
and the Borrowers, as another consolidated group, will be able to pay its debts
and liabilities, subordinated, contingent or otherwise, as such debts and
liabilities become absolute and matured; and (iv) the Loan Parties, as one
consolidated group, and the Borrowers, as another consolidated group, will not
have unreasonably small capital with which to conduct the businesses in

 

66

--------------------------------------------------------------------------------


 

which they are engaged as such businesses are now conducted and are proposed to
be conducted after the date hereof.

 

(b)                                 No Loan Party intends to, or will permit any
of its Subsidiaries to, and believes that it or any of its Subsidiaries will,
incur debts beyond its ability to pay such debts as they mature, taking into
account the timing of and amounts of cash to be received by it or any such
Subsidiary and the timing of the amounts of cash to be payable on or in respect
of its Indebtedness or the Indebtedness of any such Subsidiary.

 

SECTION 3.14.                                   [Reserved].

 

SECTION 3.15.                                   Capitalization and
Subsidiaries.  As of the Effective Date and after giving effect to the
consummation of the Transactions, Schedule 3.15 sets forth (a) a correct and
complete list of the name and relationship to the Parent of each and all of the
Parent’s Subsidiaries, (b) a true and complete listing of each class of each
Loan Party’s authorized Capital Stock, of which all of such issued shares are
validly issued, outstanding, fully paid and non-assessable, and owned
beneficially and of record by the Persons identified on Schedule 3.15, and
(c) the type of entity of each Loan Party and each of its Subsidiaries.  All of
the issued and outstanding Capital Stock owned by any Loan Party has been (to
the extent such concepts are relevant with respect to such ownership interests)
duly authorized and issued and is fully paid and non assessable.

 

SECTION 3.16.                                   Common Enterprise.  The
successful operation and condition of each of the Loan Parties is dependent on
the continued successful performance of the functions of the group of the Loan
Parties as a whole and the successful operation of each of the Loan Parties is
dependent on the successful performance and operation of each other Loan Party. 
Each Loan Party expects to derive benefit (and its board of directors or other
governing body has determined that it may reasonably be expected to derive
benefit), directly or indirectly, from (i) successful operations of each of the
other Loan Parties, and (ii) the credit extended by the Lenders to the Borrowers
hereunder, both in their separate capacities and as members of the group of
companies.  Each Loan Party has determined that execution, delivery, and
performance of this Agreement and any other Loan Documents to be executed by
such Loan Party is within its purpose, will be of direct and indirect benefit to
such Loan Party, and is in its best interest.

 

SECTION 3.17.                                   Security Interest in
Collateral.  The provisions of this Agreement and the other Loan Documents will,
when executed and delivered, create legal and valid Liens on all the Collateral
in favor of the Collateral Agent, for the benefit of the Collateral Agent and
the Secured Parties, and (upon the filing of UCC-1 financing statements in the
jurisdictions listed on Schedule 3.17, the filing, recording or registering of
financing statements or analogous documents under other applicable personal
property security laws in the jurisdictions listed on Schedule 3.17, the filing
of the Patent Security Agreement and Trademark Security Agreement with the U.S.
Patent and Trademark Office and the filing of the Copyright Security Agreement
with the United States Copyright Office) such Liens constitute perfected and
continuing Liens on the Collateral, securing the Obligations, enforceable
against the applicable Loan Party and all third parties, and having priority
over all other Liens on the Collateral except for (a) Permitted Encumbrances, to
the extent any

 

67

--------------------------------------------------------------------------------


 

such Permitted Encumbrances would have priority over the Liens in favor of the
Collateral Agent pursuant to any applicable law, and (b) Liens perfected only by
possession (including possession of any certificate of title) to the extent the
Collateral Agent has not obtained or do not maintain possession of such
Collateral.

 

SECTION 3.18.                                   Labor Matters.  As of the
Effective Date and after giving effect to the consummation of the Transactions
(a) except as set forth on Schedule 3.18, there is no collective bargaining
agreement or other material labor contract covering employees of any Loan Party
or any of its Subsidiaries, (b) no union or other labor organization is seeking
to organize, or to be recognized as, a collective bargaining unit of employees
of any Loan Party or any of its Subsidiaries or for any similar purpose, and
(c) there is no pending or (to the best of the Borrowers’ knowledge) threatened,
strike, work stoppage, material unfair labor practice claim, or other material
labor dispute against or affecting any Loan Party or any of its Subsidiaries or
employees.

 

SECTION 3.19.                                   Affiliate Transactions.  Except
as set forth on Schedule 3.19, as of the Effective Date and after giving effect
to the consummation of the Transactions, there are no existing or proposed
agreements, arrangements, understandings, or transactions between any Loan Party
and any Affiliates (other than Subsidiaries) of any Loan Party or any members of
their respective immediate families.

 

SECTION 3.20.                                   Acquisition Documentation.  The
Acquisition is being consummated contemporaneously with the initial Borrowings
hereunder in accordance with the terms of the Acquisition Documentation and
applicable law.  The Borrowers have delivered to the Administrative Agent true,
complete and correct copies of the Acquisition Documentation (including all
schedules, exhibits, annexes, amendments, supplements, modifications and all
other documents delivered pursuant thereto or in connection therewith).  The
Acquisition Documentation as originally executed and delivered by the parties
thereto has not been amended, waived, supplemented or modified in any material
respect without the consent of each Administrative Agent.  On the Effective Date
and after giving effect to the consummation of the Transactions, none of the
Loan Parties or any other party to any of the Acquisition Documentation is in
default in the performance of or compliance with any provisions under the
Acquisition Documentation.  To the best of each Loan Party’s knowledge, none of
the sellers’ representations or warranties in the Acquisition Documentation
contain any untrue statement of a material fact or omit any fact necessary to
make the statements therein not misleading.  Each of the representations and
warranties given by each applicable Loan Party in the Acquisition Documentation
is true and correct in all material respects.  Notwithstanding anything
contained in the Acquisition Documentation to the contrary, such representations
and warranties of the Loan Parties are incorporated into this Agreement by this
Section 3.20 and shall, solely for purposes of this Agreement and the benefit of
Administrative Agent and Lenders, survive the consummation of the Acquisition.

 

SECTION 3.21.                                   Term Loan Documents; Factor
Documents; Other Documents.  The Borrowers have delivered to the Administrative
Agent true, complete and correct copies of (a) the Term Loan Documents, (b) the
Factoring Agreement, (c) the Shareholder

 

68

--------------------------------------------------------------------------------


 

Subordination Agreement, (d) the Shareholder Payment Agreement, (d) the Tax
Notes and (e) the Subordinated Convertible Notes.

 

SECTION 3.22.                                   Broker’s and Transaction Fees. 
No Loan Party has any obligation to any Person in respect of any finder’s,
broker’s or investment banker’s fees in connection with the Transactions.

 

SECTION 3.23.                                   Title; Real Property.

 

(a)                                 Each Loan Party has good and marketable
title to, or valid leasehold interests in, all real or immovable property and
good title to all personal or movable property, in each case that is purported
to be owned or leased by it, including those reflected on the most recent
financial statements delivered by the Loan Parties or purported to have been
acquired by any Loan Party after the date of such financial statements (except
as sold or otherwise disposed of since such date as permitted by this
Agreement), and none of such properties and assets is subject to any Lien,
except Liens permitted under Section 6.02.  The Loan Parties have received all
deeds, assignments, waivers, consents, non-disturbance and recognition or
similar agreements, bills of sale and other documents in respect of, and have
duly effected all recordings, filings and other actions necessary to establish,
protect and perfect, the Loan Parties’ right, title and interest in and to all
such property that is included in the Applicable Borrowing Base.

 

(b)                                 Set forth on Schedule 3.23 is a complete and
accurate list of all real or immovable property owned, leased, licensed or
otherwise used in the operations of the business of each Loan Party and showing
the current street address (including, where applicable, county, state and other
relevant jurisdictions), record owner (if owned) or leasehold interest holder
and, (if leased) lessee or other user thereof.  Except as set forth in the
footnote to Schedule 3.23, each of such leases and subleases is valid and
enforceable in accordance with its terms (except as such enforceability may be
subject to or limited by bankruptcy, insolvency, reorganization or other similar
laws) and is in full force and effect, and to each Loan Party’s knowledge no
default by any party to any material lease or material sublease exists.

 

SECTION 3.24.                                   Environment.  Except as set
forth on Schedule 3.24:

 

(a)                                 The operations of each Loan Party are and
have been for the past four years in compliance with all applicable
Environmental Laws, other than (i) any past non-compliance for which there are
no remaining obligations or liabilities, and (ii) non-compliances that, in the
aggregate, would not have a reasonable likelihood of resulting in a Material
Adverse Effect.

 

(b)                                 No Lien in favor of any Governmental
Authority securing, in whole or in part, Environmental Liabilities is attached
to any property of any Loan Party and, to the knowledge of any Loan Party, no
facts, circumstances or conditions exist that could reasonably be expected to
result in any such Lien attaching to any such property.

 

69

--------------------------------------------------------------------------------


 

(c)                                  No Loan Party has caused or suffered to
occur a Release of Hazardous Materials on, at, in, under, above, to, or from any
real or immovable property of any Loan Party and each such real or immovable
property is free of contamination by any Hazardous Materials except for such
Release or contamination that could not reasonably be expected to result, in the
aggregate, in a Material Adverse Effect.

 

(d)                                 No Loan Party, or to its knowledge, any
corporate predecessor, (i) is or has been engaged in operations, or (ii) knows
of any facts, circumstances or conditions, including receipt of any information
request or notice of potential responsibility under CERCLA or similar
Environmental Laws, that, in the aggregate, would have a reasonable likelihood
of resulting in Environmental Liabilities, except as could not reasonably be
expected to result, in the aggregate, in a Material Adverse Effect.

 

(e)                                  Each Loan Party has made available to the
Administrative Agent copies of the environmental reports, reviews and audits and
other documents pertaining to actual or potential Environmental Liabilities set
forth on Schedule 3.24.

 

SECTION 3.25.                                   Insurance.  Schedule 3.25 sets
forth a description of all insurance maintained by or on behalf of the Loan
Parties as of the Effective Date.  Each insurance policy listed in Schedule 3.25
is in full force and effect as of the Effective Date and all premiums in respect
thereof that are due and payable as of the Effective Date have been paid.

 

SECTION 3.26.                                   Deposit Accounts.  Schedule 3.26
lists all banks and other financial institutions at which any Loan Party or any
of its Subsidiaries maintains deposit or other accounts as of the Effective
Date, including any Blocked Accounts, and such Schedule correctly identifies the
name of each depository, the name in which the account is held, a description of
the purpose of the account and the complete account number therefor.

 

SECTION 3.27.                                   Customer and Trade Relations. 
As of the Effective Date, there exists no actual or, to the knowledge of any
Loan Party, threatened termination or cancellation of, or any material adverse
modification or change in the business relationship of any Loan Party or any of
its Subsidiaries with any customer or group of customers whose purchases during
the preceding 12 months caused them to be ranked among the ten largest customers
of such Loan Party or Subsidiary; or the business relationship of any Loan Party
or any of its Subsidiaries with any supplier material to its operations.

 

SECTION 3.28.                                   Patriot Act.  Each Loan Party is
in compliance, in all material respects, with the (i) the Trading with the Enemy
Act, as amended, and each of the foreign assets control regulations of the
United States Treasury Department (31 CFR, Subtitle B, Chapter V, as amended)
and any other enabling legislation or executive order relating thereto, and
(ii) the Patriot Act.  Without in any way limiting the foregoing, each of the
Loan Parties: (i) is familiar with all applicable Anti-Terrorism Laws;
(ii) acknowledges that its transactions are subject to applicable Anti-Terrorism
Laws; (iii) will comply in all material respects with all applicable
Anti-Terrorism Laws, including, if appropriate, the Patriot Act;
(iv) acknowledges that each Lender’s and the Administrative Agent’s performance
hereunder is also subject to each Lender’s and the Administrative Agent’s

 

70

--------------------------------------------------------------------------------


 

compliance with all applicable Anti-Terrorism Laws, including the Patriot Act;
(v) and, to each of the Loan Party’s knowledge, its affiliates are not Blocked
Persons; (vi) acknowledges that each Lender and the Administrative Agent will
not conduct business with any Blocked Person; (vii) will not (a) conduct any
business or engage in any transaction or dealing with any Blocked Person,
including, without limitation, the making or receiving of any contribution of
funds, goods or services to or for the benefit of any Blocked Person, (b) deal
in, or otherwise engage in any transaction relating to, any property or
interests in property blocked pursuant to Executive Order No.  13224 or other
Anti-Terrorism Law, or (c) engage in or conspire to engage in any transaction
that evades or avoids, or has the purpose of evading or avoiding, or attempts to
violate, any of the prohibitions set forth in Executive Order No.  13224 or
other Anti-Terrorism Law; (viii) shall provide to the Administrative Agent and
each Lender all such information about such Loan Party’s ownership, officers,
directors, business structure and, to the extent not prohibited by applicable
law or agreement, customers, as the Administrative Agent and each Lender may
reasonably require; and (ix) will take such other action as the Administrative
Agent and each Lender may reasonably request in connection with its obligations
described in clause (iv) above.  No part of the proceeds of the Loans will be
used, directly or indirectly, for any payments to any governmental official or
employee, political party, official of a political party, candidate for
political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977, as amended.

 

SECTION 3.29.                                   Benefits of Subordination
Provisions.  The subordination provisions contained in Section 4 of each
Subordinated Convertible Note are directly enforceable in accordance with their
terms by the Administrative Agent against the Loan Parties and any holder of
such note, and, all Obligations from time to time outstanding under this
Agreement and the other Loan Documents are within the definition of “Senior
Debt” as defined is each Subordinated Convertible Note and within the definition
of “Senior Indebtedness” as defined in the Shareholder Subordination Agreement.

 

ARTICLE IV

 

CONDITIONS

 

SECTION 4.01.                                   Effective Date.  The obligations
of the Lenders to make the initial Revolving Loans on the Effective Date and the
obligation of the Issuing Bank to provide or assist the Borrowers in obtaining
initial Letters of Credit hereunder shall become effective on the date on which,
in addition to the satisfaction of the conditions precedent set forth in
Section 4.02, each of the following conditions is satisfied (or waived in
accordance with Section 9.03):

 

(a)                                 Executed Loan Documents.  This Agreement,
the Collateral Documents and the other Loan Documents shall have been duly
executed by each Loan Party that is to be a party thereto and shall be in full
force and effect on the Effective Date.  The Collateral Agent on behalf of the
Secured Parties shall, upon the filing of the applicable documentation, have a
security interest in the Collateral of the type and priority described in each
Collateral Document.

 

71

--------------------------------------------------------------------------------


 

(b)                                 Certified Organizational Documents, Etc. 
The Administrative Agent shall have received each of the following documents,
all of which shall be reasonably satisfactory in form and substance to the
Administrative Agent:

 

(i)                                     certified copies of the certificate of
incorporation, certificate of limited partnership, or comparable organizational
document of each Loan Party, with all amendments, if any, certified by the
appropriate Governmental Authority, and the bylaws, regulations, operating
agreement or similar governing document of each Loan Party, in each case
certified by the corporate secretary, general partner or comparable authorized
representative of such Loan Party, as being true and correct and in effect on
the Effective Date;

 

(ii)                                  certificates of incumbency and specimen
signatures with respect to each Person authorized to execute and deliver this
Agreement and the other Loan Documents on behalf of each Loan Party and each
other Person executing any document, certificate or instrument to be delivered
in connection with this Agreement and the other Loan Documents and, in the case
of each Borrower, to request Borrowings and the issuance of Letters of Credit;

 

(iii)                               a certificate evidencing the existence of
and good standing of each Loan Party from the Secretary of State of its
jurisdiction of organization and each other state in which such Person is
qualified to do business; and

 

(iv)                              certified copies of all resolutions adopted
and actions taken by each Loan Party to authorize the execution, delivery, and
performance of this Agreement, the other Loan Documents, and the Borrowings and
the issuance of Letters of Credit, as applicable;

 

(c)                                  Certificates.  The Administrative Agent
shall have received each of the following documents, all of which shall be
reasonably satisfactory in form and substance to the Administrative Agent:

 

(i)                                     a certificate of each Loan Party dated
the Effective Date and signed by a Financial Officer:

 

(A)                               stating that all of the representations and
warranties made or deemed to be made under the Loan Documents are true and
correct in all material respects as of the Effective Date (or if made with
respect to another date, as of such other date), and

 

(B)                               stating that no Default or Event of Default
exists at the time of and immediately after giving effect to such Borrowing;

 

(ii)                                  a certificate from the chief financial
officer of each Loan Party dated the Effective Date, certifying that such Loan
Party, after giving effect to the consummation of the Transactions occurring on
the Effective Date, is Solvent;

 

72

--------------------------------------------------------------------------------


 

(iii)                               a Borrowing Base Certificate effective as of
the Business Day preceding the day such initial Loans are to be funded or any
such Letter of Credit is to be issued;

 

(iv)                              A certificate setting forth the deposit
accounts of the Borrowers (the “Funding Accounts”) to which the Administrative
Agent is authorized by the Borrowers to transfer the proceeds of any Borrowings
requested or authorized pursuant to this Agreement; and

 

(v)                                 A certificate showing a projected sources
and uses of funds for the Borrowers (giving effect to the Transactions to be
accomplished on the Effective Date) as of the Effective Date, accompanied by a
detailed schedule of (i) all disbursements to be made on such date and the party
to whom such disbursement shall be paid and (ii) all closing fees and expenses
associated with the Transactions.

 

(d)                                 Letter of Credit Deliverables.  With respect
to any Letter of Credit to be issued on the Effective Date, all documentation
required by Section 2.07, duly executed;

 

(e)                                  Opinions of Counsel.  Signed opinions of
counsel for the Loan Parties addressed to the Agents and the Lenders and dated
the Effective Date, opining as to such matters in connection with this
Agreement, the Collateral Documents, the other Loan Documents and the
Transactions as the Agents may reasonably request, each such opinion to be in a
form, scope, and substance reasonably satisfactory to the Agents and their
counsel;

 

(f)                                   Insurance Certificates.  The Agents shall
have received, in form, scope and substance reasonably satisfactory to the
Agents, insurance certificates or policies with respect to all insurance
required to be maintained pursuant to the Loan Documents identifying the
Collateral Agent as loss payee and/or additional insured, as applicable;

 

(g)                                  Perfection Certificate.  The Collateral
Agent shall have received a Perfection Certificate with respect to the Loan
Parties dated the Effective Date and duly executed by an Authorized Officer of
the Loan Parties, and shall have received the results of a search of the Uniform
Commercial Code filings (or equivalent filings) made with respect to the Loan
Parties in the states (or other jurisdictions) of formation or other
jurisdictions as reasonably requested by the Agents of such Persons, in each
case as indicated on such Perfection Certificate, together with copies of the
financing statements (or similar documents) disclosed by such search, and
accompanied by evidence reasonably satisfactory to the Collateral Agent that the
Liens indicated in any such financing statement (or similar document) would be
permitted under Section 6.02 or have been or will be contemporaneously released
or terminated.

 

(h)                                 Blocked Account Agreements.  The Collateral
Agent shall have received, in form and substance satisfactory to the Agents,
duly executed Blocked Account Agreements or similar agreements required by this
Agreement.

 

73

--------------------------------------------------------------------------------


 

(i)                                     Financial Statements.

 

(i)                                     The Administrative Agent and Lenders
shall have received and be reasonably satisfied with the form of monthly pro
forma consolidated profit and loss statements, balance sheets and cash flow
projections (including detailed capital expenditures) for the first full year
after the Effective Date for the Parent and its Subsidiaries, and on an annual
basis thereafter for the next four years, in each case giving effect to the
Transactions (the “Pro Forma Information”), and such Pro Forma Information,
taken as a whole, shall not be inconsistent in a material and adverse manner
with any pro forma information or projections delivered to the Administrative
Agent and Lenders prior to the Effective Date.  The Pro Forma Information shall
have been prepared based upon good faith estimates and assumptions believed by
management of the Borrowers to be reasonable at the time made and shall contain
adequate text explaining the significant assumptions on which they were based.

 

(ii)                                  The Administrative Agent and Lenders shall
have received the financial statements and reports referred to in
Section 3.04(b) and such financial statements and reports shall not be
materially inconsistent with the financial statements and reports previously
provided to the Administrative Agent and Lenders prior to the Effective Date. 
The Administrative Agent shall be satisfied that no Material Adverse Effect has
occurred since November 30, 2012.

 

(j)                                    Use of Proceeds.  The Administrative
Agent shall have received, a breakdown of all uses of proceeds of any Loans to
be made on the Effective Date, including fees and expenses, and approved to its
satisfaction that such Loan proceeds will be used in conformity with
Section 5.08.

 

(k)                                 Payoff of Existing Credit Agreements.  All
principal, premium, if any, interest, fees and other amounts due or outstanding
under the Existing Factoring Agreements shall have been (or shall simultaneously
be) paid in full, the commitments thereunder terminated and all Guarantees and
security in support thereof discharged and released, and the Administrative
Agent shall have received reasonably satisfactory evidence thereof.

 

(l)                                     Availability.  Upon making the initial
Loans (including such Loans made to finance the fees, costs, and expenses then
payable under this Agreement) and issuing any Letters of Credit on the date of
making the initial Loans, (i) Availability shall not be less than $16,000,000
and (ii) the Administrative Agent shall have received projections certified by a
Financial Officer of the Borrowers reasonably satisfactory to it, showing for
the five years following the Effective Date, that (A) Availability shall be no
less than $5,000,000 at any time and (B) Excess Availability of not less than
$7,500,000 at any time a Borrowing Base Certificate is delivered or is required
to be delivered.

 

(m)                             Notices Pursuant to Collateral Documents.  The
Collateral Agent shall have received a copy of all notices required to be sent
and other documents required to be executed under the Collateral Documents.

 

74

--------------------------------------------------------------------------------


 

(n)                                 Discharge of Liens.  The Agents shall have
received evidence that all Liens (other than Permitted Liens) affecting the
assets of the Loan Parties have been or will be discharged on or before the
Effective Date.

 

(o)                                 Possessory Collateral.  The Collateral Agent
shall have received all possessory collateral required pursuant to the
Collateral Documents, duly endorsed in a manner satisfactory to the Collateral
Agent indicating the Collateral Agent’s security interest therein, including
without limitation, all of the issued and outstanding shares of all Subsidiaries
of the Parent;

 

(p)                                 Landlord Waivers and Consents.  The
Borrowers shall have used commercially reasonable efforts to cause to be
delivered to the Collateral Agent landlord waivers and consents, each in a form
reasonably satisfactory to the Collateral Agent, from all landlords at all
properties leased by any Loan Party.

 

(q)                                 No Other Indebtedness.  Immediately after
giving effect to the Transactions and the other transactions contemplated
hereby, neither the Company nor any Subsidiary shall have any outstanding
Indebtedness other than (a) Indebtedness outstanding under this Agreement,
(b) Indebtedness under the Senior Unsecured Debt Documents, and (c) Indebtedness
permitted by Section 6.01.

 

(r)                                    Fees and Expenses.  The Borrowers shall
have paid all fees and expenses of the Agents incurred in connection with any of
the Loan Documents and the transactions contemplated thereby in each case to the
extent invoiced.

 

(s)                                   Audits and Appraisals.

 

(i)                                     The Administrative Agent or its
Affiliates shall have conducted a field examination of the Borrowers’ assets,
liabilities, cash management systems, books and records, and the results of such
field examination shall be reasonably satisfactory to the Administrative Agent
in all respects; and

 

(ii)                                  The Administrative Agent shall have
received appraisals conducted on certain Inventory and trademarks of the Loan
Parties, and the results of such appraisals shall be satisfactory to the
Administrative Agent in all respects.

 

(t)                                    Due Diligence.  The Administrative Agent
shall have received copies of all material contracts, license agreements,
leases, joint venture arrangements, employment agreements and documentation
relating to contingent liabilities and litigation to which any Loan Party is a
party or to which any Loan Party will be a party after giving effect to the
Transactions and information relating to the ownership, capital structure,
organizational and legal structure of the Loan Parties and ERISA, environmental
and appraisal matters involving the Borrowers, each of which shall be reasonably
satisfactory to the Administrative Agent.

 

(u)                                 Acquisition.  The Administrative Agent shall
be reasonably satisfied in form and substance with all material agreements,
instruments and documents implemented or

 

75

--------------------------------------------------------------------------------


 

executed in connection with the Acquisition Documentation, including, without
limitation, the formation, corporate structure and capital structure of the
Borrowers and their Subsidiaries.  The Acquisition Documentation shall not have
been materially altered, amended or otherwise supplemented or modified in a
manner materially adverse to the Lenders or any material condition therein
waived without the prior written consent of the Administrative Agent.  The
Acquisition shall have been consummated in accordance with the terms of the
Acquisition Documentation and the other documents and instruments referred to
above, and in compliance with applicable law and regulatory approvals.

 

(v)                                 USA PATRIOT Act.  The Lenders shall have
received all documentation and other information required by regulatory
authorities under applicable “know your customer” and anti-money laundering
rules and regulations, including the Patriot Act.

 

(w)                               Governmental and Third Party Approvals.  All
governmental and third party approvals necessary in connection with this
Agreement shall have been obtained and be in full force and effect, and all
waiting periods shall have expired without any action being taken or threatened
by any authority that would restrain or otherwise impose adverse conditions on
this Agreement.

 

(x)                                 Subordinated Convertible Notes and
Shareholder Payment Agreement.  The Parent shall have delivered to
Administrative Agent (i) copies of the Subordinated Convertible Notes, the Tax
Notes and the Shareholder Payment Agreement and (ii) the Shareholder
Subordination Agreement, each of which shall be satisfactory in form and
substance to Administrative Agent.

 

(y)                                 Term Loan Agreement; Intercreditor
Agreement.  The Loan Parties, the Term Loan Agent and the lenders under the Term
Loan Agreement shall have executed and delivered the Term Loan Agreement and the
Intercreditor Agreement, and the Administrative Agent shall have received copies
of the Term Loan Documents, all of which shall be satisfactory in form and
substance to the Administrative Agent.  The Administrative Agent shall have
received evidence reasonably satisfactory to the Administrative Agent that the
Borrowers have received net cash proceeds of $60,000,000 from the loans under
the Term Loan Agreement.

 

(z)                                  Factoring Agreements; Assignment of
Factoring Proceeds Agreement.  The Borrowers and the Factor shall have executed
and delivered the Factoring Agreement and the Administrative Agent shall have
received copies of the Factoring Agreement and all documents, instruments and
agreements relating thereto, all of which shall be satisfactory in form and
substance to the Administrative Agent.  Borrowers, Factor, Administrative Agent
and Term Loan Agent shall have executed and delivered the Assignment of
Factoring Proceeds Agreement.

 

(aa)                          Credit Card Acknowledgments.  The Borrowers shall
have used commercially reasonable efforts to cause to be delivered to the
Administrative Agent, Credit Card Acknowledgments, each in a form reasonably
satisfactory to the Administrative Agent, from all issuers and processors with
which any Loan Party has an agreement.

 

76

--------------------------------------------------------------------------------


 

(bb)                          Such other documents and instruments as the Agents
or any Lender may reasonably request.

 

The acceptance by the Borrowers of any Loans made or Letters of Credit issued on
the Effective Date shall be deemed to be a representation and warranty made by
the Borrowers to the effect that all of the conditions precedent to the making
of such Loans or the issuance of such Letters of Credit have been satisfied
(other than such conditions that are subject to the satisfaction of the Lenders
or Agents), with the same effect as delivery to the Agents and the Lenders of a
certificate signed by an Authorized Officer of the Borrowers, dated the
Effective Date, to such effect.  Execution and delivery to the Administrative
Agent by a Lender of a counterpart of this Agreement shall be deemed
confirmation by such Lender that (i) all conditions precedent in this
Section 4.01 have been fulfilled to the satisfaction of such Lender, (ii) the
decision of such Lender to execute and deliver to the Administrative Agent an
executed counterpart of this Agreement was made by such Lender independently and
without reliance on an Agent or any other Lender as to the satisfaction of any
condition precedent set forth in this Section 4.01, and (iii) all documents sent
to such Lender for approval, consent, or satisfaction were acceptable to such
Lender.

 

SECTION 4.02.                                   Each Credit Event.  The
obligation of each Lender to make a Loan on the occasion of any Borrowing, and
the issuance of any Letter of Credit (including any extension or amendment
thereto), in each case is subject to the satisfaction of the following
conditions:

 

(a)                                 The representations and warranties of the
Borrowers set forth in this Agreement or any other Loan Document shall be true
and correct in all material respects on and as of the date of such Borrowing or
issuance, as the case may be, except (i) to the extent that any such
representation or warranty specifically refers to an earlier date, in which case
they shall be true and correct in all material respects as of such earlier date,
(ii) that any representation and warranty that is qualified as to “materiality”
or “Material Adverse Effect” shall be true and correct in all respects and
(iii) that for purposes of this Section 4.02, the representations and warranties
contained in Section 3.04(b) shall be deemed to refer to the most recent
financial statements delivered pursuant to Sections 5.01(a), and (b).

 

(b)                                 At the time of and immediately after giving
effect to such Borrowing, no Default or Event of Default shall have occurred and
be continuing.

 

(c)                                  After giving effect to any Borrowing,
Availability is not less than zero.

 

(d)                                 In the case of any such Borrowing, the
Administrative Agent shall have received a Borrowing Request pursuant to
Section 2.03 and, in the case of any such Letter of Credit, the Administrative
Agent and Issuing Bank shall have received all documentation pursuant to
Section 2.07(e).

 

Each such Borrowing or issuance shall be deemed to constitute a representation
and warranty by the Borrowers on the date thereof as to the matters specified in
this Section 4.02.

 

77

--------------------------------------------------------------------------------


 

ARTICLE V

 

AFFIRMATIVE COVENANTS

 

Until the Commitments have expired or been terminated, the principal of and
interest on each Loan and all other Obligations (other than contingent
indemnification obligations to the extent no claim giving rise thereto has been
asserted) shall have been paid in full and no Letter of Credit remains
outstanding (unless cash collateralized in accordance with this Agreement),
Parent and the Borrowers jointly and severally covenant and agree with the
Administrative Agent, the Collateral Agent and the Lenders that:

 

SECTION 5.01.                                   Financial Statements; Borrowing
Base and Other Information.  Parent and the Borrowers will furnish to the
Administrative Agent:

 

(a)                                 within one hundred twenty (120) days after
the end of each fiscal year of the Parent its audited consolidated and unaudited
consolidating balance sheet and related statements of operations, stockholders’
equity and cash flows as of the end of and for such year, together with
unaudited business segment reporting to the extent required by GAAP and the
Securities and Exchange Commission, setting forth in each case in comparative
form the figures for the previous Fiscal Year and the corresponding figures from
the financial plan and forecast for the current Fiscal Year, which in the case
of such consolidated financial statements shall be reported on by independent
public accountants of recognized national standing (without a “going concern”
qualification, paragraph of emphasis or explanatory note or any like
qualification, explanation or exception and without any qualification or
exception as to the scope of such audit) to the effect that such consolidated
financial statements present fairly in all material respects the financial
condition and results of operations of the Parent and its consolidated
Subsidiaries on a consolidated basis in accordance with GAAP consistently
applied, accompanied by any management letter prepared by said accountants and a
Narrative Report;

 

(b)                                 within thirty (30) days after the end of
each fiscal month of the Parent, its unaudited consolidated and consolidating
balance sheet and related statements of operations, stockholders’ equity and
cash flows as of the end of and for such fiscal month and the then elapsed
portion of the fiscal year, setting forth in each case in comparative form the
figures for the corresponding period or periods of (or, in the case of the
balance sheet, as of the end of) the previous Fiscal Year and the corresponding
figures from the financial plan and forecast for the current Fiscal Year, all
certified by one of its Financial Officers as presenting fairly in all material
respects the financial condition and results of operations of the Parent and its
consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied, subject to normal year-end audit adjustments and the
absence of footnotes along with a Narrative Report; and a reconciliation of the
Borrowers’ Accounts and Inventory between the amounts shown in the Borrowers’
general ledger and financial statements and the reports delivered pursuant to
clauses g(i) and (g)(ii) below;

 

(c)                                  within forty-five (45) days after the end
of each Fiscal Quarter of the Parent, a certificate of a Financial Officer of
the Administrative Borrower in substantially the form of Exhibit C
(i) certifying as to whether a Default has occurred and, if a Default has
occurred,

 

78

--------------------------------------------------------------------------------


 

specifying the details thereof and any action taken or proposed to be taken with
respect thereto, (ii) setting forth reasonably detailed calculations
demonstrating compliance with Sections 6.01(f), (k), and (m), Section 6.02,
Section 6.03(b), Sections 6.04(i) and (j), Sections 6.06(c) and (f),
Section 6.09, Section 6.10, Section 6.11 and Section 6.12, and (iii) stating
whether any change in GAAP or in the application thereof has occurred since the
date of the audited financial statements referred to in Section 3.04 which
affects the financial statements accompanying such certificate and, if any such
change has occurred, specifying the effect of such change on the financial
statements accompanying such certificate;

 

(d)                                 concurrently with any delivery of financial
statements under clause (a) above, a certificate of the accounting firm that
reported on such financial statements stating whether they obtained knowledge
during the course of their examination of such financial statements of any
Default (which certificate may be limited to the extent required by accounting
rules or guidelines);

 

(e)                                  not less than fifteen (15) days after the
end of each fiscal year, a copy of the financial plan and forecast (including a
projected consolidated and consolidating balance sheet, income statement and
funds flow statement) of the Parent for each month of such fiscal year of the
Parent in form reasonably satisfactory to the Administrative Agent;

 

(f)                                   as soon as available but in any event
within fifteen (15) days of the end of each calendar month and at such other
times as may be reasonably requested by the Administrative Agent, in each case
as of the period then ended, (i) a schedule, in the form of the Inventory
Certificate attached hereto as Exhibit F, and in substance satisfactory to the
Administrative Agent, current as of the close of business on the last day of
such fiscal month, certified by the Financial Officer of the Administrative
Borrower, containing a breakdown of the Borrowers’ inventory by amount and
valued at cost (which shall include a dollar valuation by location) and
warehouse and, if applicable, by production facility location, appropriately
completed with information satisfactory to the Administrative Agent,
incorporating all appropriate month-end adjustments and current as of the close
of business on the last day of such fiscal month immediately prior to such date;
(ii) a Borrowing Base Certificate and supporting information in connection
therewith, provided that if on any date the Borrowers’ Availability is less than
$10,000,000, thereafter, the Borrowers will be required to furnish a Borrowing
Base Certificate and supporting information in connection therewith to the
Administrative Agent and each Lender as soon as available but in any event
within three (3) Business Days of the end of each calendar week, and at such
other times as may be requested by the Administrative Agent, as of the period
then ended and (iii) a copy of any quarterly board presentation material (other
than any materials that are subject to any attorney-client privilege) delivered
to board of directors of Parent during the most recently ended calendar month;

 

(g)                                  as soon as available but in any event
within fifteen (15) days of the end of each calendar month and at such other
times as may be requested by the Administrative Agents, in each case as of the
period then ended:

 

(i)                                     a detailed aging of the Borrowers’
Accounts (1) including all invoices aged by invoice date and (2) reconciled to
the Borrowing Base Certificate delivered

 

79

--------------------------------------------------------------------------------


 

as of such date prepared in a manner reasonably acceptable to the Administrative
Agent, together with a summary specifying the name, address, and balance due for
each Account Debtor;

 

(ii)                                  a schedule detailing the Borrowers’
Inventory, in form satisfactory to the Administrative Agent, (1) by location
(showing Inventory in transit, any Inventory located with a third party under
any consignment, bailee arrangement, or warehouse agreement), by class (raw
material, work-in-process and finished goods), by product type, and by volume on
hand, which Inventory shall be valued at the lower of cost (determined on a
first-in, first-out basis) or market and adjusted for Reserves as the
Administrative Agent have previously indicated to the Borrowers are deemed by
the Administrative Agent to be appropriate in their Permitted Discretion,
(2) including a report of any variances or other results of Inventory counts
performed by the Borrowers since the last Inventory schedule (including
information regarding sales or other reductions, additions, returns, credits
issued by Borrowers and complaints and claims made against the Borrowers), and
(3) reconciled to the Borrowing Base Certificate delivered as of such date;

 

(iii)                               a worksheet of calculations prepared by the
Borrowers to determine Eligible Collateral, such worksheets detailing the
Accounts and Inventory excluded from Eligible Collateral and the reason for such
exclusion;

 

(iv)                              a reconciliation of the loan balance per the
Borrowers’ general ledger to the loan balance under this Agreement; and

 

(v)                                 a schedule detailing the obligations of each
Borrower and each of the Borrowers’ Subsidiaries in respect of any Swap
Agreement (for purposes of this subsection, the “obligations” of any Borrower or
any Subsidiary in respect of any Swap Agreement at any time shall be the maximum
aggregate amount (giving effect to any netting agreements) that such Borrower or
such Subsidiary would be required to pay if such Swap Agreement were terminated
at such time);

 

(h)                                 as soon as available but in any event within
fifteen (15) days of the end of each calendar month and at such other times as
may be requested by the Administrative Agent, as of the month then ended, a
schedule and aging of the Borrowers’ accounts payable;

 

(i)                                     promptly upon the request of the
Administrative Agent:

 

(i)                                     copies of invoices in connection with
the invoices issued by the Borrowers in connection with any Accounts, credit
memos, shipping and delivery documents, and other information related thereto;

 

(ii)                                  copies of purchase orders, invoices, and
shipping and delivery documents in connection with any Inventory or Equipment
purchased by any Loan Party; and

 

80

--------------------------------------------------------------------------------


 

(iii)                               a schedule detailing the balance of all
intercompany accounts of the Loan Parties;

 

(j)                                    as soon as available but in any event
within three (3) Business Days of the end of each calendar week and at such
other times as may be requested by the Administrative Agent, as of the period
then ended, the Borrowers’ sales journal, cash receipts journal (identifying
trade and non-trade cash receipts) and debit memo/credit memo journal;

 

(k)                                 as soon as possible and in any event within
twenty (20) days of filing thereof, copies of all tax returns filed by any Loan
Party with the Internal Revenue Service;

 

(l)                                     as soon as possible and in any event
within two hundred and seventy days after the close of the fiscal year of the
Parent, a statement of the unfunded liabilities of each Plan, certified as
correct by an actuary enrolled under ERISA;

 

(m)                             within thirty (30) days of the first Business
Day of each March and September, a certificate of good standing for each Loan
Party from the appropriate governmental officer in its jurisdiction of
incorporation, formation, or organization and a customer list for the Loan
Parties and their Subsidiaries, with the name, mailing address and phone number
of each customer;

 

(n)                                 the Borrowers will furnish to the Agents
each year at the time of delivery of the annual financial statements with
respect to the preceding Fiscal Year pursuant to paragraph (a) above a
certificate of an Authorized Officer updating the information required pursuant
to the Perfection Certificate or confirming that there has been no change in
such information since the Effective Date or the date of the most recent
certificate delivered pursuant to this paragraph (n);

 

(o)                                 promptly after the same become publicly
available, copies of all periodic and other reports, proxy statements and other
materials filed by any Borrower or any Subsidiary with the Securities and
Exchange Commission, or any Governmental Authority succeeding to any or all of
the functions of said Commission, or with any national securities exchange, or
distributed by any Borrower to its shareholders generally, as the case may be;
and

 

(p)                                 promptly following any request therefor,
such other information regarding the operations, business affairs and financial
condition of any Borrower or any Subsidiary, or compliance with the terms of
this Agreement as the Administrative Agent or any Lender may reasonably request.

 

(q)                                 notwithstanding anything to the contrary
herein, all financial statements delivered hereunder shall be prepared, and all
financial covenants required to be complied with under Section 6.12 below, shall
be calculated without giving effect to any election under Statement of Financial
Accounting Standards 159 (or any similar accounting principle) permitting a
Person to value its financial liabilities at the fair value thereof.

 

SECTION 5.02.                                   Notices of Material Events. 
Parent and the Borrowers will furnish to the Administrative Agent prompt written
notice of the following:

 

81

--------------------------------------------------------------------------------


 

(a)                                 the occurrence of any Default or Event of
Default;

 

(b)                                 the assertion by the holder of any
Indebtedness of any Loan Party in excess of $300,000 that any default exists
with respect thereto or that any Loan Party is not in compliance therewith;

 

(c)                                  receipt of any notice of any governmental
investigation or any litigation commenced or threatened against any Loan Party
that (and following such initial notice, Borrowers shall provide notice of any
material adverse development with respect to any such investigation or
litigation that): (i) seeks damages in excess of $500,000; or (ii) seeks
injunctive relief, alleges criminal misconduct or the violation of any law by
any Loan Party or involves any product recall, in each case which, if adversely
determined, could reasonably be expected to have a Material Adverse Effect; or
(iii) seeks to invalidate, terminate or revoke, or alleges any infringement by,
any registered Intellectual Property that is described on Schedule 3.05 or that
is necessary for the business of any Loan Party;

 

(d)                                 any Lien (other than Permitted Encumbrances)
securing a claim or claims made or asserted against any of the Collateral;

 

(e)                                  commencement of any proceedings contesting
any tax, fee, assessment, or other governmental charge in excess of $500,000;

 

(f)                                   the opening of any new deposit account by
any Loan Party with any bank or other financial institution;

 

(g)                                  any loss, damage, or destruction to the
Collateral in the amount of $500,000 or more, whether or not covered by
insurance;

 

(h)                                 the discharge by any Loan Party of its
present independent accountants or any withdrawal or resignation by such
accountants;

 

(i)                                     any and all default notices with respect
to (a) a past due amount of more than $10,000 or (b) a breach of a material term
sent or received under or with respect to (i) any leased location or (ii) public
warehouse where Collateral is located (which shall be delivered within two
(2) Business Days after receipt thereof);

 

(j)                                    any and all default notices sent or
received under or with respect to the Term Loan Agreement, the Factoring
Agreement, the Subordinated Convertible Notes, the Tax Notes or the Shareholder
Payment Agreement;

 

(k)                                 all material amendments to any real estate
lease, together with a copy of each such amendment;

 

(l)                                     all material amendments, waivers or
notices related to any Material Agreement;

 

(m)                             immediately after becoming aware of any pending
or threatened strike, work stoppage, unfair labor practice claim, or other labor
dispute affecting any Borrower or any of

 

82

--------------------------------------------------------------------------------


 

their Subsidiaries in a manner which could reasonably be expected to have a
Material Adverse Effect;

 

(n)                                 the occurrence of any ERISA Event or
underfunding of any Non-U.S. Plan that, alone or together with any other ERISA
Events that have occurred, could reasonably be expected to result in a liability
for the Loan Parties and their Subsidiaries greater than $100,000; and

 

(o)                                 (i) the occurrence of unpermitted Releases
of Hazardous Material of which any Loan Party is aware, (ii) the receipt by any
Loan Party of any notice of violation of or potential liability or similar
notice under, or the existence of any condition that could reasonably be
expected to result in violations of or liabilities under, any Environmental Law
or (iii) the commencement of, or any material change to, any action,
investigation, suit, proceeding, claim, demand, dispute alleging a violation of
or liability under any Environmental Law, that, for each of clauses (i),
(ii) and (iii) (and, in the case of clause (iii), if adversely determined), in
the aggregate for each such clause, could reasonably be expected to result in
Environmental Liabilities in excess of $350,000;

 

(p)                                 any other development that results in, or
could reasonably be expected to result in, a Material Adverse Effect.

 

Each notice delivered under this Section 5.02 shall be accompanied by a
statement of a Financial Officer or other Authorized Officer of the
Administrative Borrower setting forth the details of the event or development
requiring such notice and any action taken or proposed to be taken with respect
thereto.

 

SECTION 5.03.                                   Existence; Conduct of Business. 
Parent and each Borrower will, and will cause each other Loan Party and its
Subsidiaries to, (a) do or cause to be done all things necessary to preserve,
renew and keep in full force and effect its legal existence and the rights,
licenses, permits, privileges and franchises material to the conduct of its
business, and maintain all requisite authority to conduct its business in each
jurisdiction in which its business is conducted, provided that the foregoing
shall not prohibit any merger, consolidation, liquidation or dissolution
permitted under Section 6.03 and (b) carry on and conduct its business in
substantially the same manner and in substantially the same fields of enterprise
as it is presently conducted.

 

SECTION 5.04.                                   Payment of Obligations.  Parent
and each Borrower will, and will cause each other Loan Party and its
Subsidiaries to, pay or discharge when due all Material Indebtedness and all
other material liabilities and obligations, including taxes, except where
(a) the validity or amount thereof is being contested in good faith by
appropriate proceedings, (b) such Loan Party and its Subsidiaries have set aside
on their books adequate reserves with respect thereto in accordance with GAAP,
(c) such liabilities would not result in aggregate liabilities in excess of
$500,000 and (d) none of the Collateral becomes subject to forfeiture or loss as
a result of the contest.

 

SECTION 5.05.                                   Maintenance of Properties and
Intellectual Property Rights.  Parent and each Borrower will, and will cause
each other Loan Party and its Subsidiaries to, (a)

 

83

--------------------------------------------------------------------------------


 

keep and maintain all property material to the conduct of its business in good
working order and condition sufficient and advisable for the ordinary operations
of such Loan Party, and (b) obtain and maintain in effect at all times all
material franchises, governmental authorizations, intellectual property rights
(including applications and registrations of the same), licenses and permits,
which are necessary for it to own its property or conduct its business as
conducted on the date of this Agreement.

 

SECTION 5.06.                                   Books and Records; Inspection
Rights.  Parent and each Borrower will, and will cause each other Loan Party and
its Subsidiaries to, keep proper books of record and account in which full, true
and correct entries are made of all dealings and transactions in relation to its
business and activities in conformity with GAAP and all requirements of law. 
Each Borrower will, and will cause each other Loan Party and its Subsidiaries
to, permit any representatives or independent contractors designated by the
Agents, upon reasonable prior notice, at the expense of the Borrowers, to visit
and inspect its properties, to inspect and verify the Collateral, to examine and
make extracts from its books and records, and to discuss its affairs, finances
and condition with its officers and independent accountants, all at such
reasonable times and as often as reasonably requested; provided that such
inspections shall be limited to three (3) per calendar year so long as no
Default or Event of Default exists. The Borrowers acknowledge, and upon the
request of the Administrative Agent will cause each other Loan Party to
acknowledge, that the Agents, after exercising their right of inspection, may
prepare and distribute to the Lenders certain Reports pertaining to the Loan
Parties’ assets for internal use by the Agents and the Lenders.  After the
occurrence and during the continuance of any Event of Default, the Borrower
will, and will cause each other Loan Party to, provide the Administrative Agent
and each Lender with access to its suppliers.

 

SECTION 5.07.                                   Compliance with Laws.  Parent
and each Borrower will, and will cause each other Loan Party and its
Subsidiaries to, comply with all laws, rules, regulations and orders of any
Governmental Authority applicable to it or its property, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.

 

SECTION 5.08.                                   Use of Proceeds and Letters of
Credit.  The proceeds of the Loans will be used only (i) to finance a portion of
the consideration for the Acquisition, (ii) to pay fees and expenses in
connection with the Transactions, (iii) for working capital needs and general
corporate purposes of the Borrowers and the other Loan Parties.  No part of the
proceeds of any Loan will be used, whether directly or indirectly, for any
purpose that entails a violation of any of the Regulations of the Board,
including Regulations T, U and X or any other regulations of the Board or a
violation of the Securities and Exchange Act of 1934, in each case as in effect
on the date of the making of such Loan and such use of proceeds.  The timing and
amount of any Loan requested from time to time by the Administrative Borrower
shall be based upon and consistent with the then-current cash needs of the
Borrowers.  Letters of Credit will be issued only to support the working capital
needs and general corporate purposes of the Borrowers and the other Loan
Parties.

 

SECTION 5.09.                                   Insurance.  Parent and each
Borrower will, and will cause each other Loan Party and each subsidiary of a
Loan Party to, maintain with financially sound and

 

84

--------------------------------------------------------------------------------


 

reputable carriers against: (i) loss or damage by fire and loss in transit;
(ii) theft, burglary, pilferage, larceny, embezzlement, and other criminal
activities; (iii) business interruption; (iv) general liability; and (v) and
such other hazards, as is customary in the business of such Person.  All such
insurance shall be in amounts, cover such assets and be under policies
reasonably acceptable to the Agents.  All policies covering the casualty of the
Collateral are to be made payable to the Collateral Agent for the benefit of the
Secured Parties, as its interests may appear, in case of loss, under a standard
non-contributory “lender” or “secured party” clause and are to contain such
other provisions as the Collateral Agent may reasonably require to fully protect
the Secured Parties’ interest in the Collateral and to any payments to be made
under such policies.  All certificates of insurance are to be delivered to the
Agents, with the loss payable and additional insured endorsement in favor of the
Collateral Agent, and shall provide for not less than 30 days’ prior written
notice to the Collateral Agent of the exercise of any right of cancellation and
that any loss payable thereunder shall be payable notwithstanding any act or
negligence of any Loan Party or any Secured Party which might, absent such
agreement, result in a forfeiture of all or a part of such insurance payment. 
The Borrowers will not, and will not permit any other Loan Party and its
Subsidiaries to, use or permit any property to be used in any manner which would
be reasonably likely to render inapplicable any insurance coverage.  The
Borrowers will cause any insurance or condemnation proceeds received by any Loan
Party to be immediately forwarded to the Collateral Agent and the Collateral
Agent shall remit such proceeds to the Administrative Agent to be applied to the
reduction of the Obligations in accordance with Section 2.12.  Original policies
or certificates thereof reasonably satisfactory to the Agents evidencing such
insurance shall be delivered to the Agents at least 30 days prior to the
expiration of the existing or preceding policies.

 

SECTION 5.10.                                   Appraisals.  At any time that
the Administrative Agent or Collateral Agent requests, each Borrower will, and
will cause each other Loan Party to, at the sole expense of the Loan Parties,
provide the Agents with appraisals or updates thereof of their Inventory, and
trademarks from an appraiser selected and engaged by the Agents, and prepared on
a basis satisfactory to the Agents, such appraisals and updates to include,
without limitation, information required by applicable law and regulations;
provided, however, if no Default or Event of Default shall have occurred and be
continuing, only two (2) such appraisals or updates per calendar year shall be
conducted; provided, further, that either Agent may require appraisals or
updates more frequently at its own expense.

 

SECTION 5.11.                                   Additional Collateral; Further
Assurances.

 

(a)                                 The Borrowers will, unless the Required
Lenders otherwise consent, cause each subsidiary of any Loan Party (excluding
any Non-U.S. Subsidiary) formed or acquired after the date of this Agreement in
accordance with the terms of this Agreement to become a Borrower by executing
this Agreement through a joinder agreement in form and substance reasonably
satisfactory to the Administrative Agent.  Upon execution and delivery thereof,
each such Person (i) shall automatically become a Loan Party hereunder and
thereupon shall have all of the rights, benefits, duties, and obligations in
such capacity under the Loan Documents, and (ii) will grant Liens to the
Collateral Agent, for the benefit of the Collateral Agent and the Secured
Parties, in any property of such Loan Party which constitutes Collateral.

 

85

--------------------------------------------------------------------------------


 

(b)                                 Each Borrower will, and will cause each
other Loan Party to cause (i) 100% of the issued and outstanding Capital Stock
of each of its domestic Subsidiaries to be subject at all times to a first
priority, perfected Lien (subject to Permitted Encumbrances) in favor of the
Collateral Agent pursuant to the terms and conditions of the Loan Documents or
other security documents as the Collateral Agent shall reasonably request, and
(ii) 65% of the issued and outstanding Capital Stock entitled to vote (within
the meaning of Treas.  Reg.  Section 1.956-2(c)(2)) and 100% of the issued and
outstanding Capital Stock not entitled to vote (within the meaning of Treas. 
Reg.  Section 1.956-2(c)(2)) in each Non-U.S. Subsidiary directly owned by any
Borrower or any Subsidiary to be subject at all times to a first priority,
perfected Lien (subject to Permitted Encumbrances) in favor of the Collateral
Agent pursuant to the terms and conditions of the Loan Documents or other
security documents as the Collateral Agent shall reasonably request; provided
that if, as a result of a change in applicable law after the date hereof, a
pledge of a greater percentage than 65% of the issued and outstanding Capital
Stock entitled to vote (within the meaning of Treas.  Reg. 
Section 1.956-2(c)(2)) could not reasonably be expected to cause
(1) undistributed earnings of such Non-U.S. Subsidiary (as determined for
federal income tax purposes) to be treated as a deemed dividend to such Non-U.S.
Subsidiary’s domestic parent or (2) other material adverse tax consequences,
then the Borrowers will take steps to cause such greater percentage to be
subject to a first priority, perfected Lien (subject to Permitted Encumbrances)
in favor of the Collateral Agent.

 

(c)                                  Without limiting the foregoing, each
Borrower will, and will cause each other Loan Party and each subsidiary of a
Loan Party which is required to become a Loan Party pursuant to the terms of
this Agreement to, execute and deliver, or cause to be executed and delivered,
to the Agents such documents and agreements, and will take or cause to be taken
such actions as any Agent may, from time to time, reasonably request to carry
out the terms and conditions of this Agreement and the other Loan Documents,
including but not limited to all items of the type required by Section 4.01 (as
applicable).

 

(d)                                 To the extent permitted hereunder, if any
Loan Party proposes to acquire a fee ownership interest in real property after
the date of this Agreement, each Borrower will, and will cause each other Loan
Party to, first provide to the Collateral Agent a mortgage or deed of trust
granting the Collateral Agent a first priority Lien on such real property,
together with environmental audits, mortgage title insurance commitment, real
property survey, local counsel opinion(s), and, if required by the Collateral
Agent, supplemental casualty insurance and flood insurance, and such other
documents, instruments or agreements reasonably requested by the Collateral
Agent, in each case, in form and substance reasonably satisfactory to the
Collateral Agent.

 

SECTION 5.12.                                   Depository Bank.  Parent,
Borrowers and each Loan Party shall maintain the deposit accounts listed on
Schedule 3.26.  The opening of any new deposit account by any Loan Party with
any bank or financial institution shall require the written consent of the
Collateral Agent.

 

86

--------------------------------------------------------------------------------


 

SECTION 5.13.                                   Cash Management.

 

(a)                                 Each Borrower shall (i) instruct each
depository institution for a deposit account to cause all amounts on deposit and
available at the close of each Business Day in such deposit account to be swept
to one of the Borrowers’ concentration accounts no less frequently than on a
daily basis, such instructions to be irrevocable unless otherwise agreed to by
the Collateral Agent, (ii) enter into Blocked Account Agreements with respect to
all concentration accounts and such other accounts as may be requested by the
Agents from time to time, and (iii) instruct all Account Debtors of the
Borrowers to remit all payments of all Trade Accounts of such Account Debtor
(other than Trade Accounts for which payment is to be made to Factor under the
Factoring Agreement subject to the Assignment of Factoring Proceeds Agreement)
to the applicable “P.O. Boxes” or “Lockbox Addresses” with respect to the
applicable deposit account, which remittances shall be collected by the Clearing
Bank and deposited in the applicable deposit account.  All amounts received by a
Borrower or any of its Subsidiaries and any Clearing Bank in respect of any
deposit account, in addition to all other cash received from any other source,
shall upon receipt be deposited into a deposit account.  Each Loan Party agrees
that it will not cause proceeds of such deposit accounts to be otherwise
redirected.

 

(b)                                 Each Blocked Account Agreement shall require
wire transfer no less frequently than once per Business Day (unless the
Commitments have been terminated and the Obligations hereunder and under the
other Loan Documents have been paid in full or cash collateralized in accordance
with the terms of this Agreement), of all available cash balances and cash
receipts, including the then contents or then entire ledger balance of each
Blocked Account net of such minimum balance (not to exceed $10,000 per account),
if any, required by the bank at which such Blocked Account is maintained to
(i) a concentration account subject to a Blocked Account Agreement, or (ii) with
respect to funds in any such concentration account, to an account maintained
with the Collateral Agent (the “Collection Account”).  Each Loan Party agrees
that it will not cause proceeds of any Blocked Account to be otherwise
redirected.

 

(c)                                  All collected amounts received in the
Collection Account shall be distributed and applied on a daily basis in
accordance with Section 2.11(b).

 

(d)                                 If, any cash or cash equivalents owned by
any Loan Party (other than (i) de minimis cash or cash equivalents from time to
time inadvertently misapplied by any Loan Party, (ii) funds in any deposit
account the amounts in which are solely swept into any Blocked Account,
(iii) any funds which are held by any Borrower and any of their respective
Subsidiaries on behalf of any customer in the ordinary course of business, and
(iv) funds in any deposit account constituting proceeds of the Term Loan
Priority Collateral) are deposited to any account, or held or invested in any
manner, otherwise than in a Blocked Account subject to a Blocked Account
Agreement, the Collateral Agent shall be entitled to require the applicable Loan
Party to close such account and have all funds therein transferred to a Blocked
Account, and to cause all future deposits to be made to a Blocked Account.

 

(e)                                  The Collection Account shall at all times
be under the sole dominion and control of the Collateral Agent.  Each Loan Party
hereby acknowledges and agrees that, except to the extent otherwise provided in
the Security Agreements (x) such Loan Party has

 

87

--------------------------------------------------------------------------------


 

no right of withdrawal from the Collection Account, (y) the funds on deposit in
the Collection Account shall at all times continue to be collateral security for
all of the obligations of the Loan Parties hereunder and under the other Loan
Documents, and (z) the funds on deposit in the Collection Account shall be
applied as provided in this Agreement.  In the event that, notwithstanding the
provisions of this Section 5.13, any Loan Party receives or otherwise has
dominion and control of any proceeds or collections required to be transferred
to the Collection Account, such proceeds and collections shall be held in trust
by such Loan Party for the Collateral Agent, shall not be commingled with any of
such Loan Party’s other funds or deposited in any account of such Loan Party and
shall promptly be deposited into the Collection Account or dealt with in such
other fashion as such Loan Party may be instructed by the Collateral Agent.

 

SECTION 5.14.                                   Environmental Matters.  The
Borrowers shall promptly notify the Lenders of any Release that triggers
reporting obligations under any applicable Environmental Laws.  In the event of
such a Release, at the request of the Administrative Agent, the Borrowers, at
their own expense, shall provide to the Lenders within ninety (90) days after
the Release an environmental site assessment report of the property(ies) where
such a Release has taken place or that has otherwise been impacted by the
Release, by an environmental consulting firm chosen by the Borrowers and
reasonably acceptable to the Administrative Agent, addressing the Release, the
proposed cleanup, response or remedy and the associated cost.  Not limiting the
generality of the immediately preceding two sentences, if the Administrative
Agent determines that a material environmental risk exists, the Administrative
Agent may independently retain an environmental consulting firm to conduct an
environmental site assessment of the property(ies) and the Borrowers hereby
grant, and agree to cause any Subsidiary that owns such property(ies) to grant,
access to the property(ties) upon reasonable notice to the Administrative
Borrower, subject to the rights of tenants, during normal business hours,
provided, however, that no testing, sampling or other invasive investigation
shall be performed as part of such environmental site assessment.

 

SECTION 5.15.                                   Material Agreements.  The Loan
Parties shall, in their commercially reasonable judgment, enforce their
respective rights and remedies under the Material Agreements.

 

SECTION 5.16.                                   Post-Closing Obligations.  The
Loan Parties shall comply with each requirement set forth in the Post-Closing
Letter on or before the date referred to in the Post-Closing Letter with respect
to such requirement.

 

ARTICLE VI

 

NEGATIVE COVENANTS

 

Until the Commitments have expired or been terminated, the principal of and
interest on each Loan and all other Obligations (other than contingent
indemnification obligations to the extent no claim giving rise thereto has been
asserted) have been paid in full and no Letter of Credit shall remain
outstanding, Parent and the Borrowers jointly and

 

88

--------------------------------------------------------------------------------


 

severally covenant and agree with the Administrative Agent, the Collateral Agent
and the Lenders that:

 

SECTION 6.01.                                   Indebtedness.  Parent and the
Borrowers will not, and will not permit any other Loan Party or its Subsidiaries
to, create, incur or suffer to exist any Indebtedness, except:

 

(a)                                 the Obligations;

 

(b)                                 Indebtedness existing on the date hereof and
set forth on Schedule 6.01, and extensions, renewals and replacements of any
such Indebtedness in accordance with clause (h) hereof;

 

(c)                                  Indebtedness under the Term Loan Agreement
in an aggregate amount not to exceed $66,000,000, less any permanent principal
payments made with respect;

 

(d)                                 Indebtedness of any Loan Party (other than
the Parent) to any other Loan Party (other than the Parent) or a Non-U.S.
Subsidiary in an aggregate principal amount not to exceed $500,000 at any time
outstanding, provided that:

 

(i)                                     the applicable Loan Parties and Non-U.S.
Subsidiaries shall have executed on the Effective Date a demand note to evidence
any such intercompany Indebtedness owing at any time by any applicable Loan
Party to another applicable Loan Party or Non-U.S. Subsidiary, which demand
notes shall be in form and substance reasonably satisfactory to the
Administrative Agent and shall be pledged and delivered to the Collateral Agent
pursuant to the Security Agreement as additional collateral security for the
Obligations;

 

(ii)                                  each Loan Party shall record all
intercompany transactions on its books and records in a manner reasonably
satisfactory to the Administrative Agent; and

 

(iii)                               the obligations of the Loan Parties under
any such Intercompany Notes shall be subordinated to the Obligations hereunder
in accordance with Section 9.19.

 

(e)                                  Guarantees by a Loan Party (other than the
Parent) of Indebtedness of any other Loan Party (other than the Parent) if the
primary obligation is expressly permitted elsewhere in this Section 6.01;

 

(f)                                   Indebtedness of any Loan Party (other than
the Parent) incurred to finance the acquisition, construction or improvement of
any fixed or capital assets, including Capital Lease Obligations, provided that
(i) such Indebtedness is incurred prior to or within ninety (90) days after such
acquisition or the completion of such construction or improvement, (ii) such
indebtedness does not exceed the cost of acquiring, constructing or improving
such fixed or capital assets and (iii) the aggregate principal amount of
Indebtedness permitted by this clause (f) shall not exceed $1,500,000 at any
time

 

89

--------------------------------------------------------------------------------


 

outstanding and (iv) at the time of incurrence of such Indebtedness, no Default
or Event of Default has occurred and is continuing or would be caused thereby;

 

(g)                                  Indebtedness under the Subordinated
Convertible Notes, the Tax Notes and the Shareholder Payment Agreement;

 

(h)                                 Indebtedness which represents an extension,
refinancing, or renewal of any of the Indebtedness described in clause (b) and
(c), hereof; provided that, (i) the principal amount or interest rate of such
Indebtedness is not increased, (ii) any Liens securing such Indebtedness are not
extended to any additional property of any Loan Party, (iii) such extension,
refinancing or renewal does not result in a shortening of the average weighted
maturity of the Indebtedness so extended, refinanced or renewed, (iv) the terms
of any such extension, refinancing, or renewal are not less favorable to the
obligor thereunder than the original terms of such Indebtedness and (v) if the
Indebtedness that is refinanced, renewed, or extended was subordinated in right
of payment to the Obligations, then the terms and conditions of the refinancing,
renewal, or extension Indebtedness must include subordination terms and
conditions that are at least as favorable to the Administrative Agent and the
Lenders as those that were applicable to the refinanced, renewed, or extended
Indebtedness;

 

(i)                                     Indebtedness arising from the honoring
by a bank or other financial institution of a check, draft or similar instrument
drawn against insufficient funds or other cash management services in the
ordinary course of business; provided that such Indebtedness is extinguished
within five (5) Business Days of its incurrence;

 

(j)                                    Indebtedness in respect of deposits or
advances (not constituting borrowed money) received in the ordinary course of
business in connection with the sale of goods and services;

 

(k)                                 unsecured Indebtedness (other than trade
payables not evidenced by a promissory note or similar instrument) in an
aggregate principal amount up to $2,500,000, provided that (i) such Indebtedness
in contractually subordinated to the Obligations in a manner satisfactory to the
Administrative Agent; (ii) the maturity date of such Indebtedness is no sooner
than twelve months after the Maturity Date, and (iii) the terms of such
Indebtedness do not require any scheduled amortization, sinking fund or other
payments prior to the maturity date of such Indebtedness;

 

(l)                                     Swap Obligations to the extent permitted
under Section 6.05; and

 

(m)                             Indebtedness representing deferred compensation
to employees, directors and consultants of any Borrower or Subsidiary incurred
in the ordinary course of business.

 

SECTION 6.02.                                   Liens.  Parent and the Borrowers
will not, and will not permit any other Loan Party or its Subsidiaries to,
create, incur, assume or permit to exist any Lien on any property or asset now
owned or hereafter acquired by it, or assign or sell any income or revenues
(including accounts receivable) or rights in respect of any thereof, except
Permitted Encumbrances.  Notwithstanding the foregoing, none of the Liens
permitted pursuant to

 

90

--------------------------------------------------------------------------------


 

this Section 6.02 (other than any Lien junior to the Lien of the Collateral
Agent described in clauses (a) through (j) of the definition of Permitted
Encumbrances (but only to the extent not yet due or being properly contested (if
so permitted) under such clause), clause (o) of the definition of Permitted
Encumbrances (to the extent securing obligations that are not overdue), clause
(l) of the definition of Permitted Encumbrances (to the extent securing
obligations that are not overdue), or clause (p) (subject to the terms of the
Intercreditor Agreement) of the definition of Permitted Encumbrances) may at any
time attach to any Loan Party’s (1) Accounts and (2) Inventory.

 

SECTION 6.03.                                   Fundamental Changes; Asset
Sales.

 

(a)                                 Parent and the Borrowers will not, and will
not permit any other Loan Party or its Subsidiaries to, merge into or
consolidate with any other Person, or permit any other Person to merge into or
consolidate with it or liquidate or dissolve, except that, if at the time
thereof and immediately after giving effect thereto no Event of Default shall
have occurred and be continuing (i) any Borrower may merge into any other
Borrower, provided that in the event the Administrative Borrower is party to
such merger it shall be the surviving corporation, and (ii) any Loan Party
(other than Parent or any Borrower) may merge into (1) any Borrower in a
transaction in which the Borrower is the surviving corporation or (2) any other
Loan Party (other than Parent or any Borrower); provided that any such merger
involving a Person that is not a wholly owned Subsidiary immediately prior to
such merger shall not be permitted unless also permitted by Section 6.04.

 

(b)                                 Parent and the Borrowers will not, and will
not permit any other Loan Party to, sell, transfer, lease or otherwise dispose
of (in one transaction or in a series of transactions) any of its assets, or all
or substantially all of the Capital Stock of any of its Subsidiaries (in each
case, whether now owned or hereafter acquired), except that any Loan Party
(other than the Parent) may sell, transfer, lease or otherwise dispose of
(1) its assets to any Loan Party (other than the Parent), if at the time thereof
and immediately after giving effect thereto no Event of Default shall have
occurred and be continuing, (2) Inventory in the ordinary course of business and
Trade Accounts pursuant to the Factoring Agreement, (3) obsolete, worn out or
surplus tangible personal property, other than sales of Collateral constituting
Revolving Priority Collateral, in the ordinary course of business, (4) tangible
personal property to the extent such property is exchanged for credit against
the purchase price of similar replacement property or the proceeds of such
disposition are promptly applied to the purchase price of such replacement
property, and (5) other assets (other than registered Intellectual Property
rights of a Loan Party and sales of Collateral constituting Revolving Priority
Collateral) having a book value not exceeding $500,000 in the aggregate in any
Fiscal Year, if at the time thereof and immediately after giving effect thereto
no Event of Default shall have occurred and be continuing.  The Net Cash
Proceeds of any sale or disposition permitted pursuant to this
Section 6.03(b) (other than pursuant to clause (i)(2) of this Section 6.03(b))
shall be delivered to the Administrative Agent to the extent required by
Sections 2.12(b) and (c) and applied to the Obligations as set forth therein.

 

(c)                                  The Borrowers will not, and will not permit
any other Loan Party or its Subsidiaries to, engage in any business other than
businesses of the type conducted by the

 

91

--------------------------------------------------------------------------------


 

Borrowers and their Subsidiaries on the date of execution of this Agreement and
businesses reasonably related thereto.

 

(d)                                 Without limiting the foregoing, the
Borrowers will not, and will not permit any other Loan Party or its Subsidiaries
to, permit the lapse, termination, invalidation or loss of, or any infringement
upon, any registered Intellectual Property of a Loan Party that is described on
Schedule 3.05 or that is necessary for the business of any Borrower,

 

SECTION 6.04.                                   Investments, Loans, Advances,
Guarantees and Acquisitions.  Parent and the Borrowers will not, and will not
permit any other Loan Party or its Subsidiaries to, purchase, hold or acquire
(including pursuant to any merger or amalgamation with any Person that was not a
Loan Party and a wholly owned Subsidiary prior to such merger or amalgamation)
any capital stock, evidences of indebtedness or other securities (including any
option, warrant or other right to acquire any of the foregoing) of, make or
permit to exist any loans or advances to, Guarantee any obligations of, or make
or permit to exist any investment or any other interest in, any other Person, or
purchase or otherwise acquire (in one transaction or a series of transactions)
any assets of any other Person constituting a business unit (whether through
purchase of assets, merger, amalgamation or otherwise), except:

 

(a)                                 Permitted Investments, subject to control
agreements in favor of the Collateral Agent for the benefit of the Secured
Parties and in favor of the Term Loan Agent in form and substance satisfactory
to Agents or otherwise subject to a perfected security interest in favor of the
Collateral Agent for the benefit of the Secured Parties and in favor of the Term
Loan Agent in a manner satisfactory to the Agents;

 

(b)                                 investments in existence on the date of this
Agreement and described in Schedule 6.04;

 

(c)                                  (i) investments made by any Loan Party in
the Capital Stock of any wholly-owned domestic Subsidiary which is a Loan Party;

 

(d)                                 investments made by any Loan Party in the
Capital Stock of any wholly-owned Subsidiary which is not a Loan Party, provided
that the aggregate amount of all investments made under this clause (d) shall
not exceed $200,000;

 

(e)                                  loans or advances made by a Loan Party
(other than the Parent) to any other Loan Party (other than the Parent)
permitted by Section 6.01;

 

(f)                                   Guarantees constituting Indebtedness
permitted by Section 6.01;

 

(g)                                  loans or advances made by a Loan Party
(other than the Parent) to its employees on an arms-length basis in the ordinary
course of business consistent with past practices for travel and entertainment
expenses, moving and relocation costs and similar purposes up to a maximum of
$50,000 to any individual and up to a maximum of $250,000 in the aggregate at
any one time outstanding;

 

92

--------------------------------------------------------------------------------


 

(h)                                 subject to Sections 4.4.2 and 4.4.3 of the
Guarantee and Collateral Agreement, notes payable, or stock or other securities
issued by Account Debtors to a Loan Party in connection with the bankruptcy or
reorganization of Account Debtors or in settlement or delinquent obligations of
Account Debtors in the ordinary course of business and consistent with past
practice;

 

(i)                                     advances in the form of a pre-payment of
expenses, so long as such expenses are being paid in accordance with customary
trade terms of such Loan Party;

 

(j)                                    non-cash consideration received in
connection with the sale, transfer, lease or disposal of any asset in compliance
with Section 6.03(b);

 

(k)                                 Swap Agreements otherwise permitted under
Section 6.05; and

 

(l)                                     additional investments not to exceed
$200,000 in the aggregate outstanding at any one time, provided that on the date
any such investment is made (i) no Default or an Event of Default has occurred
and is continuing or would result therefrom and (ii) the average daily
Availability for the immediately preceding ninety (90) day period is at least
$20,000,000 and the Borrowers’ Availability after giving effect to such
investment is at least $20,000,000.

 

SECTION 6.05.                                   Swap Agreements.  Parent and the
Borrowers will not, and will not permit any other Loan Party or its Subsidiaries
to, enter into any Swap Agreement, except (a) Swap Agreements entered into to
hedge or mitigate risks to which any Loan Party or its Subsidiaries has actual
exposure (other than those in respect of Capital Stock of any Loan Party or its
Subsidiaries), and (b) Swap Agreements entered into in order to effectively cap
or collar interest rates with respect to any interest-bearing liability of the
Loan Party or its Subsidiaries or to exchange interest rates (from fixed to
floating rates, from one floating rate to another floating rate or otherwise)
with respect to any interest-bearing investment of the Loan Party or its
Subsidiaries.

 

SECTION 6.06.                                   Restricted Payments.  Parent and
the Borrowers will not, and will not permit any other Loan Party or any
Subsidiary of any Loan Party to, declare or make, or agree to pay or make,
directly or indirectly, any Restricted Payment, except:

 

(a)                                 any Loan Party may declare and pay dividends
with respect to its Capital Stock payable solely in additional shares of its
common stock,

 

(b)                                 Loan Parties (other than Parent) and
wholly-owned Subsidiaries of Loan Parties may declare and pay dividends with
respect to their Capital Stock to any Loan Party (other than Parent) or any
wholly-owned subsidiary of a Loan Party,

 

(c)                                  so long as no Default or Event of Default
shall have occurred and be continuing, each Borrower may make payments, directly
or indirectly, to Parent in order to allow Parent to fund general corporate and
overhead expenses (including salaries and other compensation of employees)
incurred by Parent in the ordinary course of its business as a holding company
for the Borrowers;

 

93

--------------------------------------------------------------------------------


 

(d)                                 so long as no payment Default, bankruptcy or
insolvency Default, or Event of Default shall have occurred and be continuing,
each Borrower may make distributions or payments, directly or indirectly, to
(i) Parent or any Borrower to be used by Parent or such Borrower to pay
franchise taxes and other fees required to maintain Parent or such Borrower’s
corporate existence, (ii) another Borrower or to Parent under a Tax Sharing
Agreement and (iii) another Borrower or Parent to be used to pay taxes
(including estimated taxes) directly attributable to (or arising as a result of)
such other Borrower’s or Parent’s being required to include in its income for
tax purposes income of the Borrower making the payment or a Subsidiary of such
Borrower;

 

(e)                                  Parent may make repurchases of its Capital
Stock deemed to occur upon the “cashless exercise” of stock options, stock
appreciation rights, warrants or similar equity or equity-based incentives or
upon the vesting of restricted stock units, restricted stock or similar equity
or equity-based incentives, if such Capital Stock represents the exercise price
of such options, stock appreciation rights, warrants or similar equity or
equity-based incentives or represents withholding Taxes due upon such exercise
or vesting;

 

(f)                                   Parent may make, and Borrowers may make
Restricted Payments to Parent to permit Parent to make, cash payments in lieu of
the issuance of fractional shares representing insignificant interests in
Parent, in an aggregate amount not exceeding $100,000 in any Fiscal Year, in
connection with the exercise of warrants, options or other securities
convertible into or exchangeable for Capital Stock in Parent;

 

(g)                                  Parent may make, and Borrowers may make
Restricted Payments to Parent to permit Parent to make, Restricted Payments in
connection with reasonable and customary fees paid to members of the board of
directors (or similar governing body) of the Parent and its Subsidiaries that
are not employees of the Parent or its Subsidiaries; and

 

(h)                                 so long as no Event of Default has occurred
and is continuing, Parent may make, and Borrowers may make Restricted Payments
to Parent to permit Parent to make, Restricted Payments to repurchase or redeem
Capital Stock of Parent held by directors, officers, employees or consultants of
Parent or any of its Subsidiaries or former directors, officers, employees or
consultants (or their transferees, estates or beneficiaries under their estates)
of Parent or any of its Subsidiaries, upon their death, disability, retirement,
severance or termination of employment or service, provided that the aggregate
amount of cash consideration paid for all such redemptions and payments shall
not exceed, in any Fiscal Year, the sum of $250,000 plus the net cash proceeds
of any “key-man” life insurance policies of Parent and its Subsidiaries.

 

SECTION 6.07.                                   Transactions with Affiliates. 
Parent and the Borrowers will not, and will not permit any other Loan Party or
its Subsidiaries to, sell, lease or otherwise transfer any property or assets
to, or purchase, lease or otherwise acquire any property or assets from, or
otherwise engage in any other transactions with, any of its Affiliates, except
(a) in the ordinary course of business at prices and on terms and conditions not
less favorable to the Loan Party or its Subsidiaries than could be obtained on
an arm’s-length basis from unrelated third parties, (b) transactions between or
among a Loan Party (other than the Parent) and another Loan Party (other than
the Parent) that is a wholly owned Subsidiary of

 

94

--------------------------------------------------------------------------------


 

a Loan Party not involving any other Affiliate, and (c) any Restricted Payment
permitted by Section 6.06.

 

SECTION 6.08.                                   Restrictive Agreements.  Parent
and the Borrowers will not, and will not permit any other Loan Party or its
Subsidiaries to, directly or indirectly, enter into, incur or permit to exist
any agreement or other arrangement that prohibits, restricts or imposes any
condition upon (a) the ability of such Loan Party or any of its Subsidiaries to
create, incur or permit to exist any Lien upon any of its property or assets, or
(b) the ability of any Subsidiary of a Loan Party to pay dividends or other
distributions with respect to any shares of its capital stock or to make or
repay loans or advances to the Borrowers or any other Subsidiary of any Borrower
or to Guarantee Indebtedness of the Borrowers or any other Subsidiary of any
Borrower; provided that (i) the foregoing shall not apply to restrictions and
conditions imposed by law or by this Agreement or the Term Loan Agreement,
(ii) the foregoing shall not apply to restrictions and conditions existing on
the date hereof identified on Schedule 6.08 (but shall apply to any extension or
renewal of, or any amendment or modification expanding the scope of, any such
restriction or condition), (iii) the foregoing shall not apply to customary
restrictions and conditions contained in agreements relating to the sale of a
Subsidiary pending such sale, provided such restrictions and conditions apply
only to the Subsidiary that is to be sold and such sale is permitted hereunder,
(iv) clause (a) of the foregoing shall not apply to restrictions or conditions
imposed by any agreement relating to secured Indebtedness permitted by this
Agreement if such restrictions or conditions apply only to the property or
assets securing such Indebtedness, and (v) clause (a) of the foregoing shall not
apply to customary provisions in leases restricting the assignment thereof.

 

SECTION 6.09.                                   Amendment of Material
Documents.  Parent and the Borrowers will not, and will not permit any Loan
Party or its Subsidiaries to, amend, modify or waive any of its rights or
obligations under (a) the Acquisition Documentation (which, for purposes of this
paragraph, shall not include the Term Loan Documents) in any material respect
without the consent of the Administrative Agent, which consent shall not be
unreasonably withheld or delayed, (b)(i) its Charter Documents, (ii) any
Material Agreement, or (iii) any Material Indebtedness (other than the Term Loan
Obligations), in each case to the extent that such amendment, modification or
waiver would reasonably likely have a Material Adverse Effect, (c) the
subordination, payment or maturity provisions of any Subordinated Indebtedness, 
(d) the Term Loan Documents, to the extent such amendment, modification or
waiver would violate the terms of the Intercreditor Agreement and (e) any Tax
Note.

 

SECTION 6.10.                                   Prepayment of Indebtedness. 
Parent and the Borrowers will not, and will not permit any Loan Party or its
Subsidiaries to, directly or indirectly, purchase, redeem, defease or prepay any
principal of, premium, if any, interest or other amount payable in respect of
any Indebtedness prior to its scheduled maturity, other than (i) the
Obligations; (ii) Indebtedness secured by a Permitted Encumbrance if the asset
securing such Indebtedness has been sold or otherwise disposed of in accordance
with Section 6.03; (iii) Indebtedness permitted by Sections 6.01(b),
(c) (provided that with respect to any payment made under Section 2.12(a) of the
Term Loan Agreement, the Voluntary Payment Conditions shall be satisfied with
respect to such payment on the date such payment was made), and (g), in each
case (x) upon any refinancing thereof permitted in accordance with

 

95

--------------------------------------------------------------------------------


 

Section 6.01(h), (y) with respect to any Indebtedness evidenced by a
Subordinated Convertible Note or the Shareholder Payment Agreement, only to the
extent payment is permitted under the related Subordinated Convertible Note or
the Shareholder Payment Agreement and the Shareholder Subordination Agreement,
as applicable and (z) with respect to any Indebtedness evidenced by a Tax Note,
so long as no Default or Event of Default shall have occurred and be continuing
and such payment does not constitute a prepayment of such Indebtedness; and
(iv) so long as no Default or Event of Default shall have occurred and be
continuing, Indebtedness permitted by Section 6.01(d).  Each Loan Party agrees
that it shall not and it shall not permit any Affiliate (which, for purposes of
this sentence, shall be limited to officers or directors of a Loan Party who
constitute an Affiliate and to Persons Controlling Parent) of such Loan Party
to, at any time, purchase any interest in, take an assignment of, or purchase a
participation in any of the Term Loan Obligations, the Shareholder Payment
Agreement, any Tax Note or any Subordinated Convertible Note

 

SECTION 6.11.                                   Capital Expenditures.  Parent
and the Borrowers will not, and will not permit any Loan Party or its
Subsidiaries to, make Capital Expenditures which in the aggregate exceed
(x) $900,000 for the Fiscal Quarter ending November 30, 2013 and (y) $2,800,000
in any Fiscal Year, commencing with the Fiscal Year ending November 30, 2014,
provided that in the event Capital Expenditures during any Fiscal Year
(commencing with the Fiscal Year ending November 30, 2014) are less than
$2,800,000, then up to $500,000 of the unused amount (the “Carryover Amount”)
may be carried over and used in the immediately succeeding Fiscal Year;
provided, further, that any Carryover Amount shall be deemed to be the last
amount spent in such succeeding Fiscal Year and no Carryover Amount may be
carried over and used in two or more Fiscal Years.

 

SECTION 6.12.                                   Financial Covenants.  Parent and
the Borrowers agree on a consolidated basis, to:

 

(a)                                 Minimum Availability. Maintain (i) Excess
Availability of not less than $7,500,000 at all times, tested on each date that
a Borrowing Base Certificate is delivered (or is required to be delivered) and
(ii) Availability of not less than $5,000,000 at all times.

 

(b)                                 Fixed Charge Coverage Ratio.  Maintain a
Fixed Charge Coverage Ratio, calculated for each of the periods set forth below,
of not less than:

 

Fiscal Quarter ending

 

Fixed Charge Coverage Ratio

 

August 31, 2013

 

1.16x

 

November 30, 2013

 

1.04x

 

February 28, 2014

 

0.96x

 

May 31, 2014

 

0.93x

 

August 31, 2014

 

0.99x

 

November 30, 2014

 

1.09x

 

February 28, 2015

 

1.15x

 

May 31, 2015

 

1.20x

 

August 31, 2015

 

1.20x

 

 

96

--------------------------------------------------------------------------------


 

Fiscal Quarter ending

 

Fixed Charge Coverage Ratio

 

November 30, 2015

 

1.24x

 

February 29, 2016

 

1.30x

 

May 31, 2016

 

1.35x

 

August 31, 2016

 

1.40x

 

November 30, 2016

 

1.54x

 

February 28, 2017 and each Fiscal Quarter ending thereafter

 

1.55x

 

 

SECTION 6.13.                                   Sale Leasebacks.  Parent and the
Borrowers will not, and will not permit any Loan Party or its Subsidiaries to,
engage in any sale leaseback, synthetic lease or similar transaction involving
any of its assets.

 

SECTION 6.14.                                   Change of Corporate Name or
Location; Change of Fiscal Year.  Parent and the Borrowers will not, and will
not permit any Loan Party to, (a) change its name as it appears in official
filings in the state of its incorporation or other organization, (b) change its
chief executive office, principal place of business, corporate offices or
warehouses or locations at which Collateral is held or stored, or the location
of its records concerning the Collateral, (c) change the type of entity that it
is, (d) change its organization identification number, if any, issued by its
state of incorporation or other organization, or (e) change its state of
incorporation or organization, in each case without at least thirty (30) days
prior written notice to the Agents and after Collateral Agent’s written
acknowledgment (which shall not be unreasonably withheld or delayed) that any
reasonable action requested by Collateral Agent in connection therewith,
including to continue the perfection of any Liens in favor of Collateral Agent,
on behalf of Lenders, in any Collateral, has been completed or taken, and
provided, that any such new location shall be in the continental United States. 
No Loan Party shall change its fiscal year provided that not later than
October 15, 2013, Hudson Holdings and its Subsidiaries shall change their
respective fiscal years to the Fiscal Year.

 

SECTION 6.15.                                   Billing, Credit and Collection
Policies.  Parent and the Borrowers will not, and will not permit any Loan Party
or its Subsidiaries to, make any change in their respective billing, credit and
collection policies, which change would, based upon the facts and circumstances
in existence at such time, change in any material respect the assumptions
underlying the definition of “Eligible Accounts” or reasonably be expected to
materially adversely affect the collectability, credit quality or
characteristics of the Accounts, or the ability of the Borrowers to perform
their obligations, or the ability of the Collateral Agent to exercise any of its
rights and remedies, hereunder or under any other Loan Document.

 

SECTION 6.16.                                   Equity Issuances.  Parent and
the Borrowers will not, and will not permit any Loan Party or its Subsidiaries
to, issue any preferred stock or other Capital Stock which requires the payment
of dividends or mandatory redemptions or other distributions, except for
preferred stock (a) all dividends in respect of which are to be paid in
additional shares of such preferred stock, in lieu of cash or (b) all payments
in respect of which are not due and payable until after the Maturity Date.  No
Loan Party will, or will permit any Subsidiary to, issue any additional shares
of its Capital Stock; provided, however, Parent

 

97

--------------------------------------------------------------------------------


 

may issue additional Capital Stock from time to time so long as such Capital
Stock does not constitute preferred stock or other Capital Stock that requires
the payment of dividends or mandatory redemptions or other distributions.

 

SECTION 6.17.                                   Hazardous Materials.  No Loan
Party or its Subsidiaries shall cause or suffer to exist any release of any
Hazardous Material on, at, in, under, above, to or from any real or immovable
property owned, leased, subleased or otherwise operated or occupied by any Loan
Party or its Subsidiaries that would violate any Environmental Law, form the
basis for any Environmental Liabilities or otherwise adversely affect the value
or marketability of any real or immovable property owned, leased, subleased or
otherwise operated or occupied by any Loan Party or any other property, other
than such violations, Environmental Liabilities and effects that would not, in
the aggregate, have a Material Adverse Effect.

 

SECTION 6.18.                                   Activities of Parent.  The
Parent will not engage in any trade or business, or own any assets (other than
the Capital Stock of the Loan Parties owned as of the Effective Date, any assets
related to the payment of taxes and amounts that it received or is entitled to
receive pursuant to Section 6.06(d)) or incur any Indebtedness (other than its
obligations under the Loan Documents, the Subordinated Convertible Notes, the
Tax Notes, the Shareholder Payment Agreement, the Stock Purchase Agreement, and
the Term Loan Documents.

 

ARTICLE VII

 

EVENTS OF DEFAULT

 

SECTION 7.01.                                   Events of Default.  Any of the
following shall constitute an “Event of Default”:

 

(a)                                 the Borrowers shall fail to pay any
principal of any Loan or reimbursement obligation in respect of any Letter of
Credit when and as the same shall become due and payable, whether at the due
date thereof or at a date fixed for prepayment thereof or otherwise;

 

(b)                                 the Borrowers shall fail to pay any interest
on any Loan or any fee or other amount (other than such amount referred to in
clause (a) above) payable under this Agreement, within three Business Days after
the same shall become due and payable;

 

(c)                                  any representation or warranty made or
deemed made by or on behalf of any Loan Party or any Subsidiary of any Loan
Party in or in connection with this Agreement or any Loan Document or any
amendment or modification thereof or waiver thereunder, or in any report,
certificate, financial statement or other document furnished pursuant to or in
connection with this Agreement or any Loan Document or any amendment or
modification thereof or waiver thereunder, shall prove to have been false or
misleading in any material respect when made or deemed made;

 

98

--------------------------------------------------------------------------------


 

(d)                                 any Loan Party shall fail to observe or
perform any covenant, condition or agreement contained in Sections 5.01,
5.02(a), 5.03 (with respect to a Loan Party’s existence), 5.08, 5.09 or in
Article VI;

 

(e)                                  any Loan Party shall fail to observe or
perform any covenant, condition or agreement contained in this Agreement (other
than those specified in clauses (a) through (d) above) or in any other Loan
Document, and such failure shall continue unremedied for a period of (i) five
(5) days if such breach relates to terms or provisions set forth in Article V of
this Agreement (other than those provisions in Article V specified in clause
(d) above) or (ii) thirty (30) days if such breach relates to any other term or
provision of this Agreement or any other Loan Document;

 

(f)                                   (i) any Loan Party or any Subsidiary shall
fail to make any payment (whether of principal or interest and regardless of
amount) in respect of any Material Indebtedness, when and as the same shall
become due and payable (after giving effect to the expiration of any grace or
cure period set forth therein), or (ii) any event or condition occurs that
results in any Material Indebtedness becoming due prior to its scheduled
maturity or that enables or permits (with or without the giving of notice) the
holder or holders of any such Material Indebtedness or any trustee or agent on
its or their behalf to cause any such Material Indebtedness to become due, or to
require the prepayment, repurchase, redemption or defeasance thereof, prior to
its scheduled maturity; provided that this clause (f)(ii) shall not apply to
secured Material Indebtedness that becomes due as a result of the voluntary sale
or transfer of the property or assets securing such Material Indebtedness where
such Indebtedness was also paid when it became due;

 

(g)                                  an involuntary proceeding shall be
commenced or an involuntary petition shall be filed seeking (i) liquidation,
reorganization or other relief in respect of a Loan Party or any of its
Subsidiaries or either of its debts, or of a substantial part of its assets,
under any federal, state, provincial or foreign bankruptcy, insolvency,
reorganization, adjustment of debt, receivership or similar law now or hereafter
in effect or (ii) the appointment of a receiver, receiver and manager, interim
receiver, trustee, custodian, sequestrator, conservator or similar official for
any Loan Party or any of its Subsidiaries or for a substantial part of its
assets, and, in any such case, such proceeding or petition shall continue
undismissed or unstayed for sixty (60) consecutive days or an order or decree
approving or ordering any of the foregoing shall be entered;

 

(h)                                 any Loan Party or any of its Subsidiaries
shall (i) voluntarily commence any proceeding or file any petition seeking
liquidation, reorganization or other relief under any federal, state, provincial
or foreign bankruptcy, insolvency, reorganization, adjustment of debt,
receivership or similar law now or hereafter in effect, (ii) consent to the
institution of, or fail to contest in a timely and appropriate manner, any
proceeding or petition described in clause (g) above, (iii) apply for or consent
to the appointment of a receiver, receiver and manager, interim receiver,
trustee, custodian, sequestrator, conservator or similar official for such Loan
Party or any such Subsidiary or for a substantial part of either of its assets,
(iv) file an answer admitting the material allegations of a petition filed
against it in any such proceeding, (v) make a general assignment for the benefit
of creditors or (vi) take any action for the purpose of effecting any of the
foregoing;

 

99

--------------------------------------------------------------------------------


 

(i)                                     any Loan Party or any of its
Subsidiaries shall become unable, admit in writing its inability or fail
generally to pay its debts as they become due or any Loan Party shall dissolve
or commence any dissolution proceeding;

 

(j)                                    one or more judgments for the payment of
money in an aggregate amount in excess of $350,000 shall be rendered against any
Loan Party or any of its Subsidiaries and the same shall remain undischarged for
a period of thirty (30) consecutive days during which execution shall not be
effectively stayed, or any action shall be legally taken by a judgment creditor
to attach or levy upon any assets of any Loan Party or any of its Subsidiaries
to enforce any such judgment or any Loan Party or any of its Subsidiaries shall
fail within thirty (30) days to discharge one or more non-monetary judgments or
orders which, individually or in the aggregate, could reasonably be expected to
have a Material Adverse Effect, which judgments or orders, in any such case, are
not stayed on appeal or otherwise being appropriately contested in good faith by
proper proceedings diligently pursued;

 

(k)                                 (i) a Lien shall have arisen, or in the
reasonable opinion of the Required Lenders, may reasonably be expected to arise,
under the terms of ERISA or the Code with respect to any Plan, or (ii) an ERISA
Event or unfunded liability arising under a Non-U.S. Plan shall have occurred
that, in the opinion of the Required Lenders, when taken together with all other
ERISA Events and unfunded Non-U.S. Plan liabilities that have occurred, could
reasonably be expected to result in a Material Adverse Effect;

 

(l)                                     a Change in Control shall occur;

 

(m)                             any Collateral Document shall for any reason
fail to create a valid and perfected first priority security interest in any
Collateral purported to be covered thereby, except as permitted by the terms of
any Collateral Document or this Agreement (including as provided in Section 6.02
with respect to the “Factor Collateral” (as defined in the Assignment of
Factoring Proceeds Agreement) and to the Term Loan Priority Collateral (as
defined in the Intercreditor Agreement), or any Collateral Document shall fail
to remain in full force or effect or any action shall be taken to discontinue or
to assert the invalidity or unenforceability of any Collateral Document, or any
Loan Party shall fail to comply with any of the terms or provisions of any
Collateral Document;

 

(n)                                 any material provision of any Loan Document
for any reason ceases to be valid, binding and enforceable in accordance with
its terms (or any Loan Party shall challenge the enforceability of any Loan
Document or shall assert in writing, or engage in any action or inaction based
on any such assertion, that any provision of any of the Loan Documents has
ceased to be or otherwise is not valid, binding and enforceable in accordance
with its terms);

 

(o)                                 (i) any Loan Party or any director or senior
officer of any Loan Party is (A) criminally indicted or convicted of a felony
for fraud or dishonesty in connection with the Loan Parties’ business, or
(B) charged by a Governmental Authority under any law that would reasonably be
expected to lead to forfeiture of any material portion of Collateral;

 

100

--------------------------------------------------------------------------------


 

(p)                                 (i) an uninsured loss occurs with respect to
any portion of the Collateral, which loss would reasonably be expected to have a
Material Adverse Effect or (ii) any other event or change shall occur that has
caused or evidences, either in any case or in the aggregate, a Material Adverse
Effect;

 

(q)                                 the subordination provisions of any
agreement or instrument governing any Subordinated Indebtedness are for any
reason revoked or invalidated, or otherwise cease to be in full force and
effect, any Person contests in any manner the validity or enforceability
thereof, of the Indebtedness hereunder is for any reason subordinated or does
not have the priority contemplated by the Loan Documents or such subordination
provisions;

 

(r)                                    any event of default shall occur under
the Factoring Agreement or the Factoring Agreement shall be terminated; or

 

(s)                                   an event of default has occurred under the
Term Loan Agreement, which default shall not have been cured or waived within
any applicable grace period;

 

then, and in every such event (other than an event with respect to the any
Borrower described in clause (g) or (h) of this Section 7.01), and at any time
thereafter during the continuance of such event, the Administrative Agent may,
and at the request of the Required Lenders shall, by notice to the
Administrative Borrower, take any or all of the following actions, at the same
or different times: (i) terminate the Commitments, and thereupon the Commitments
shall terminate immediately, (ii) declare the Obligations then outstanding to be
due and payable in whole, and thereupon the principal of the Loans and
Obligations so declared to be due and payable, together with accrued interest
thereon and all fees (including the Prepayment Fee, if such acceleration occurs
on or before the second anniversary of the Effective Date) and other obligations
of the Borrowers accrued hereunder, shall become due and payable immediately,
without presentment, demand, protest or other notice of any kind, all of which
are hereby waived by the Borrowers, and/or (iii) require the Loan Parties to
furnish cash collateral in an amount equal to 105% of the aggregate face amount
of all outstanding Letters of Credit Obligations to be held and applied in
accordance with Section 2.07(c).  In case of any event with respect to any
Borrower described in clause (g) or (h) of this Section 7.01, the Commitments
shall automatically terminate and the principal of the Loans then outstanding,
together with accrued interest thereon and all fees and other obligations of the
Borrowers accrued hereunder including the obligation to furnish cash collateral
with respect to all Letter of Credit Obligations as aforesaid, shall
automatically become due and payable, without presentment, demand, protest
notice of intent to accelerate, notice of acceleration or other notice of any
kind, all of which are hereby waived by the Borrowers.

 

SECTION 7.02.                                   Remedies Upon Default.  In case
any one or more of the Events of Default shall have occurred and be continuing,
and whether or not the maturity of the Obligations shall have been accelerated
pursuant hereto, the Agents may (and at the direction of the Required Lenders,
shall) proceed to protect and enforce their rights and remedies under this
Agreement or any of the other Loan Documents by suit in equity, action at law or
other appropriate proceeding, whether for the specific performance of any
covenant or agreement contained in this Agreement and the other Loan Documents
or any

 

101

--------------------------------------------------------------------------------


 

instrument pursuant to which the Obligations are evidenced, and, if such amount
shall have become due, by declaration or otherwise, proceed to enforce the
payment thereof or any other legal or equitable right of the Loan Parties.  No
remedy herein or in any Loan Document is intended to be exclusive of any other
remedy and each and every remedy shall be cumulative and shall be in addition to
every other remedy given hereunder or now or hereafter existing at law or in
equity or by statute or any other provision of law.

 

SECTION 7.03.                                   Application of Funds.  After
(i) an Event of Default has occurred and is continuing and (ii) the exercise of
remedies provided for in this Article VII (or after the Loans have automatically
become immediately due and payable and the Letter of Credit Obligations have
automatically been required to be cash collateralized as set forth in
Section 7.01), any amounts received on account of the Obligations shall be
applied by the Administrative Agent in the following order:

 

first, to pay any fees, indemnities, expense reimbursements or other Obligations
then due to the Administrative Agent and the Collateral Agent in their
capacities as such,

 

second, to pay all amounts then due and payable to the Administrative Agent on
account of Protective Advances,

 

third, to pay all amounts then owed to the Swingline Lender on account of
Swingline Loans,

 

fourth, to ratably pay all amounts owed to the Issuing Bank(s) on account of
Letter of Credit Obligations,

 

fifth, to pay all interest and fees owed on account of the Revolving Loans,

 

sixth, to ratably pay all principal amounts of the Revolving Loans (and a
corresponding permanent reduction shall automatically (and without any further
action) be deemed to occur with respect to the Aggregate Revolving Commitments
(which shall be allocated ratably amongst the Lenders) in the amount of such
principal payment on the Revolving Loans) and Obligations consisting of Ledger
Debt then outstanding,

 

seventh, to provide cash collateral for any outstanding Letters of Credit, and

 

eighth, to ratably pay any other expense reimbursements or other Obligations
then due and payable to the Lenders.

 

The Administrative Agent and the Lenders shall have the continuing and exclusive
right to apply and reverse and reapply any and all such proceeds and payments to
any portion of the Obligations owing to the Administrative Agent and Lenders.

 

102

--------------------------------------------------------------------------------


 

ARTICLE VIII

 

THE AGENTS

 

SECTION 8.01.                                   Appointment and Authorization. 
Each Lender hereby designates and appoints each of the Agents as its agent under
this Agreement and the other Loan Documents and each Lender hereby irrevocably
authorizes each Agent to take such action on its behalf under the provisions of
this Agreement and each other Loan Document and to exercise such powers and
perform such duties as are expressly delegated to it by the terms of this
Agreement or any other Loan Document, together with such powers as are
reasonably incidental thereto.  Each Agent agrees to act as such on the express
conditions contained in this Article VIII.  The provisions of this Article VIII
are solely for the benefit of the Agents and the Lenders and the Borrowers shall
have no rights as a third party beneficiary of any of the provisions contained
herein.  Notwithstanding any provision to the contrary contained elsewhere in
this Agreement or in any other Loan Document, the Agents shall not have any
duties or responsibilities, except those expressly set forth herein, nor shall
the Agents have or be deemed to have any fiduciary relationship with any Lender,
and no implied covenants, functions, responsibilities, duties, obligations, or
liabilities shall be read into this Agreement or any other Loan Document or
otherwise exist against the Agents.  Without limiting the generality of the
foregoing sentence, the use of the term “agents” in this Agreement with
reference to the Agents is not intended to connote any fiduciary or other
implied (or express) obligations arising under agency doctrine of any applicable
law.  Instead, such term is used merely as a matter of market custom, and is
intended to create or reflect only an administrative relationship between
independent contracting parties.  Except as expressly otherwise provided in this
Agreement, each Agent shall have and may use its sole discretion with respect to
exercising or refraining from exercising any discretionary rights or taking or
refraining from taking any actions which such Agent is expressly entitled to
take or assert under this Agreement and the other Loan Documents, including
(a) the determination of the applicability of ineligibility criteria and other
determinations with respect to the calculation of the Applicable Borrowing Base,
(b) the making of Protective Advances pursuant to Section 2.05, and (c) the
exercise of remedies pursuant to Article VII, and any action so taken or not
taken shall be deemed consented to by the Lenders.

 

SECTION 8.02.                                   Delegation of Duties.  Each
Agent may execute any of its duties under this Agreement or any other Loan
Document by or through agents, employees, attorneys-in-fact or through its
Related Parties and shall be entitled to advice of counsel concerning all
matters pertaining to such duties.  Neither Agent shall be responsible for the
negligence or misconduct of any agent, employee, attorney-in-fact or Related
Party that it selects as long as such selection was made without gross
negligence or willful misconduct.

 

SECTION 8.03.                                   Liability of the Agents.  None
of the Agents or any of their respective Related Parties shall be liable for any
action taken or omitted to be taken by any of them under or in connection with
this Agreement or any other Loan Document or the transactions contemplated
hereby, and each Loan Party and Secured Party hereby waives and agrees not to
assert any right, claim or cause of action based thereon, except to the extent
of liabilities resulting primarily from its own gross negligence or willful
misconduct in connection with its duties expressly set forth herein, as finally
determined in a non-

 

103

--------------------------------------------------------------------------------


 

appealable decision of a court of competent jurisdiction.  Without limiting the
foregoing, none of the Agents or any of their respective Related Parties shall
be: (i) responsible to any other Secured Party for the due execution, validity,
genuineness, effectiveness, sufficiency, or enforceability of, or for any
recital, statement, warranty or representation in, this Agreement, any other
Loan Document or any related agreement, document or order; (ii) required to
ascertain or to make any inquiry concerning the performance or observance by any
Loan Party of any of the terms, conditions, covenants, or agreements of this
Agreement or any of the Loan Documents; (iii) responsible to any other Secured
Party for the state or condition of any properties of the Loan Parties
constituting Collateral for the Obligations or any information contained in the
books or records of the Loan Parties; (iv) responsible to any other Secured
Party for the validity, enforceability, collectability, effectiveness or
genuineness of this Agreement or any other Loan Document or any other
certificate, document or instrument furnished in connection therewith; or
(v) responsible to any other Secured Party for the validity, priority or
perfection of any Lien securing or purporting to secure the Obligations or for
the value or sufficiency of any of the Collateral.

 

SECTION 8.04.                                   Reliance by the Agents.  Each
Agent shall be entitled to rely, and shall be fully protected in relying, upon
any writing, resolution, notice, consent, certificate, affidavit, letter,
Electronic Transmission, telegram, facsimile, telex, or telephone message,
statement, or other document or conversation believed by it to be genuine and
correct and to have been signed, sent, or made by the proper Person or Persons,
and upon advice and statements of legal counsel (including, without limitation,
counsel to any Borrower), independent accountants and other experts selected by
such Agent.  Each Agent shall be fully justified in failing or refusing to take
any action under this Agreement or any other Loan Document unless it shall first
receive such advice or concurrence of the Required Lenders as it deems
appropriate and, if it so requests, it shall first be indemnified to its
satisfaction by the Lenders against any and all liability and expense which may
be incurred by it by reason of taking or continuing to take any such action. 
Each Agent shall in all cases be fully protected in acting, or in refraining
from acting, under this Agreement or any other Loan Document in accordance with
a request or consent of the Required Lenders (or all Lenders if so required by
Section 9.03) and such request and any action taken or failure to act pursuant
thereto shall be binding upon all of the Lenders.

 

SECTION 8.05.                                   Notice of Default.  Neither
Agent shall be deemed to have knowledge or notice of the occurrence of any
Default or Event of Default, unless such Agent shall have received written
notice from a Lender or a Borrower referring to this Agreement, describing such
Default or Event of Default and stating that such notice is a “notice of
default.” The Administrative Agent will notify the Lenders of its receipt of any
such notice.  The Agents shall take such action with respect to such Default or
Event of Default as may be requested by the Required Lenders in accordance with
Section 7.01 or Section 7.02; provided, however, that unless and until an Agent
has received any such request, such Agent may (but shall not be obligated to)
take such action, or refrain from taking such action, with respect to such
Default or Event of Default as it shall deem advisable.

 

SECTION 8.06.                                   Credit Decision.  Each Lender
acknowledges that none of the Agents or any of their respective Related Parties
has made any representation or warranty to it, and that no act by an Agent
hereinafter taken, including any review of the affairs of the

 

104

--------------------------------------------------------------------------------


 

Borrowers and their Affiliates, shall be deemed to constitute any representation
or warranty by such Agent or Related Parties to any Lender.  Each Lender
represents to the Agents that it has, independently and without reliance upon
any Agent or Related Party and based on such documents and information as it has
deemed appropriate, made its own appraisal of an investigation into the
business, prospects, operations, property, financial and other condition, and
creditworthiness of the Borrowers and their Affiliates, and all applicable bank
regulatory laws relating to the transactions contemplated hereby, and made its
own decision to enter into this Agreement and to extend credit to the
Borrowers.  Each Lender also represents that it will, independently and without
reliance upon any Agent or Related Party and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit analysis, appraisals, and decisions in taking or not taking action under
this Agreement and the other Loan Documents, and to make such investigations as
it deems necessary to inform itself as to the business, prospects, operations,
property, financial and other condition, and creditworthiness of the Borrowers. 
Except for notices, reports, and other documents expressly herein required to be
furnished to the Lenders by an Agent, neither Agent shall have any duty or
responsibility to provide any Lender with any credit or other information
concerning the business, prospects, operations, property, financial and other
condition, or creditworthiness of any Borrower which may come into the
possession of any of such Agent or its Related Parties.

 

SECTION 8.07.                                   Indemnification.  Whether or not
the transactions contemplated hereby are consummated, the Lenders agree to
indemnify each Agent (to the extent not reimbursed by the Loan Parties and
without limiting the obligations of the Loan Parties hereunder), ratably
according to their respective Applicable Percentages of the Aggregate Revolving
Exposure, from and against any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind or nature whatsoever that may be imposed on, incurred by, or
asserted against any Agent in any way relating to or arising out of this
Agreement or any other Loan Document or any action taken or omitted to be taken
by any Agent in connection therewith; provided, that no Lender shall be liable
for any portion of such liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements resulting from such
Agent’s gross negligence or willful misconduct as determined by a final judgment
of a court of competent jurisdiction.  If any indemnity furnished to an Agent or
any other such Person for any purpose shall, in the opinion of such Agent, be
insufficient or become impaired, such Agent may call for additional indemnity
and cease, or not commence, to do the acts indemnified against until such
additional indemnity is furnished.  Without limiting the foregoing, each Lender
agrees to reimburse each Agent promptly upon demand, ratably according to its
Applicable Percentage of the Aggregate Revolving Exposure, for any out-of-pocket
expenses (including reasonable counsel fees) incurred by such Agent in
connection with the preparation, execution, delivery, administration,
modification, amendment or enforcement (whether through negotiations, legal
proceedings or otherwise) of, or legal advice in respect of rights or
responsibilities under, this Agreement and each other Loan Document, to the
extent that such Agent is not reimbursed for such expenses by the Loans
Parties.  The undertaking in this Section shall survive the payment of all
Obligations hereunder and the resignation of any Agent.

 

105

--------------------------------------------------------------------------------


 

SECTION 8.08.                                   The Agents in Individual
Capacity.  The financial institutions serving as Administrative Agent or
Collateral Agent and their respective Affiliates may make loans to, issue
letters of credit for the account of, accept deposits from, acquire equity
interests in and generally engage in any kind of banking, trust, financial
advisory, underwriting, or other business with any Borrower and its Affiliates
as though they were not Agents hereunder and without notice to or consent of the
Lenders.  The Lenders acknowledge that, pursuant to such activities, such
financial institutions or their respective Affiliates may receive information
regarding any Borrower or its Affiliates (including information that may be
subject to confidentiality obligations in favor of any such Borrower or such
Affiliate) and acknowledge that neither such Agent nor such financial
institution shall be under any obligation to provide such information to the
Lenders.  With respect to its Loans and participations in Letters of Credit and
Swingline Loans hereunder, such financial institutions shall have the same
rights and powers under this Agreement as any other Lender and may exercise the
same as though it were not an Agent, and the terms “Lender” and “Lenders”
include such financial institutions in their individual capacities.

 

SECTION 8.09.                                   Successor Agents.

 

(a)                                 Any Agent may resign at any time by giving
written notice thereof to the Lenders and the Administrative Borrower.  Upon any
such resignation, the Required Lenders shall have the right to appoint a
successor Agent.  If no successor agent shall have been so appointed by the
Required Lenders and shall have accepted such appointment within thirty (30)
days after the retiring Agent gives notice of resignation, then the retiring
Agent may, on behalf of the Lenders, appoint a successor Agent which shall be
any Lender or a commercial bank organized under the laws of the United States of
America or any political subdivision thereof which has combined capital and
reserves in excess of $250,000,000.  Upon the acceptance of any appointment as
an Agent hereunder, such successor agent shall thereupon succeed to and become
vested with all the rights, powers, privileges, duties and obligations of the
retiring Agent and the term “Administrative Agent,” “Collateral Agent,” or
“Agents,” as the case may be, shall mean such successor agent, and the retiring
Agent shall be discharged from its duties and obligations under the Loan
Documents.  After any retiring Agent’s resignation hereunder, the provisions of
this Article VIII shall continue in effect for its benefit in respect of any
actions taken or omitted to be taken by it while it was acting as an Agent.  Any
resignation by The CIT Group/Commercial Services, Inc.  as Administrative Agent
pursuant to this Section 8.09(a) shall also constitute its resignation as a
Swingline Lender.

 

(b)                                 If within forty-five (45) days after written
notice is given of the retiring Agent’s resignation under this Section 8.09 no
successor Agent shall have been appointed and shall have accepted such
appointment, then on such 45th day (or such later date as such retiring Agent
may in its sole discretion notify the Lenders and the Administrative Borrower)
(i) the retiring Agent’s resignation shall become effective, (ii) the retiring
Agent shall thereupon be discharged from its duties and obligations under the
Loan Documents and (iii) the Required Lenders shall thereafter perform all
duties of the retiring Agent under the Loan Documents until such time, if any,
as the Required Lenders appoint a successor Agent as provided above.  After any
retiring Agent’s resignation hereunder as Agent shall

 

106

--------------------------------------------------------------------------------


 

have become effective, the provisions of this Article VIII shall inure to its
benefit as to any actions taken or omitted to be taken by it while it was an
Agent under this Agreement.

 

SECTION 8.10.                                   Collateral Matters.

 

(a)                                 The Lenders hereby irrevocably authorize the
Collateral Agent, at its option and in its sole discretion, to release any Lien
upon any Collateral and to terminate any guarantee (i) upon the termination of
the Commitments and payment and satisfaction in full of all Loans and
reimbursement obligations in respect of Letters of Credit, and the termination
of all outstanding Letters of Credit (whether or not any of such obligations are
due) and all other Obligations (other than contingent indemnification and
expense reimbursement obligations for which no claim has been made);
(ii) constituting property being sold or disposed of if the Loan Party disposing
of such property certifies to the Collateral Agent that the sale or disposition
is made in compliance with Section 6.03 (and the Collateral Agent may rely
conclusively on any such certification without further inquiry);
(iii) constituting property in which no Loan Party owned any interest at the
time the Lien was granted or at any time thereafter; (iv) constituting property
leased to a Loan Party under a lease which has expired or been terminated in a
transaction permitted under this Agreement; (v) pursuant to
Section 8.10(b) below; or (vi) upon Term Loan Agent’s request, when required
under the Intercreditor Agreement.  Except as provided above, the Collateral
Agent will not release any of its Liens without the prior written authorization
of the Lenders (as required by Section 9.03); provided that the Collateral Agent
may, in its discretion, release the Collateral Agent’s Liens on Collateral
valued in the aggregate not in excess of $1,000,000 during each Fiscal Year
without the prior written authorization of any Lender.  Upon request by the
Collateral Agent or the Borrowers at any time, the Lenders will confirm in
writing the Collateral Agent’s authority to release any Collateral Agent’s Liens
upon particular types or items of Collateral pursuant to this Section 8.10.

 

(b)                                 In the event that any Loan Party conveys,
sells, leases, assigns, transfers or otherwise disposes of all or any portion of
any of the Capital Stock or assets of a Loan Party to a person that is not (and
is not required to become) a Loan Party in a transaction not prohibited by
Section 6.03, the Collateral Agent shall promptly (and the Lenders hereby
authorize the Collateral Agent to) take such action and execute any such
documents as may be reasonably requested by the Administrative Borrower and at
the Administrative Borrower’s expense to release, share or subordinate any Liens
created by any Loan Document in respect of such assets or Capital Stock, and, in
the case of a disposition of the Capital Stock of any Subsidiary that is a Loan
Party in a transaction not prohibited by Section 6.03 and as a result of which
such Subsidiary would cease to be a Loan Party, thus terminating such
Subsidiary’s Guaranty obligation under the Guarantee and Collateral Agreement;
provided, however, that (i) the Collateral Agent shall not be required to
execute any such document on terms which, in the Collateral Agent’s reasonable
opinion, would expose the Collateral Agent to liability or create any obligation
or entail any consequence other than the release of such Liens without recourse
or warranty, and (ii) such release shall not in any manner discharge, affect, or
impair the Obligations or any Liens (other than those expressly being released)
upon (or obligations of the Borrowers in respect of) all interests retained by
the Borrowers, including the proceeds of any sale, all of which shall continue
to constitute part of the Collateral.  In addition, the Collateral Agent agrees
to take

 

107

--------------------------------------------------------------------------------


 

such actions as are reasonably requested by the Administrative Borrower and at
the Administrative Borrower’s expense to terminate the Liens and security
interests created by the Loan Documents when all the Obligations (other than in
respect of contingent indemnification and expense reimbursement obligations for
which no claim has been made) are paid in full and all Letters of Credit and
Commitments are terminated, and upon receipt by the Administrative Agent, for
the benefit of Agents and Lenders, of liability releases from the Loan Parties
in form and substance satisfactory to the Administrative Agent.  Any
representation, warranty or covenant contained in any Loan Document relating to
any such Capital Stock, asset or Subsidiary of the Administrative Borrower shall
no longer be deemed to be made once such Capital Stock or asset is so conveyed,
sold, leased, assigned, transferred or disposed of.  Upon any release or
termination in connection with the foregoing, the Collateral Agent shall (and is
hereby authorized by the Lenders to) execute such documents as may reasonably
requested by the Administrative Borrower to evidence the release of the
Collateral Agent’s Liens upon such Collateral all without recourse or warranty. 
Notwithstanding the foregoing or the payment in full of the Obligations,
Collateral Agent shall not be required to terminate its Liens in the Collateral
unless, with respect to any loss or damage Agents may incur as a result of
dishonored checks or other items of payment received by Agents from any Borrower
or any Account Debtor and applied to the Obligations, Agents shall, at their
option, (i) have received a written agreement satisfactory to Agents, executed
by Administrative Borrower and by any Person whose loans or other advances to
Borrowers are used in whole or in part to satisfy the Obligations, indemnifying
the Agents and each Lender from any such loss or damage or (ii) have retained
cash Collateral or other Collateral for such period of time as the Agents, in
their reasonable discretion, may deem necessary to protect the Agent and each
Lender from any such loss or damage.

 

(c)                                  In the event of a foreclosure by Collateral
Agent on any of the Collateral pursuant to a public or private sale or any sale
of the any of the Collateral in connection with an insolvency proceeding,
Collateral Agent or any Lender may be the purchaser of any or all of such
Collateral at any such sale and Collateral Agent, as agent for and
representative of Secured Parties (but not any Lender or Lenders in its or their
respective individual capacities unless Required Lenders shall otherwise agree
in writing) shall be entitled, for the purpose of bidding and making settlement
or payment of the purchase price for all or any portion of the Collateral sold
at any such sale, to use and apply any of the Obligations as a credit on account
of the purchase price for any collateral payable by Collateral Agent at such
sale.

 

(d)                                 The Collateral Agent shall have no
obligation whatsoever to any of the Lenders to assure that the Collateral exists
or is owned by any Loan Party or is cared for, protected, or insured or has been
encumbered, or that the Collateral Agent’s Liens have been properly or
sufficiently or lawfully created, perfected, protected, or enforced or are
entitled to any particular priority, or to exercise at all or in any particular
manner or under any duty of care, disclosure, or fidelity, or to continue
exercising, any of the rights, authorities, and powers granted or available to
the Collateral Agent pursuant to any of the Loan Documents, it being understood
and agreed that in respect of the Collateral, or any act, omission, or event
related thereto, the Collateral Agent may act in any manner it may deem
appropriate, in its sole discretion, given the Collateral Agent’s own interest
in the

 

108

--------------------------------------------------------------------------------


 

Collateral and its capacity as one of the Lenders, and that the Collateral Agent
shall have no other duty or liability whatsoever to any Lender as to any of the
foregoing.

 

SECTION 8.11.                                   Restrictions on Actions by
Lenders.  Each of the Lenders agrees that it shall not, unless specifically
requested to do so by the Administrative Agent, take or cause to be taken any
action to enforce its rights under this Agreement or against any Loan Party,
including the commencement of any legal or equitable proceedings, to foreclose
any Lien on, or otherwise enforce any security interest in, any of the
Collateral.

 

SECTION 8.12.                                   Agency for Perfection.  Each
Lender hereby appoints each other Lender as agent for the purpose of perfecting
the Lenders’ security interest in assets which, in accordance with Article 9 of
the UCC can be perfected only by possession.  Should any Lender (other than the
Collateral Agent) obtain possession of any such Collateral, such Lender shall
notify the Collateral Agent thereof, and, promptly upon the Collateral Agent’s
request therefor shall deliver such Collateral to the Collateral Agent or
otherwise deal with such Collateral in accordance with the Collateral Agent’s
instructions.

 

SECTION 8.13.                                   Concerning the Collateral and
the Related Loan Documents.  Each Lender agrees that any action taken by an
Agent or the Required Lenders, as applicable, in accordance with the terms of
this Agreement or the other Loan Documents, and the exercise by an Agent or the
Required Lenders, as applicable, of their respective powers set forth therein or
herein, together with such other powers that are reasonably incidental thereto,
shall be binding upon all of the Lenders.

 

SECTION 8.14.                                   Reports and Financial
Statements; Disclaimer by Lenders.  By signing this Agreement, each Lender:

 

(a)                                 is deemed to have requested that the Agents
furnish such Lender, promptly after it becomes available, (i) a copy of all
financial statements to be delivered by the Borrowers hereunder, (ii) a copy of
any notice of Default or Event of Default received by such Agent and (iii) a
copy of each Report;

 

(b)                                 expressly agrees and acknowledges that no
Agent (i) makes any representation or warranty as to the accuracy of any Report,
or (ii) shall be liable for any information contained in any Report;

 

(c)                                  expressly agrees and acknowledges that the
Reports are not comprehensive audits or examinations, that the Agent or other
party performing any audit or examination will inspect only specific information
regarding the Borrowers and will rely significantly upon the Borrowers’ books
and records, as well as on representations of the Borrowers’ personnel;

 

(d)                                 agrees to keep all Reports confidential in
accordance with Section 9.13; and

 

(e)                                  without limiting the generality of any
other indemnification provision contained in this Agreement, agrees: (i) to hold
the Agents and any such other Person or Lender preparing a Report harmless from
any action the indemnifying Lender may take or

 

109

--------------------------------------------------------------------------------


 

conclusion the indemnifying Lender may reach or draw from any Report in
connection with any loans or other credit accommodations that the indemnifying
Lender has made or may make to the Borrowers, or the indemnifying Lender’s
participation in, or the indemnifying Lender’s purchase of, a loan or loans of
the Borrowers; and (ii) to pay and protect, and indemnify, defend, and hold the
Agents and any such other Person or Lender preparing a Report harmless from and
against, the claims, actions, proceedings, damages, costs, expenses, and other
amounts (including reasonable costs of counsel) incurred by the Agents and any
such other Lender preparing a Report as the direct or indirect result of any
third parties who might obtain all or part of any Report through the
indemnifying Lender.

 

SECTION 8.15.                                   Relation Among Lenders.  The
Lenders are not partners or co-venturers, and no Lender shall be liable for the
acts or omissions of, or (except as otherwise set forth herein in case of the
Agents) be authorized to act for, any other Lender.

 

SECTION 8.16.                                   Intercreditor Agreement.  Each
Lender hereby authorizes and directs the Agents to enter into the Intercreditor
Agreement and the Assignment of Factoring Proceeds Agreement, agrees to be bound
by the terms thereof and consents to any and all actions taken by the Agents in
accordance with the terms thereof.]

 

SECTION 8.17.                                   Lead Arranger; Syndication
Agent; Documentation Agent.  None of the Lead Arranger, Syndication Agent or the
Documentation Agent shall have any duties, liabilities, right, power or
responsibilities hereunder in its capacity as such.

 

ARTICLE IX

 

MISCELLANEOUS

 

SECTION 9.01.           Notices.  i)  Except in the case of notices and other
communications expressly permitted to be given by telephone or Electronic
Transmission (and subject to Section 9.01(b)), all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by facsimile, as follows:

 

(i)                                     if to any Loan Party, to the
Administrative Borrower at:

 

2340 S. Eastern Avenue

Commerce, California 90040

Attention:                                         Legal Department

Facsimile:                                         323-837-3791

E-mail:        lori@joesjeans.com

 

with a copy to:

 

Akin Gump Strauss Hauer & Feld LLP

300 Covent Street, Suite 1600

San Antonio, Texas 78205-3732

Attention:                                         Kim E. Ramsey

 

110

--------------------------------------------------------------------------------


 

Facsimile:                                         210-281-7251

E-mail:        kramsey@akingump.com

 

(ii)                                  if to the Administrative Agent, Collateral
Agent or the Swingline Lender, to:

 

The CIT Group/Commercial Services, Inc.

300 South Grand Avenue

Los Angeles, California 90071

Attention:                                         Regional Credit Manager

Facsimile:                                         (213) 613-2498

 

with a copy to:

 

Hahn & Hessen LLP

488 Madison Avenue

New York, New York 10022

Attention:                                         Daniel M. Ford

Facsimile:                                         212-478-7400

E-mail:        dford@hahnhessen.com

 

(iii)                               if to any other Lender, to it at its address
or facsimile number or e-mail address set forth in its Administrative
Questionnaire.

 

Any party hereto may change its address or facsimile number for notices and
other communications hereunder by notice to the other parties hereto.

 

(b)                                 All such notices and other communications
(i) sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received, or (ii) sent
by facsimile shall be deemed to have been given when sent, provided that if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient, or (iii) sent by Electronic Transmission shall be deemed to have been
given (x) if delivered by posting to an E-System or other Intranet or
extranet-based website, prior to 5:00 p.m., New York City time, on the date of
such posting and (y) if delivered by any other Electronic Transmission, prior to
5:00 p.m., New York City time, on the date of transmission thereof.

 

SECTION 9.02.                                   Electronic Transmissions;
Public-Side Lenders.

 

(a)                                 Authorization.  Each Agent and its Related
Parties is authorized to transmit, post or otherwise make or communicate, in its
sole discretion (but shall not be required to do so), Electronic Transmissions
in connection with any Loan Document and the transactions contemplated therein;
provided, however, that no notice to any Loan Party shall be made by posting to
an Internet or extranet-based site or other equivalent service but may be made
by e-mail or E-Fax.  Each of Parent, each Borrower and each Secured Party hereby
acknowledges and agrees that the use of Electronic Transmissions is not
necessarily secure and that there are risks associated with such use, including,
without limitation, risks

 

111

--------------------------------------------------------------------------------


 

of interception, disclosure and abuse and each indicates it assumes and accepts
such risks by hereby authorizing each Agent and its Related Parties to transmit
Electronic Transmissions.

 

(b)                                 Signatures.  No Electronic Transmission
shall be denied legal effect merely because it is made electronically. 
Electronic Transmissions that are not readily capable of bearing either a
signature or a reproduction of a signature may be signed, and shall be deemed
signed, by attaching to, or logically associating with such Electronic
Transmission, an E-Signature, upon which each Secured Party and Loan Party may
rely and assume the authenticity thereof.  Each Electronic Transmission
containing a signature, a reproduction of a signature or an E-Signature shall,
for all intents and purposes, have the same effect and weight as a signed paper
original.  Each E-Signature shall be deemed sufficient to satisfy any
requirement for a “signature” and each Electronic Transmission shall be deemed
sufficient to satisfy any requirement for a “writing”, in each case including
pursuant to any Loan Document, the UCC, the Federal Uniform Electronic
Transactions Act, the Electronic Signatures in Global and National Commerce Act
and any substantive or procedural law governing such subject matter.  Each party
or beneficiary hereto agrees not to contest the validity or enforceability of an
Electronic Transmission or E-Signature under the provisions of any applicable
law requiring certain documents to be in writing or signed; provided, however,
that nothing herein shall limit such party’s or beneficiary’s right to contest
whether an Electronic Transmission or E-Signature has been altered after
transmission.

 

(c)                                  Separate Agreements.  All uses of an
E-System shall be governed by and subject to, in addition to this Section 9.02,
separate terms and conditions posted or referenced in such E-System and related
agreements, documents or other instruments executed by Secured Parties and Loan
Parties in connection with such use.

 

(d)                                 Limitation of Liability.  All E-Systems and
Electronic Transmissions shall be provided “as is” and “as available.” No Agent
or any of their Related Parties warrants the accuracy, adequacy or completeness
of any E-Systems or Electronic Transmission and disclaims all liability for
errors or omissions therein.  No warranty of any kind is made by any Agent or
any of its Related Parties in connection with any E-Systems or Electronic
Communication, including any warranty of merchantability, fitness for a
particular purpose, non-infringement of third party rights or freedom from
viruses or other code defects.  Each of Parent, each Borrower and each Secured
Party (other than the Administrative Agent) agrees that no Agent have any
responsibility for maintaining or providing any equipment, software, services or
any testing required in connection with all Electronic Transmissions or
otherwise required for any E-System.

 

(e)                                  Public-Side Lenders.  Each of Parent and
each Borrower hereby acknowledge that certain of the Lenders may be
“public-side” Lenders (i.e., Lenders who do not wish to receive material
non-public information with respect to the Loan Parties or their securities)
(each, a “Public Lender”).  The Borrowers agree to clearly and conspicuously
designate as “PUBLIC” all materials that the Loan Parties intend to be made
available to Public Lenders.  By designating such materials as “PUBLIC”, the
Borrowers authorize such materials to be made available to a portion of any
E-System designated “Public Investor” (or equivalent designation), which is
intended to contain only information that (x) prior to any public offering of
securities by Parent or any other Loan Party, is of a type that would

 

112

--------------------------------------------------------------------------------


 

be contained in a customary offering circular for an offering of debt securities
made in reliance on Rule 144A under the Securities Act or (y) following any
public offering of securities by Parent or any other Loan Party, is either
publicly available or not material information (though it may be sensitive and
proprietary) with respect to Parent or any Loan Party or its securities for
purposes of United States Federal and State securities laws.

 

SECTION 9.03.                                   Waivers; Amendments.

 

(a)                                 No failure or delay by any Agent, the
Issuing Bank or any Lender in exercising any right or power hereunder or under
any other Loan Document shall operate as a waiver thereof, nor shall any single
or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power.  No waiver
of any provision of any Loan Document or consent to any departure by any Loan
Party therefrom shall in any event be effective unless the same shall be
permitted by Section 9.03(b), and then such waiver or consent shall be effective
only in the specific instance and for the purpose for which given.  Without
limiting the generality of the foregoing, the making of a Loan or issuance of a
Letter of Credit shall not be construed as a waiver of Event of Default,
regardless of whether any Agent, any Lender or the Issuing Bank may have had
notice or knowledge of such Event of Default at the time.

 

(b)                                 Neither this Agreement nor any other Loan
Document nor any provision hereof or thereof may be waived, amended or modified
except (i) in the case of this Agreement, pursuant to an agreement or agreements
in writing entered into by the Borrowers and (x) the Required Lenders or (y) the
Administrative Agent, with the consent of the Required Lenders, or (ii) in the
case of any other Loan Document, pursuant to an agreement or agreements in
writing entered into by the Administrative Agent and the Loan Party or Loan
Parties that are parties thereto, with the consent of the Required Lenders;
provided that no such agreement shall:

 

(i)                                     increase the Commitment of any Lender
without the written consent of such Lender;

 

(ii)                                  reduce or forgive the principal amount of
any Loan owing to any Lender or reduce the rate of interest thereon, or reduce
or forgive any interest or fees payable hereunder to any Lender, without the
written consent of such Lender;

 

(iii)                               postpone the maturity of any Loan owing to
any Lender, or any scheduled date of payment of the principal amount of any Loan
owing to any Lender, or any date for the payment of any interest, fees or other
Obligations payable hereunder to any Lender, or reduce the amount of, waive or
excuse any such payment, or postpone the scheduled date of expiration of any
Commitment of any Lender, without the written consent of such Lender;

 

(iv)                              change Section 2.11(b), Section 2.12(c) or
Section 7.03 in a manner that would alter the manner in which payments are
shared, without the written consent of each Lender affected thereby;

 

113

--------------------------------------------------------------------------------


 

(v)                                 increase the advance rates or modify the
definition of “Applicable Borrowing Base”, “Revolving A Borrowing Base”,
“Revolving A-1 Borrowing Base” or any component definition thereof if such
increase or modification would increase Availability, in each case without the
written consent of each Lender, provided that the foregoing shall not limit the
Permitted Discretion of the Administrative Agent to establish, change or
eliminate Reserves;

 

(vi)                              change any of the provisions of this
Section 9.03(b) or the definition of “Required Lenders” or any other provision
of any Loan Document specifying the number or percentage of Lenders (or Lenders
of any Class) required to waive, amend or modify any rights thereunder or make
any determination or grant any consent thereunder, without the written consent
of each Lender;

 

(vii)                           except as provided in Section 8.10 or in any
Collateral Document, release all or substantially all of the Collateral, without
the written consent of each Lender;

 

(viii)                        affect the rights or duties of the Administrative
Agent, the Collateral Agent, the Issuing Bank or the Swingline Lender hereunder
without the prior written consent of the Administrative Agent, the Collateral
Agent, the Issuing Bank or the Swingline Lender, as the case may be; or

 

(ix)                              except as provided in the Intercreditor
Agreement, contractually subordinate any of the Liens granted to the Collateral
Agent without the consent of each Lender, provided, however, this subparagraph
(x) shall not apply to a subordination of the Liens granted to the Collateral
Agent if such subordination arises pursuant to the granting of liens or
superpriority claims pursuant to Section 364 of Title 11 of the United States
Code (the “Bankruptcy Code”) or any other provision of the Bankruptcy Code.

 

(c)                                  The Administrative Agent may (i) amend the
Commitment Schedule to reflect assignments entered into pursuant to
Section 9.05, (ii) with consent of the Borrowers only, amend, modify or
supplement this Agreement to cure any ambiguity, omission, defect or
inconsistency, so long as such amendment, modification or supplement does not
adversely affect the rights of any Lender, (iii) waive payment of the fee
required under Section 9.05(b)(1)(i)(C), and (iv) upon the request of the Lead
Arranger, implement any Flex-Pricing Provisions contained in the Fee Letter or
any separate letter agreement with respect to fees payable to the Lead Arranger
or any commitment letter delivered in connection with the transaction which is
the subject of this Agreement without obtaining the consent of any other party
to this Agreement.

 

(d)                                 If, in connection with any proposed
amendment, waiver or consent requiring the consent of “each Lender” or “each
Lender affected thereby,” the consent of the Required Lenders is obtained, but
the consent of other necessary Lenders is not obtained (any such Lender whose
consent is necessary but not obtained being referred to herein as a
“Non-Consenting Lender”), then, so long as the Administrative Agent is not a
Non-Consenting Lender, the Borrowers may elect to replace all, but not less than
all, Non-

 

114

--------------------------------------------------------------------------------


 

Consenting Lenders as Lenders party to this Agreement, provided that,
concurrently with such replacement, (i) one or more Eligible Assignees shall
agree, as of such date, to purchase for cash the Loans and other Obligations due
to the Non-Consenting Lenders pursuant to an Assignment and Assumption and to
become a Lender for all purposes under this Agreement and to assume all
obligations of the Non-Consenting Lenders to be terminated as of such date and
to comply with the requirements of Section 9.05(b), and (ii) the Borrowers shall
pay to each such Non-Consenting Lender in same day funds on the day of such
replacement all interest, fees and other amounts then accrued but unpaid to such
Non-Consenting Lender by the Borrowers hereunder to and including the date of
termination, including without limitation payments due to such Non-Consenting
Lender under Sections 2.16 and 2.18.

 

SECTION 9.04.                                   Expenses; Indemnity; Damage
Waiver.

 

(a)                                 Expenses.  (i) The Borrowers shall pay all
reasonable, documented out of pocket expenses incurred by the Agents and their
respective Affiliates, including the reasonable fees, charges and disbursements
of counsel for the Agents, in connection with the syndication and distribution
(including, without limitation, via the internet or through a service such as
Intralinks) of the credit facilities provided for herein, the preparation and
administration of the Loan Documents or any amendments, modifications or waivers
of the provisions of the Loan Documents (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) the Borrowers shall
pay all reasonable out-of-pocket expenses incurred by the Issuing Bank in
connection with the issuance, amendment, renewal or extension of any Letter of
Credit or any demand for payment thereunder, and (iii) the Borrowers shall pay
all out-of-pocket expenses incurred by any Agent, the Issuing Bank or any
Lender, including the fees, charges and disbursements of any advisors,
consultants, accountants or counsel for the Agents, the Issuing Bank or any
Lender, in connection with the enforcement, collection or protection of its
rights in connection with the Loan Documents, including its rights under this
Section 9.04, or in connection with the Loans made or Letters of Credit issued
hereunder, including all such out-of-pocket expenses incurred in connection with
any sale or other realization upon the Collateral or during any workout,
restructuring, negotiations or a solvency or bankruptcy proceedings in respect
of such Loans or Letters of Credit.  Expenses being reimbursed by the Borrowers
under this Section 9.04(a) include, without limiting the generality of the
foregoing, costs and expenses incurred in connection with:

 

(i)                                     subject to the limitations set forth in
Section 5.10, appraisals of all or any portion of the Collateral (including
travel, lodging, meals and other out of pocket expenses of the appraisers);

 

(ii)                                  subject to the limitations set forth in
Section 5.06, field examinations and the preparation of Reports at either the
Collateral Agent’s then customary charge (such charge is currently $1,000 per
day (or portion thereof) for each Person employed by the Collateral Agent (who
may be an employee of Collateral Agent) with respect to each field examination)
or at the fee charged by a third party retained by the Collateral Agent, plus in
each case travel, lodging, meals and other out of pocket expenses;

 

115

--------------------------------------------------------------------------------


 

(iii)          lien searches;

 

(iv)                              sums paid or incurred to take any action
required of any Loan Party under the Loan Documents that such Loan Party fails
to pay or take; and

 

(v)                                 costs and expenses of forwarding loan
proceeds, collecting checks and other items of payment, and establishing and
maintaining the accounts and lock boxes, and costs and expenses of preserving
and protecting the Collateral.

 

All of the foregoing costs and expenses may be charged to the Borrowers as
Revolving Loans or to another deposit account, all as described in
Section 2.19(c).  Notwithstanding anything to the contrary set forth herein, the
maximum amount of costs and expenses incurred with respect to the appraisals and
field examinations performed prior to the Effective Date that shall be paid by
Borrowers shall be $140,000.

 

(b)                                 Indemnities.  The Borrowers shall indemnify
the Administrative Agent, the Collateral Agent, the Lead Arranger, the
Documentation Agent, the Syndication Agent, the Issuing Bank and each Lender,
and each Related Party of any of the foregoing Persons (each such Person being
called an “Indemnitee”) against, and hold each Indemnitee harmless from, on an
after-Tax basis, any and all losses, claims, damages, penalties, liabilities and
related expenses, including the fees, charges and disbursements of any counsel
for any Indemnitee, incurred by or asserted against any Indemnitee arising out
of, in connection with, or as a result of (i) the execution or delivery of the
Loan Documents or any agreement or instrument contemplated thereby, the
performance by the parties hereto of their respective obligations thereunder or
the consummation of the Transactions or any other transactions contemplated
hereby, (ii) any Loan or Letter of Credit or the use of the proceeds therefrom
(including any refusal by the Issuing Bank to honor a demand for payment under a
Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), (iii) the handling
of the Funding Accounts, Collection Account, Blocked Accounts and Collateral of
Borrowers as herein provided, (iv) the Agent, Issuing Bank or Lender relying on
any instructions of the Administrative Borrower, (v) any actual or alleged
presence or release of Hazardous Materials on or from any property owned or
operated by the Borrowers or any of their Subsidiaries, or any Environmental
Liability related in any way to the Borrowers or any of their Subsidiaries, or
(vi) any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory and regardless of whether any Indemnitee or a Loan Party is a party
thereto; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, penalties,
liabilities or related expenses are finally determined by a court of competent
jurisdiction to have resulted from the gross negligence or willful misconduct of
such Indemnitee in a final nonappealable order or judgment.  Without limiting
the foregoing, but subject to the proviso in the preceding sentence, it is
agreed and intended that the foregoing indemnity shall include the obligation of
the Borrowers to indemnify, defend and hold each Indemnitee harmless with
respect to any matter otherwise included in the scope of the foregoing indemnity
whether such matter involves a proceeding brought by a Loan Party, a proceeding
where a Loan Party is party to such proceeding or otherwise.

 

116

--------------------------------------------------------------------------------


 

(c)                                  The relationship between any Loan Party on
the one hand and the Lenders, the Issuing Bank and the Agents on the other hand
shall be solely that of debtor and creditor.  None of the Agents, the Issuing
Bank or any Lender (i) shall have any fiduciary responsibilities to any Loan
Party, or (ii) undertakes any responsibility to any Loan Party to review or
inform such Loan Party of any matter in connection with any phase of any Loan
Party’s business or operations.  To the extent permitted by applicable law, no
Loan Party shall assert, and each hereby waives, any claim against any
Indemnitee, on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement or any agreement or
instrument contemplated hereby, the Transactions, any Loan or Letter of Credit
or the use of the proceeds thereof.

 

(d)                                 All amounts due under this Section shall be
payable promptly after written demand therefor.

 

(e)                                  In no event shall any Indemnitee be liable
on any theory of liability for any special, indirect, consequential or punitive
damages (including any loss of profits, business or anticipated savings).

 

SECTION 9.05.                                   Successors and Assigns.

 

(a)                                 The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby (including any Affiliate of an Issuing
Bank that issues any Letter of Credit), except that (i) the Borrowers may not
assign or otherwise transfer any of their rights or obligations hereunder
without the prior written consent of each Lender (and any attempted assignment
or transfer by the Borrowers without such consent shall be null and void), and
(ii) no Lender may assign or otherwise transfer its rights or obligations
hereunder except in accordance with this Section.  Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby
(including any Affiliate of an Issuing Bank that issues any Letter of Credit),
Participants (to the extent provided in Section 9.05(c)) and, to the extent
expressly contemplated hereby, the Related Parties of the Administrative Agent,
the Issuing Bank and the Lenders) any legal or equitable right, remedy or claim
under or by reason of this Agreement.

 

(b)                                 (1)  Subject to the conditions set forth in
Section 9.05(b)(ii), any Lender may assign to one or more Eligible Assignees all
or a portion of its rights and obligations under this Agreement (including all
or a portion of its Commitment and the Loans at the time owing to it).

 

(i)                                     Assignments shall be subject to the
following conditions:

 

(A)                               except in the case of an assignment to a
Lender or an Affiliate of a Lender or an assignment of the entire remaining
amount of the assigning Lender’s Commitment or Loans of any Class, the amount of
the Revolving Commitments of the assigning Lender subject to each such
assignment

 

117

--------------------------------------------------------------------------------


 

(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$5,000,000 in the case of assignments of Revolving A Commitments (and a pro rata
portion of such Lender’s Revolving A-1 Commitments), unless each of the
Administrative Borrower and the Administrative Agent otherwise consent (such
consent of Administrative Borrower not to be unreasonably withheld or delayed),
provided that no such consent of the Administrative Borrower shall be required
if an Event of Default has occurred and is continuing, provided further that the
Administrative Borrower shall be deemed to have consented to any such assignment
unless it shall object thereto by written notice to the Administrative Agent
within 5 Business Days after having received notice thereof;

 

(B)                               after giving effect to any partial assignment
of a Lender’s Revolving A Commitments, the assignor’s Revolving A Commitments
shall not be less than $5,000,000;

 

(C)                               the parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption, together
with a processing and recordation fee of $3,500 payable to the Administrative
Agent;

 

(D)                               any assignment of a Lender’s Revolving
Commitment shall consist of an assignment of such Lender’s Revolving A
Commitments and Revolving A-1 Commitments on a pro rata basis; and

 

(E)                                the assignee, if it shall not be a Lender,
shall deliver to the Administrative Agent an Administrative Questionnaire.

 

(ii)                                  Subject to acceptance and recording
thereof pursuant to Section 9.05(b)(iv), from and after the effective date
specified in each Assignment and Assumption the assignee thereunder shall be a
party hereto and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 2.16, 2.18 and 9.04).  Any assignment or transfer by a
Lender of rights or obligations under this Agreement that does not comply with
this Section 9.05 shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
Section 9.05(c).

 

(iii)                               The Administrative Agent, acting for this
purpose as an agent of the Borrowers, shall maintain at one of its offices in
the United States a copy of each Assignment and Assumption delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Commitment of, and principal amount

 

118

--------------------------------------------------------------------------------


 

of and interest owing on, the Loans owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”).  The entries in the Register shall be
conclusive, and the Borrowers, the Agents, the Issuing Bank and the Lenders may
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as the absolute owner of any Obligations held by such Person, as included
in the Register, for all purposes of this Agreement, notwithstanding notice to
the contrary.  The Register shall be available for inspection by the
Administrative Borrower, the Issuing Bank and any Lender, at any reasonable time
and from time to time upon reasonable prior notice.

 

(iv)                              Upon its receipt of a duly completed
Assignment and Assumption executed by an assigning Lender and an assignee, the
assignee’s completed Administrative Questionnaire (unless the assignee shall
already be a Lender hereunder), the processing and recordation fee referred to
in Section 9.05(b) and any written consent to such assignment required by
Section 9.05(b), the Administrative Agent shall accept such Assignment and
Assumption and record the information contained therein in the Register;
provided that if either the assigning Lender or the assignee shall have failed
to make any payment required to be made by it pursuant to Sections 2.05, 2.06,
2.07, 2.08(b), 2.19(f) or 8.07, the Administrative Agent shall have no
obligation to accept such Assignment and Assumption and record the information
therein in the Register unless and until such payment shall have been made in
full, together with all accrued interest thereon.  No assignment shall be
effective for purposes of this Agreement unless it has been recorded in the
Register as provided in this paragraph.

 

(c)                                  (2)  Any Lender may, without the consent of
the Borrowers, the Administrative Agent, the Collateral Agent, the Issuing Bank
or the Lenders, sell participations to one or more banks or other entities (a
“Participant”) in all or a portion of such Lender’s rights and obligations under
this Agreement (including all or a portion of its Commitment and the Loans owing
to it); provided that (A) such Lender’s obligations under this Agreement shall
remain unchanged, (B) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations, and (C) the Borrowers,
the Administrative Agent, the Issuing Bank and the other Lenders shall continue
to deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement.  Any agreement or instrument
pursuant to which a Lender sells such a participation shall provide that such
Lender shall retain the sole right to enforce this Agreement and to approve any
amendment, modification or waiver of any provision of this Agreement; provided
that such agreement or instrument may provide that such Lender will not, without
the consent of the Participant, agree to any amendment, modification or waiver
described in clauses (i) through (iii) of the first proviso to
Section 9.03(b) that affects such Participant.  Subject to Section 9.05(c)(ii),
the Borrowers agree that each Participant shall be entitled to the benefits of
Sections 2.16 and 2.18 to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to Section 9.05(b).  To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 9.09 as though it were a Lender, provided such Participant agrees to be
subject to Section 2.19(c) as though it were a Lender.

 

119

--------------------------------------------------------------------------------


 

(i)                                     A Participant shall not be entitled to
receive any greater payment under Sections 2.16 or 2.18 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Administrative Borrower’s prior written consent.  A
Participant that would be a Non-U.S. Lender if it were a Lender shall not be
entitled to the benefits of Section 2.18 unless the Administrative Borrower is
notified of the participation sold to such Participant and such Participant
agrees, for the benefit of the Borrowers, to comply with Section 2.18(e) as
though it were a Lender.

 

(d)                                 Any Lender may at any time pledge or assign
a security interest in all or any portion of its rights under this Agreement to
secure obligations of such Lender or an Affiliate of such Lender, including
without limitation any pledge or assignment to secure obligations to a Federal
Reserve Bank, and this Section 9.05 shall not apply to any such pledge or
assignment of a security interest; provided that no such pledge or assignment of
a security interest shall release a Lender from any of its obligations hereunder
or substitute any such pledgee or assignee for such Lender as a party hereto.

 

(e)                                  Securitization.  In addition to any other
assignment permitted pursuant to this Section, Loan Parties hereby acknowledge
that (x) the Lenders, their Affiliates and Approved Funds (“Lender Parties”) may
sell or securitize the Loans (a “Securitization”) through the pledge of the
Loans as collateral security for loans to a Lender Party or the assignment or
issuance of direct or indirect interests in the Loans (such as, for instance,
collateralized loan obligations), and (y) such Securitization may be rated by a
rating agency.  The Loan Parties shall reasonably cooperate with the Lender
Parties to effect the Securitization including, without limitation, by
(a) amending this Agreement and the other Loan Documents, and executing such
additional documents, as reasonably requested by the Lenders in connection with
the Securitization; provided that (i) any such amendment or additional
documentation does not impose material additional costs on Borrower and (ii) any
such amendment or additional documentation does not materially adversely affect
the rights, or materially increase the obligations, of Borrower under the Loan
Documents or change or affect in a manner adverse to Borrower the financial
terms of the Loans, (b) providing such information as may be reasonably
requested by the Lenders or rating agencies in connection with the rating of the
Loans or the Securitization, and (c) providing a certificate (i) agreeing to
indemnify the Lender Parties, or any party providing credit support or otherwise
participating in the Securitization, including any investors in a securitization
entity (collectively, the “Securitization Parties”) for any losses, claims,
damages or liabilities (the “Securitization Liabilities”) to which the Lender
Parties or such Securitization Parties may become subject insofar as the
Securitization Liabilities arise out of or are based upon any untrue statement
or alleged untrue statement of any material fact contained in any Loan Document
or in any writing delivered by or on behalf of any Loan Party to the Lender
Partiers in connection with any Loan Document or arise out of or are based upon
the omission or alleged omission to state therein a material fact required to be
stated therein, or necessary in order to make the statements therein, in light
of the circumstances under which they were made, not misleading, and such
indemnity shall survive any transfer by the Lenders or their successors or
assigns of the Loans, and (ii) agreeing to reimburse the Lender Parties and the
other Securitization Parties for any legal or other expenses

 

120

--------------------------------------------------------------------------------


 

reasonably incurred by such Persons in connection with defending the
Securitization Liabilities.

 

SECTION 9.06.                                   Survival.  All covenants,
agreements, representations and warranties made by the Loan Parties in the Loan
Documents and in the certificates or other instruments delivered in connection
with or pursuant to this Agreement or any other Loan Document shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of the Loan Documents and the making of any
Loans and issuance of any Letters of Credit, regardless of any investigation
made by any such other party or on its behalf and notwithstanding that the
Administrative Agent, the Issuing Bank or any Lender may have had notice or
knowledge of any Event of Default or incorrect representation or warranty at the
time any credit is extended hereunder, and shall continue in full force and
effect as long as the principal of or any accrued interest on any Loan or any
fee or any other amount payable under this Agreement is outstanding and unpaid
or any Letter of Credit is outstanding and so long as the Commitments have not
expired or terminated.  The provisions of Sections 2.16, 2.18 and 9.04 and
Article VIII shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the repayment of the
Loans, the expiration or termination of the Letters of Credit and the
Commitments or the termination of this Agreement or any provision hereof.

 

SECTION 9.07.                                   Counterparts; Integration;
Effectiveness.  This Agreement may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract.  This Agreement, the other Loan Documents and any separate letter
agreements with respect to fees payable to the Administrative Agent constitute
the entire contract among the parties relating to the subject matter hereof and
supersede any and all previous agreements and understandings, oral or written,
relating to the subject matter hereof.  Except as provided in Section 4.01, this
Agreement shall become effective when it shall have been executed by the
Administrative Agents and when the Administrative Agent shall have received
counterparts hereof which, when taken together, bear the signatures of each of
the other parties hereto, and thereafter shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns. 
Delivery of an executed counterpart of a signature page of this Agreement by
facsimile shall be effective as delivery of a manually executed counterpart of
this Agreement.

 

SECTION 9.08.                                   Severability.  Any provision of
any Loan Document held to be invalid, illegal or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such invalidity, illegality or unenforceability without affecting the validity,
legality and enforceability of the remaining provisions thereof; and the
invalidity of a particular provision in a particular jurisdiction shall not
invalidate such provision in any other jurisdiction.

 

SECTION 9.09.                                   Right of Setoff.  In addition to
any rights and remedies of the Lenders provided by law, if an Event of Default
exists or the Loans have been accelerated, each Lender and each of its
Affiliates is authorized at any time and from time to time, without prior notice
to the Borrowers, any such notice being waived by the Borrowers to the fullest

 

121

--------------------------------------------------------------------------------


 

extent permitted by law, to set-off and apply any and all deposits (general or
special, time or demand, provisional or final) at any time held by, and other
indebtedness at any time owing by, such Lender or Affiliate to or for the credit
or the account of any Borrower against any and all Obligations owing to such
Lender, now or hereafter existing, irrespective of whether or not the
Administrative Agent or such Lender shall have made demand under this Agreement
or any Loan Document and although such Obligations may be contingent or
unmatured.  Each Lender agrees promptly to notify the Borrowers and the
Administrative Agent after any such set-off and application made by such Lender
or any Affiliate; provided, however, that the failure to give such notice shall
not affect the validity of such set-off and application.  NOTWITHSTANDING THE
FOREGOING, NO LENDER OR AFFILIATE THEREOF SHALL EXERCISE ANY RIGHT OF SET OFF,
BANKER’S LIEN, OR THE LIKE AGAINST ANY DEPOSIT ACCOUNT OR PROPERTY OF ANY
BORROWER HELD OR MAINTAINED BY SUCH LENDER WITHOUT THE PRIOR WRITTEN CONSENT OF
THE ADMINISTRATIVE AGENT.

 

SECTION 9.10.                                   Governing Law; Jurisdiction;
Consent to Service of Process.

 

(a)                                 THE LOAN DOCUMENTS (OTHER THAN THOSE
CONTAINING A CONTRARY EXPRESS CHOICE OF LAW PROVISION) SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.  EACH LETTER OF
CREDIT SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED IN ACCORDANCE WITH, THE LAWS
OR RULES DESIGNATED IN SUCH LETTER OF CREDIT, OR IF NO SUCH LAWS OR RULES ARE
DESIGNATED, THE UNIFORM CUSTOMS AND PRACTICE FOR DOCUMENTARY CREDITS MOST
RECENTLY PUBLISHED AND IN EFFECT, ON THE DATE SUCH LETTER OF CREDIT WAS ISSUED,
BY THE INTERNATIONAL CHAMBER OF COMMERCE (THE “UNIFORM CUSTOMS”) AND, AS TO
MATTERS NOT GOVERNED BY THE UNIFORM CUSTOMS, THE LAWS OF THE STATE OF NEW YORK.

 

(b)                                 EACH OF THE BORROWERS AND LENDERS HEREBY
IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE
NONEXCLUSIVE JURISDICTION OF ANY UNITED STATES FEDERAL OR NEW YORK STATE COURT
SITTING IN NEW YORK, NEW YORK IN ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENTS, OR FOR RECOGNITION OR
ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE
EXTENT PERMITTED BY LAW, IN SUCH FEDERAL COURT.  EACH OF THE PARTIES HERETO
AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE
CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR
IN ANY OTHER MANNER PROVIDED BY LAW.  NOTHING IN THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT ANY ADMINISTRATIVE AGENT, ISSUING BANK
OR LENDER MAY OTHERWISE

 

122

--------------------------------------------------------------------------------


 

HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT AGAINST ANY BORROWER OR ITS PROPERTIES IN THE COURTS OF ANY
JURISDICTION.

 

(c)                                  EACH OF THE BORROWERS HEREBY IRREVOCABLY
AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT IT MAY LEGALLY AND EFFECTIVELY
DO SO, ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE
OF ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO IN SECTION 9.10(B).  EACH OF
THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT.

 

(d)                                 EACH PARTY TO THIS AGREEMENT IRREVOCABLY
CONSENTS TO SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN
SECTION 9.01.  NOTHING IN THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT WILL AFFECT
THE RIGHT OF ANY PARTY TO THIS AGREEMENT TO SERVE PROCESS IN ANY OTHER MANNER
PERMITTED BY LAW.

 

SECTION 9.11.                                   WAIVER OF JURY TRIAL.  EACH
PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR
INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT
OR THE TRANSACTIONS CONTEMPLATED THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY
OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION.

 

IN THE EVENT ANY LEGAL PROCEEDING IS FILED IN A COURT OF THE STATE OF CALIFORNIA
(THE “COURT”) BY OR AGAINST ANY PARTY HERETO IN CONNECTION WITH ANY CLAIM AND
THE WAIVER SET FORTH ABOVE IS NOT ENFORCEABLE IN SUCH PROCEEDING, THE PARTIES
HERETO AGREE AS FOLLOWS:

 

(a)                                 WITH THE EXCEPTION OF THE MATTERS SPECIFIED
IN SUBCLAUSE (b) BELOW, ANY CLAIM SHALL BE DETERMINED BY A GENERAL REFERENCE
PROCEEDING IN ACCORDANCE WITH THE PROVISIONS OF CALIFORNIA CODE OF CIVIL
PROCEDURE SECTIONS 638 THROUGH 645.1.  THE PARTIES INTEND THIS GENERAL REFERENCE
AGREEMENT TO BE SPECIFICALLY

 

123

--------------------------------------------------------------------------------


 

ENFORCEABLE.  VENUE FOR THE REFERENCE PROCEEDING SHALL BE IN THE COUNTY OF LOS
ANGELES, CALIFORNIA.

 

(b)                                 THE FOLLOWING MATTERS SHALL NOT BE SUBJECT
TO A GENERAL REFERENCE PROCEEDING: (A) NON-JUDICIAL FORECLOSURE OF ANY SECURITY
INTERESTS IN REAL OR PERSONAL PROPERTY, (B) EXERCISE OF SELF-HELP REMEDIES
(INCLUDING SET-OFF OR RECOUPMENT), (C) APPOINTMENT OF A RECEIVER, AND
(D) TEMPORARY, PROVISIONAL, OR ANCILLARY REMEDIES (INCLUDING WRITS OF
ATTACHMENT, WRITS OF POSSESSION, TEMPORARY RESTRAINING ORDERS, OR PRELIMINARY
INJUNCTIONS).  THIS AGREEMENT DOES NOT LIMIT THE RIGHT OF ANY PARTY TO EXERCISE
OR OPPOSE ANY OF THE RIGHTS AND REMEDIES DESCRIBED IN CLAUSES (A)-(D) AND ANY
SUCH EXERCISE OR OPPOSITION DOES NOT WAIVE THE RIGHT OF ANY PARTY TO PARTICIPATE
IN A REFERENCE PROCEEDING PURSUANT TO THIS AGREEMENT WITH RESPECT TO ANY OTHER
MATTER.

 

(c)                                  UPON THE WRITTEN REQUEST OF ANY PARTY, THE
PARTIES SHALL SELECT A SINGLE REFEREE, WHO SHALL BE A RETIRED JUDGE OR JUSTICE. 
IF THE PARTIES DO NOT AGREE UPON A REFEREE WITHIN TEN DAYS OF SUCH WRITTEN
REQUEST, THEN, ANY PARTY SHALL HAVE THE RIGHT TO REQUEST THE COURT TO APPOINT A
REFEREE PURSUANT TO CALIFORNIA CODE OF CIVIL PROCEDURE SECTION 640(B).  THE
REFEREE SHALL BE APPOINTED TO SIT WITH ALL OF THE POWERS PROVIDED BY LAW. 
PENDING APPOINTMENT OF THE REFEREE, THE COURT SHALL HAVE THE POWER TO ISSUE
TEMPORARY OR PROVISIONAL REMEDIES.

 

(d)                                 EXCEPT AS EXPRESSLY SET FORTH IN THIS
AGREEMENT, THE REFEREE SHALL DETERMINE THE MANNER IN WHICH THE REFERENCE
PROCEEDING IS CONDUCTED INCLUDING THE TIME AND PLACE OF HEARINGS, THE ORDER OF
PRESENTATION OF EVIDENCE, AND ALL OTHER QUESTIONS THAT ARISE WITH RESPECT TO THE
COURSE OF THE REFERENCE PROCEEDING.  ALL PROCEEDINGS AND HEARINGS CONDUCTED
BEFORE THE REFEREE, EXCEPT FOR TRIAL, SHALL BE CONDUCTED WITHOUT A COURT
REPORTER, EXCEPT WHEN ANY PARTY SO REQUESTS A COURT REPORTER AND A TRANSCRIPT IS
ORDERED, A COURT REPORTER SHALL BE USED AND THE REFEREE SHALL BE PROVIDED A
COURTESY COPY OF THE TRANSCRIPT.  THE PARTY MAKING SUCH REQUEST SHALL HAVE THE
OBLIGATION TO ARRANGE FOR AND PAY THE COSTS OF THE COURT REPORTER, PROVIDED THAT
SUCH COSTS, ALONG WITH THE REFEREE’S FEES, SHALL ULTIMATELY BE BORNE BY THE
PARTY WHO DOES NOT PREVAIL, AS DETERMINED BY THE REFEREE.

 

(e)                                  THE REFEREE MAY REQUIRE ONE OR MORE
PREHEARING CONFERENCES.  THE PARTIES HERETO SHALL BE ENTITLED TO DISCOVERY, AND
THE REFEREE SHALL OVERSEE DISCOVERY IN ACCORDANCE WITH THE RULES OF DISCOVERY,
AND SHALL ENFORCE ALL DISCOVERY ORDERS

 

124

--------------------------------------------------------------------------------


 

IN THE SAME MANNER AS ANY TRIAL COURT JUDGE IN PROCEEDINGS AT LAW IN THE STATE
OF CALIFORNIA.

 

(f)                                   THE REFEREE SHALL APPLY THE RULES OF
EVIDENCE APPLICABLE TO PROCEEDINGS AT LAW IN THE STATE OF CALIFORNIA AND SHALL
DETERMINE ALL ISSUES IN ACCORDANCE WITH CALIFORNIA SUBSTANTIVE AND PROCEDURAL
LAW.  THE REFEREE SHALL BE EMPOWERED TO ENTER EQUITABLE AS WELL AS LEGAL RELIEF
AND RULE ON ANY MOTION WHICH WOULD BE AUTHORIZED IN A TRIAL, INCLUDING MOTIONS
FOR DEFAULT JUDGMENT OR SUMMARY JUDGMENT.  THE REFEREE SHALL REPORT HIS OR HER
DECISION, WHICH REPORT SHALL ALSO INCLUDE FINDINGS OF FACT AND CONCLUSIONS OF
LAW.  THE REFEREE SHALL ISSUE A DECISION AND PURSUANT TO CALIFORNIA CODE OF
CIVIL PROCEDURE, SECTION 644, THE REFEREE’S DECISION SHALL BE ENTERED BY THE
COURT AS A JUDGMENT IN THE SAME MANNER AS IF THE ACTION HAD BEEN TRIED BY THE
COURT.  THE FINAL JUDGMENT OR ORDER FROM ANY APPEALABLE DECISION OR ORDER
ENTERED BY THE REFEREE SHALL BE FULLY APPEALABLE AS IF IT HAS BEEN ENTERED BY
THE COURT.

 

(g)                                  THE PARTIES RECOGNIZE AND AGREE THAT ALL
CLAIMS RESOLVED IN A GENERAL REFERENCE PROCEEDING PURSUANT HERETO WILL BE
DECIDED BY A REFEREE AND NOT BY A JURY.  AFTER CONSULTING (OR HAVING HAD THE
OPPORTUNITY TO CONSULT) WITH COUNSEL OF THEIR OWN CHOICE, EACH PARTY HERETO
KNOWINGLY AND VOLUNTARILY AND FOR THEIR MUTUAL BENEFIT AGREES THAT THIS
REFERENCE PROVISION SHALL APPLY TO ANY DISPUTE BETWEEN THEM THAT ARISES OUT OF
OR IS RELATED TO THIS AGREEMENT OR THE OTHER CREDIT DOCUMENTS.

 

SECTION 9.12.                                   Headings.  Article and
Section headings and the Table of Contents used herein are for convenience of
reference only, are not part of this Agreement and shall not affect the
construction of, or be taken into consideration in interpreting, this Agreement.

 

SECTION 9.13.                                   Confidentiality.

 

(a)                                 Parent and each Borrower acknowledges that
(i) from time to time financial advisory, investment banking and other services
may be offered or provided to it (in connection with this Agreement or
otherwise) by each Lender or by one or more subsidiaries of such Lender and
(ii) information delivered to each Lender by the Loan Parties may be provided to
each such subsidiary and affiliate, it being understood that any such subsidiary
or affiliate receiving such information shall be bound by the provisions of
Section 9.13(b) as if it were a Lender under this Agreement.

 

(b)                                 Each of the Administrative Agent, the
Issuing Bank and the Lenders severally agree to maintain the confidentiality of
the Information (as defined below), except that Information may be disclosed
(i) to its and its Affiliates’ directors, officers, employees,

 

125

--------------------------------------------------------------------------------


 

advisors, managers and agents, including accountants, legal counsel and other
advisors (it being understood that the Persons to whom such disclosure is made
will be informed of the confidential nature of such Information and instructed
to keep such Information confidential), (ii) to the extent requested by any
regulatory authority, (iii) to the extent required by applicable laws or
regulations or by any subpoena or similar legal process, (iv) to any other party
to this Agreement, (v) in connection with the exercise of any remedies hereunder
or any suit, action or proceeding relating to this Agreement or any other Loan
Document or the enforcement of rights hereunder or thereunder, (vi) to any
nationally recognized rating agency or service (including Moody’s Investor
Services, Inc., Standard and Poor’s Ratings Group and Fitch Ratings Ltd.) that
requires access to information about a Lender’s (or a potential Lender’s)
investment portfolio in connection with ratings to be issued with respect to
such Lender (or potential Lender) or with respect to an Approved Fund,
(vii) subject to an agreement containing provisions substantially similar to
those set forth in this Section, to (A) any assignee of or Participant in, or
any prospective assignee of or Participant in, any of its rights or obligations
under this Agreement, (B) any investor or prospective investor in an Approved
Fund and any trustee, collateral manager, servicer, noteholder or secured party
in an Approved Fund or (C) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to the Loan Parties and
their obligations, (vii) with the consent of the Administrative Borrower,
(ix) to the Term Loan Agent, to any holder of a Subordinated Convertible Note, a
Tax Note or the Shareholder Payment Agreement and to any other Person a
counterparty to any intercreditor or subordination agreement entered into in
connection with the Obligations, or (x) to the extent such Information
(A) becomes publicly available other than as a result of a breach of this
Section, or (B) becomes available to any Agent, Issuing Bank or Lender on a
nonconfidential basis from a source other than the Borrowers.  For the purposes
of this Section 9.13, “Information” means all information received from the
Borrowers relating to the Borrowers or their business, other than any such
information that is available to any Agent, Issuing Bank or Lender on a
nonconfidential basis prior to disclosure by the Borrowers; provided that, in
the case of information received from the Borrowers after the date hereof, such
information is clearly identified at the time of delivery as confidential.  Any
Person required to maintain the confidentiality of Information as provided in
this Section 9.13 shall be considered to have complied with its obligation to do
so if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.  Notwithstanding the foregoing, any Agent or Lender
may issue and disseminate to the public general information describing this
credit facility, including the names and addresses of the Borrowers and a
general description of the Borrowers’ businesses, and may (so long as the
Administrative Borrower has previously reviewed and approved the form of such
advertisement or promotional materials) use Borrowers’ names in published
advertising and other promotional materials.  The obligations of the
Administrative Agent, the Issuing Bank and the Lenders under this Section 9.13
shall terminate upon the termination of the Commitments and the payment and
satisfaction in full of all Loans and Letter of Credit Obligations.

 

SECTION 9.14.                                   Several Obligations;
Nonreliance; Violation of Law.  The respective obligations of the Lenders
hereunder are several and not joint and the failure of any Lender

 

126

--------------------------------------------------------------------------------


 

to make any Loan or perform any of its obligations hereunder shall not relieve
any other Lender from any of its obligations hereunder.  Each Lender hereby
represents that it is not relying on or looking to any margin stock for the
repayment of the Borrowings provided for herein.  Anything contained in this
Agreement to the contrary notwithstanding, neither the Issuing Bank nor any
Lender shall be obligated to extend credit to the Borrowers in violation of any
limitation or prohibition provided by any applicable statute or regulation.

 

SECTION 9.15.                                   USA Patriot Act.  Each Lender
that is subject to the requirements of the Patriot Act hereby notifies the
Borrowers that pursuant to the requirements of the Patriot Act, it is required
to obtain, verify and record information that identifies the Borrowers, which
information includes the names and addresses of the Borrowers and other
information that will allow such Lender to identify the Borrowers in accordance
with the Patriot Act.

 

SECTION 9.16.                                   Execution of Loan Documents. 
The Lenders hereby empower and authorize the Administrative Agent and Collateral
Agent, on behalf of the Lenders, to execute and deliver to the Loan Parties the
other Loan Documents and all related agreements, certificates, documents, or
instruments as shall be necessary or appropriate to effect the purposes of the
Loan Documents.

 

SECTION 9.17.                                   Interest Rate Limitation. 
Notwithstanding anything herein to the contrary, if at any time the interest
rate applicable to any Loan, together with all fees, charges and other amounts
which are treated as interest on such Loan under applicable law (collectively
the “Charges”), shall exceed the maximum lawful rate (the “Maximum Rate”) which
may be contracted for, charged, taken, received or reserved by the Lender
holding such Loan in accordance with applicable law, the rate of interest
payable in respect of such Loan hereunder, together with all Charges payable in
respect thereof, shall be limited to the Maximum Rate and, to the extent lawful,
the interest and Charges that would have been payable in respect of such Loan
but were not payable as a result of the operation of this Section 9.17 shall be
cumulated and the interest and Charges payable to such Lender in respect of
other Loans or periods shall be increased (but not above the Maximum Rate
therefor) until such cumulated amount, together with interest thereon at the
Federal Funds Effective Rate to the date of repayment, shall have been received
by such Lender.

 

SECTION 9.18.                                   Administrative Borrower; Joint
and Several Liability.  Each Borrower hereby irrevocably appoints Joe’s Jeans
Subsidiary, Inc. as the borrowing agent and attorney-in-fact for all Borrowers
(the “Administrative Borrower”) which appointment shall remain in full force and
effect unless and until the Administrative Agent shall have received prior
written notice signed by each Borrower that such appointment has been revoked
and that another Borrower has been appointed Administrative Borrower.  Each
Borrower hereby irrevocably appoints and authorizes the Administrative Borrower
(i) to provide the Agents, Issuing Bank and Lenders with all notices with
respect to Borrowings and Letters of Credit obtained for the benefit of any
Borrower and all other notices and instructions under this Agreement and (ii) to
take such action as the Administrative Borrower deems appropriate on its behalf
to obtain Borrowings and Letters of Credit and to exercise such other powers as
are reasonably incidental thereto to carry out the purposes of this Agreement. 
It is understood that the handling of the Funding Accounts, Collection Account,
Blocked Accounts and Collateral of Borrowers in a combined fashion, as more
fully set forth herein, is done solely as an accommodation to Borrowers in order
to utilize the collective borrowing powers of Borrowers in the most efficient
and economical manner and at their request, and that no Agent, Issuing Bank or
Lender shall incur any liability to any Borrower as a result hereof.  Each
Borrower expects to derive benefit, directly or indirectly, from the handling of
the Funding Accounts, Collection Account, Blocked

 

127

--------------------------------------------------------------------------------


 

Accounts and the Collateral in a combined fashion since the successful operation
of each Borrower is dependent on the continued successful performance of the
integrated group.  To induce the Agents, Issuing Bank and Lenders to do so, and
in consideration thereof, each Borrower hereby jointly and severally agrees to
indemnify each Agent, Issuing Bank and Lender and hold it harmless against any
and all liability, expense, loss or claim of damage or injury, made against such
Lender by any Borrower or by any third party whosoever, arising from or incurred
by reason of (a) the handling of the Funding Accounts, Collection Account,
Blocked Accounts and Collateral of Borrowers as herein provided, (b) such
Agent, Issuing Bank or Lender relying on any instructions of the Administrative
Borrower, or (c) any other action taken by the Agent, Issuing Bank or Lenders
hereunder or under the other Loan Documents, except that Borrowers will have no
liability under this Section 9.18 with respect to any liability that has been
finally determined by a court of competent jurisdiction to have resulted solely
from the gross negligence or willful misconduct of such indemnified party.

 

(a)                                 Unless otherwise specifically provided
herein, all references to “Borrower” or “Borrowers” herein shall refer to and
include each of the Borrowers separately and all representations contained
herein shall be deemed to be separately made by each of them, and each of the
covenants, agreements and obligations set forth herein shall be deemed to be the
joint and several covenants, agreements and obligations of them.  Any notice,
request, consent, report or other information or agreement delivered to any
Agent or Lender by the Borrowers shall be deemed to be ratified by, consented to
and also delivered by the other Borrowers.  Each Borrower recognizes and agrees
that each covenant and agreement of “Borrower” or “Borrowers” under this
Agreement and the other Loan Documents shall create a joint and several
obligation of the Borrowers, which may be enforced against Borrowers, jointly or
against each of the Borrowers separately.

 

(b)                                 All Loans to the Borrowers, upon funding,
shall be deemed to be jointly funded to and received by the Borrowers.  Each
Borrower jointly and severally agrees to pay, and shall be jointly and severally
liable under this Agreement for, all Obligations of the Borrowers, regardless of
the manner or amount in which proceeds of such Loans are used, allocated,
shared, or disbursed by or among the Borrowers themselves, or the manner in
which an Agent and/or any Lender accounts for such Loans or other extensions of
credit on its books and records.  Each Borrower shall be liable for all amounts
due to an Agent and/or any Lender under this Agreement, regardless of which
Borrower actually receives Loans or other extensions of credit hereunder or the
amount of such Loans and extensions of credit received or the manner in which
such Agent and/or such Lender accounts for such Loans or other extensions of
credit on its books and records.  Each Borrower’s Obligations with respect to
Loans and other extensions of credit made to it, and such Borrower’s Obligations
arising as a result of the joint and several liability of such Borrower
hereunder, with respect to Loans made to the other Borrowers hereunder, shall be
separate and distinct obligations, but all such Obligations of the Borrowers
shall be primary obligations of such

 

128

--------------------------------------------------------------------------------


 

Borrower.  The Borrowers acknowledge and expressly agree with the Agents, the
Issuing Bank and each Lender that the joint and several liability of each
Borrower is required solely as a condition to, and is given solely as inducement
for and in consideration of, credit or accommodations extended or to be extended
under the Loan Documents to any or all of the other Borrowers.  Each Borrower’s
obligations under this Agreement and as an obligor under the Collateral
Documents shall be separate and distinct obligations.  Upon any Event of
Default, the Agents may proceed directly and at once, without notice, against
any Borrower to collect and recover the full amount, or any portion of the
Obligations, without first proceeding against any other Borrower or any other
Person, or against any security or collateral for the Obligations.  Each Loan
Party consents and agrees that the Agents shall be under no obligation to
marshal any assets in favor of any Loan Party or against or in payment of any or
all of the Obligations.

 

(c)                                  With respect to any Borrower’s Obligations
arising as a result of the joint and several liability of the Borrowers
hereunder with respect to Loans or other extensions of credit made to any of the
other Borrowers hereunder, such Borrower waives, until the Obligations shall
have been indefeasibly paid in full, the Commitments and this Agreement shall
have been terminated, any right to enforce any right of subrogation or any
remedy which an Agent and/or any Lender now has or may hereafter have against
any other Borrower, any endorser or any guarantor of all or any part of the
Obligations, and any benefit of, and any right to participate in, any security
or collateral given to an Agent and/or any Lender to secure payment of the
Obligations or any other liability of any Borrower to an Agent and/or any
Lender.

 

(d)                                 Subject to Section 9.18(d), to the extent
that any Borrower shall be required to pay a portion of the Obligations which
shall exceed the amount of Loans other extensions of credit received by such
Borrower and all interest, costs, fees and expenses attributable to such Loans
or other extensions of credit, then such Borrower shall be reimbursed by the
other Borrowers for the amount of such excess.  This Section 9.18(e) is intended
only to define the relative rights of Borrowers, and nothing set forth in this
Section 9.18(e) is intended or shall impair the obligations of each Borrower,
jointly and severally, to pay to Administrative Agent, the Issuing Bank and
Lenders the Obligations as and when the same shall become due and payable in
accordance with the terms hereof.  Notwithstanding anything to the contrary set
forth in this Section 9.18(e) or any other provisions of this Agreement, it is
the intent of the parties hereto that the liability incurred by each Borrower in
respect of the Obligations of the other Borrowers (and any Lien granted by each
Borrower to secure such Obligations), not constitute a fraudulent conveyance or
fraudulent transfer under the provisions of any applicable law of any state or
other governmental unit (“Fraudulent Conveyance”).  Consequently, each Borrower,
each Agent, the Issuing Bank and each Lender hereby agree that if a court of
competent jurisdiction determines that the incurrence of liability by any
Borrower in respect of the Obligations of any other Borrower (or any Liens
granted by such Borrower to secure such Obligations) would, but for the
application of this sentence, constitute a Fraudulent Conveyance, such liability
(and such Liens) shall be valid and enforceable only to the maximum extent that
would not cause the same to constitute a Fraudulent Conveyance, and this
Agreement and the other Loan Documents shall automatically be deemed to have
been amended accordingly, nunc pro tunc.

 

129

--------------------------------------------------------------------------------


 

(e)                                  Each Borrower’s obligation to pay and
perform the Obligations shall be absolute, unconditional and irrevocable, and
shall be paid and performed strictly in accordance with the terms of this
Agreement under any and all circumstances whatsoever and irrespective of (i) any
lack of validity or enforceability of this Agreement, or any term or provision
therein, as to any other Borrower, or (ii) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, any Borrower’s obligations hereunder.

 

SECTION 9.19.                                   Subordination of Intercompany
Indebtedness.  Each Loan Party hereby agrees that any Indebtedness of any other
Loan Party now or hereafter owing to such Loan Party, whether heretofore, now or
hereafter created (the “Loan Party Subordinated Debt”), is hereby subordinated
to all of the Obligations and that, except as permitted under Section 6.10, the
Loan Party Subordinated Debt shall not be paid in whole or in part until the
Obligations have been paid in full and this Agreement is terminated and of no
further force or effect.  No Loan Party shall accept any payment of or on
account of any Loan Party Subordinated Debt at any time in contravention of the
foregoing.  Each payment on the Loan Party Subordinated Debt received in
violation of any of the provisions hereof shall be deemed to have been received
by such Loan Party as trustee for the Secured Parties and shall be paid over to
the Administrative Agent immediately on account of the Obligations, but without
otherwise affecting in any manner such Loan Party’s liability hereunder.  Each
Loan Party agrees to file all claims against the Loan Party from whom the Loan
Party Subordinated Debt is owing in any bankruptcy or other proceeding in which
the filing of claims is required by law in respect of any Loan Party
Subordinated Debt, and the Administrative Agent shall be entitled to all of such
Loan Party’s rights thereunder.  If for any reason a Loan Party fails to file
such claim at least ten (10) Business Days prior to the last date on which such
claim should be filed, such Loan Party hereby irrevocably appoints the
Administrative Agent as its true and lawful attorney-in-fact, and the
Administrative Agent is hereby authorized to act as attorney-in-fact in such
Loan Party’s name to file such claim or, in the Administrative Agent’s
discretion, to assign such claim to and cause proof of claim to be filed in the
name of the Administrative Agent or its nominee.  In all such cases, whether in
administration, bankruptcy or otherwise, the Person or Persons authorized to pay
such claim shall pay to the Administrative Agent the full amount payable on the
claim in the proceeding, and, to the full extent necessary for that purpose,
each Loan Party hereby assigns to the Administrative Agent all of such Loan
Party’s rights to any payments or distributions to which such Loan Party
otherwise would be entitled.  If the amount so paid is greater than such Loan
Party’s liability hereunder, the Administrative Agent shall pay the excess
amount to the party entitled thereto.  In addition, each Loan Party hereby
irrevocably appoints the Administrative Agent as its attorney-in-fact to
exercise all of such Loan Party’s voting rights in connection with any
bankruptcy proceeding or any plan for the reorganization of the Loan Party or
Loan Party from whom the Loan Party Subordinated Debt is owing.

 

SECTION 9.20.                                   Payments Set Aside.  To the
extent that (a)(i) any Loan Party makes a payment or payments to Administrative
Agent or Lenders (or to Administrative Agent, on behalf of Lenders),
(ii) Administrative Agent or Lenders (or to Administrative Agent, on behalf of
Lenders) receive any payment in respect of any Obligation, or
(iii) Administrative

 

130

--------------------------------------------------------------------------------


 

Agent, Collateral Agent or Lenders enforce any security interests or exercise
their rights of setoff, and (b) such payment or payments or the proceeds of such
enforcement or setoff or any part thereof are subsequently invalidated, declared
to be fraudulent or preferential, set aside and/or required to be repaid to a
trustee, receiver or any other party under any bankruptcy law, any other state
or federal law, common law or any equitable cause or are required to be
turned-over to or paid to any other Person pursuant to the Intercreditor
Agreement, then, to the extent of such recovery, the obligation or part thereof
originally intended to be satisfied, and all Liens, rights and remedies therefor
or related thereto, shall be revived and continued in full force and effect as
if such payment or payments had not been made or such enforcement or setoff had
not occurred.

 

SECTION 9.21.                                   Certain Waivers.  WITHOUT
LIMITING THE GENERALITY OF ANY OTHER WAIVER OR OTHER PROVISION SET FORTH IN THIS
AGREEMENT OR ANY OTHER CREDIT DOCUMENT, LOAN PARTIES HEREBY IRREVOCABLY,
VOLUNTARILY AND KNOWINGLY WAIVE, TO THE MAXIMUM EXTENT SUCH WAIVER IS NOT
PROHIBITED BY LAW, ANY AND ALL BENEFITS OR DEFENSES ARISING DIRECTLY OR
INDIRECTLY UNDER ANY ONE OR MORE OF CALIFORNIA CIVIL CODE §§ 2787 TO
2855, INCLUSIVE AND §§ 2899 AND 3433, INCLUSIVE, CALIFORNIA CODE OF CIVIL
PROCEDURE §§ 580A, 580B, 580C, 580D, AND 726, AND CHAPTER 2 OF TITLE 14 OF THE
CALIFORNIA CIVIL CODE OR ANY SIMILAR LAWS OF ANY OTHER APPLICABLE JURISDICTION. 
Any reference to California code sections or any other sections in this
Agreement shall be deemed to include any equivalent code provisions under New
York or other applicable law.  Without limiting the applicability of the
equivalent code provisions under New York law, the foregoing references to the
California Civil Code and the California Code of Civil Procedure or other law
shall apply if, notwithstanding the provisions of this Agreement or the other
Loan Documents, the laws of the State of California or any other laws (other
than the laws of the State of New York) are applied to this Agreement or any
other Credit Document; provided that the inclusion of such provisions does not
affect or limit in any way the parties’ choice of New York law, nor shall such
inclusion be construed to mean that any such provisions of California law or
other law are in any way applicable to this Agreement, the other Loan Documents
or the Obligations

 

131

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

 

JOE’S JEANS INC., as Parent

 

 

 

By:

\s\ Marc B. Crossman

 

Name:

Marc B. Crossman

 

Title:

President & CEO

 

 

 

 

 

 

 

JOE’S JEANS SUBSIDIARY, INC., as Administrative Borrower

 

 

 

 

 

By:

\s\ Marc B. Crossman

 

Name:

Marc B. Crossman

 

Title:

CEO

 

 

 

 

 

HUDSON CLOTHING, LLC, as a Borrower

 

 

 

 

 

By:

\s\ Peter Kim

 

Name:

Peter Kim

 

Title:

CEO

 

 

 

 

 

INNOVO WEST SALES, INC., as a Guarantor

 

 

 

 

 

By:

\s\ Marc B. Crossman

 

Name:

Marc B. Crossman

 

Title:

President & CEO

 

 

 

 

 

JOE’S JEANS RETAIL SUBSIDIARY, INC., as a Guarantor

 

 

 

 

 

By:

\s\ Marc B. Crossman

 

Name:

Marc B. Crossman

 

Title:

President & CEO

 

Signature Page to Credit Agreement

 

--------------------------------------------------------------------------------


 

 

HUDSON CLOTHING HOLDINGS, INC., as a Guarantor

 

 

 

 

 

By:

\s\ Peter Kim

 

Name:

Peter Kim

 

Title:

CEO

 

 

 

 

 

HC ACQUISITION HOLDINGS, INC., as a Guarantor

 

 

 

 

 

By:

\s\ Peter Kim

 

Name:

Peter Kim

 

Title:

CEO

 

Signature Page to Credit Agreement

 

--------------------------------------------------------------------------------


 

 

THE CIT GROUP/COMMERCIAL SERVICES, INC., individually, as Administrative Agent,
Collateral Agent, Swingline Lender and Lender

 

 

 

 

 

By:

\s\ Kulwant Kaur

 

Name:

Kulwant Kaur

 

Title:

VP

 

 

 

 

 

 

 

CIT FINANCE LLC, as Lead Arranger

 

 

 

 

 

By:

\s\ Christopher J. Esposito

 

Name:

Christopher J. Esposito

 

Title:

Managing Director

 

Signature Page to Credit Agreement

 

--------------------------------------------------------------------------------


 

Annex I

 

COMMITMENT SCHEDULE

 

Lender

 

Revolving Commitments

 

 

 

 

 

The CIT Group/Commercial Services, Inc.

 

 

 

 

 

 

 

Total

 

 

 

 

Annex I - 1

--------------------------------------------------------------------------------